               Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20       Page 1 of 125




 1   Liam O'Neil-Barrett #11123024
     Oregon State Correctional Institution
                                                                                 QORIGINAL
 2   3405 Deer Park Drive S.E.
     Salem, Oregon 97310
 3

 4                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF OREGON
 5
     Liam O'Neil-Barrett #11123024,                   Case No. _6:20-cv-01465-MC
                                                                 _ _ _ _ _ _ __
 6                                 Plaintiff, Pro Se,
      V.                                                           CIVIL COMPLAINT
 7
     GLOBAL TEL *LINK CORP.,
 8   PINNACLE PUBLIC SERVICES, LLC, DBA
     TELMATE,
 9
                                              Defendant.
10

11                                               COMPLAINT

12   Plaintiff alleges as follows:

13   SUMMARY OF CASE

14   1)      This action is brought by Plaintiff, Liam O'Neil-Barrett, an Oregon citizen incarcerated

15   in the Oregon Department of Correction (ODOC), pursuant to 42 USC §1983, 47 USC§ 201 et

16   seq. and ORS 646.605 to ORS 646.656 (Oregon Unfair Trade Practices Act) to determine his

17   rights, status, and other legal relations. Plaintiff is asking the court to declare that that defendants

18   violated his rights by taking of property without just compensation in violation of the Fifth

19   Amendment to the US Constitution, unjust enrichment, and conversion by taking of property

20   without just compensation.

21   JURISDICTION

22   2)     Jurisdiction is proper in this Court by 28 USC§ 1331 because this matter involves federal

23   questions whether there are violations of 42 USC § 1983 and the Court has supplemental

24   jurisdiction over Plaintiffs state Law claims because they arise from a common nucleus of



     Page: 1 of 14-CIVIL COMPLAINT
                 Case 6:20-cv-01465-MC         Document 2        Filed 08/25/20        Page 2 of 125




 1   operative facts and are such that the Plaintiff would expect to try them in one judicial

 2   proceeding.

 3   VENUE

 4   3)      Venue is proper in this judicial district pursuant to 28 USC § 13 91 (b) in that all

 5   Defendants transact substantial business within, and are subject to personal jurisdiction, in that

 6   this judicial District and thus "reside" in this District and because a substantial part of the events

 7   giving rise to the claims asserted herein took place in this judicial District.

 8   PARTIES

 9   4)      Plaintiff, Liam O'Neil-Barrett is an Oregon citizen and a prisoner currently housed in the

10   Oregon Department of Corrections (ODOC) at the Oregon State Correctional Institution (OSCI)

11   located at 3405 Deer Park Drive S.E., Salem, Oregon 97310. At all times alleged in this

12   complaint Plaintiff was housed at OSCI, in Marion County.

13   5)      Defendant Pinnacle Public Services, LLC, DBA Telmate, (hereafter referred to as

14   Telmate) is a telecommunications provider who contracts with prisons to provide
                                                                                                            th
15   communications services for inmates and based in Ontario, Oregon and located at: 1108 SE 6

16   Street, Ontario, Oregon 97914. At all times relevant to the facts alleged Defendant Telmate has

17   acted, and continues to act, under the color of state law. It is sued in its individual and official

18   capacity.

19   6)      Defendant Telmate, LLC (hereafter referred to as Telmate) is a telecommunications

20   provider who contracts with prisons to provide communications services for inmates and based

21   in Ontario, Oregon and located at: 1108 SE 6 th Street, Ontario, Oregon 97914. At all times

22   relevant to the facts alleged Defendant Telmate has acted, and continues to act, under the color of

23   state law. It is sued in its individual and official capacity.

24   7)      Defendant GLOBAL TEL *LINK CORP., DBA TELMATE, (hereafter referred to as



     Page: 2 of 14 -CIVIL COMPLAINT
              Case 6:20-cv-01465-MC            Document 2       Filed 08/25/20    Page 3 of 125




 1   Telmate) is a telecommunications provider who contracts with prisons to provide

 2   communications services for inmates and based in Ontario, Oregon and located at: 3120

 3   Fairview Park Dr. #300, Falls Church, VA 22042. At all times relevant to the facts alleged

 4   Defendant GLOBAL TEL*LINK CORP has acted, and continues to act, under the color of state

 5   law. It is sued in its individual and official capacity.

 6   8)      Defendants are referred collectively as "the Defendants" and/or as "Telmate.

 7   STATEMENT OF FACTS COMMON TO ALL CLAIMS

 8   9)     Defendant Telmate is a telecommunications provider who contracts with prisons to

 9   provide communications services for inmates and based in Ontario, Oregon.

10   10)    Defendant Telmate contracted with the Oregon Department of Correction (ODOC) to

11   provide for inmate and associated inmate monitoring and recording equipment and services (See

12   Attachment No. 1, referred to as "ITS Contract").

13   11)    As part of the ITS Contract the laws of the State of Oregon governed how the ITS

14   Contract is interpreted and construed and that any dispute would be brought solely and

15   exclusively within the Circuit Court of Marion County for the State of Oregon. Defendant

16   Telmate consented to the Personam Jurisdiction of this court. (Attachment No. 1, pg. 16).

17   12)    As part of the ITS Contract Defendant Telmate agreed to comply with all federal, state

18   and local laws, regulations, executive orders, and ordinances. (Attachment No. 1, pg. 17).

19   13)    As part of the ITS Contract Defendant Telmate agreed to provide a Kiosk at each ODOC

20   facility to provide, as is relevant to this case: (a) electronic messaging (eMessaging or "texting")

21   and photographs; (b) a secure website for friends and family to send electronic messages to

22   inmates with customizable word, sender and recipient filters to allow eMessages to be

23   automatically identified and rated by ODOC investigators; (c) Provide an interface for ODOC

24   security staff to review all messages and photos for approvals or denials, and audit trail. Provide



     Page: 3 of 14--CIVIL COMPLAINT
              Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20     Page 4 of 125




 1   the Data Detective reporting interface to allow visual browsing by ODOC security staff of the

 2   relationships between Inmates' depositors, and individuals the Inmate communicates with via

 3   Secure Mail; and (d) provide an archive for the life of the contract for reporting and retrieval by

 4   theODOC.

 5   14)    As part of the ITS Defendant Telmate agreed to provide a Kiosk at each ODOC facility to

 6   provide, as is relevant to this case: (a) a "handheld device" ("tablet") capable of downloading

 7   photo's, email, limited educational content and rehabilitative programming. (Attachment No. 1,

 8   pg. 33-34).

 9   15)    The defendants acted in concert with the ODOC to provide the services to inmates in the

     ODOC.

11   16)    The issues herein arise from a disagreement with the STATE OF OREGON by and

12   through the DOC, TELMATE, 1 and Defendant GLOBAL TEL *LINK, LLC.
                                                                                              2
13   17)    The representatives from the STATE OF OREGON by and through the DOC and
                                                                                         th
14   Telmate, a then Limited Liability Corporation in the State of Oregon at 1108 SE 6 Street,

15   Ontario, Oregon 97914, 3 initially signed a contract on April 30, 2012 to offer various services to

16   inmates incarcerated and housed within the DOC, chief among them, and as relevant here, the

17
            To the best ofmy knowledge and belief TELMATE, LLC (a subsidiary of Pinnacle
18   Public Services) was sold to GLOBAL TEL *LINK, LLC headquartered in Falls Church,
     Virginia, in or about September 2017, a fact that Defendants failed to disclose to me.
19
     2
            The DOC sent out requests for bids of services discussed herein: "ODOC issues Request
20   for Proposals #3999 ("RFP"), Inmate Payphone and Associated Inmate Monitoring and
     Recording Equipment and Services" and eventually chose "the Contractor ... as most
21   advantageous to ODOC following a competitive evaluation process ... " (Attachment No. 1, p
     4)(Contract #3999);
22
     3
            The Contract notes that the Contractor (i.e., Telmate) "is either domiciled in or registered
23   to do business in the State of Oregon ... " (Attachment No. 1, p 17). Further, "[a]ll voicemail
     requests are to be monitored by Contractor's customer service representatives located in Ontario,
24   Oregon." (Attachment No. 1, p 31 ).



     Page: 4 of 14-CIVIL COMPLAINT
              Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20     Page 5 of 125




 1   ability to purchase photos and eMessages on the Tablet and Kiosk and to receive photos and
                                         4
 2   messages on the tablet and Kiosk.

 3   18)    The Contract defines "Subcontractor" as "an individual or entity performing all or part of

 4   the services under this Contract, under a separate agreement with the Contractor. The terms

 5   Subcontractor and Subcontractors mean subcontractor(s) in any tier. For the purpose of this

 6   Contract, the term Subcontractor relates to those subcontractors that are related directly to

 7   ensuring the successful operation of the ITS." (Attachment No. 1, p 7).

 8   19)    The Contract defines "Services" as "all work that Contractor performs under this ITS

 9   Contract as specified in Attachment 3, any associated service, goods, and deliverables including

10   but not limited to, equipment for complete Turn Key system, ITS installation and maintenance,

11
     4      Telmate and the STATE OF OREGON entered into a
12
     CONTRACT FOR INMATE PAYPHONE AND ASSOCIATED INMATE MONITORING
13   AND RECORDING EQIPMENT AND SERVICES (THE "ITS CONTRACT" OR
     "CONTRACT") IS BETWEEN THE STATE OF OREGON, ACTING BY AND THROUGH
14   ITS DEPARTMENT OF CORRECTIONS ("ODOC"), 3601 STATE STREET SUITE 280
     SALEM, OR 97301-5780,
15
     and
16
     Pinnacle Public Services LLC
17   a Limited Liability Corporation in the State of Oregon
     1108 SE 6th Street, Ontario, Oregon 97914
18   Telephone: (800)295-5510, fax (208)379-7498
     Kevin O'Neil, President
19   Federal Employer Tax Identification Number: On file at ODOC
     State Tax Identification Number: On file at ODOC
20
     together with Telmate LLC hereinafter collectively called "Contractor."
21
     (Attachment No. 1, p 4). "ODOC, through its collaborative relationship with the Contractor as
22   established under this Contract, ODOC and the Contractor agree[d]" to the Contract in its
     entirety. (Attachment No. 1, p 4); (Id. at p 22)("ODOC and Contractor are the only parties to this
23   Contract and are the only parties entitled to enforce the terms of this ITS Contract ... "). Notably,
     the Contract also defines Telmate LLC as not only a "Contractor" but also as an "expressly
24   identified ... beneficiary." (Attachment No. 1, p 22).



     Page: 5 of 14-CIVIL COMPLAINT
             Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20   Page 6 of 125



                                                                                        5
 1   payphones, Enhanced Services, kiosks, and ITS training." (Attachment No. l,p 7).

 2   20)    The Contract defines "Enhanced Services" as "goods and services other than those

 3   required by the ITS provided by the Contractor to ODOC inmates including but not limited to,

 4   electronic mail, video messaging, inmate handheld devices sold by ODOC commissary, the

 5   ability to download materials to handheld devices, canteen, kiosks, commissary and trust

 6
     5
 7          On the subject of kiosks the Contract states, in part:

 8          B.     Kiosks

 9   Contractor shall provide the following kiosk types to each ODOC institution. ODOC staff will
     determine the number and location of kiosks at the time of implementation. Additional kiosks
10   may be added or removed during the life of the Contract upon written authorization from ODOC.
     Changes in the number of kiosks does not require an amendment.
11
     1.     Inmate/Intake Kiosk
12
     a.    Install KCN Edge kiosks with satellite connectivity packages for music selection and
13   downloading within each Facility.

14
     c.     Provide commissary ordering, collection and processing of order requests.
15

16   3.     Inmate Music Kiosk and Handheld Device

17   a.      Music Warden kiosk to be located in all Facilities allowing ODOC inmates to view music
     catalogs/library of 6 million individual songs from Universal, Sony, EMI, Warner, and
18   independent artists from the independent Online Distribution Alliance, and download music
     selections to an inmate's handheld device. The music library must contain filters for ODOC
19   secmity staff to remove explicit content.

20   b.     The handheld device must be manufactured with a clear plastic casing with no recording
     capability or moving parts. The handheld device must have built in theft protection and allow
21   ODOC security staff to disable an inmate's music player.

22   c.     The handheld device must be capable of downloading photos, email, educational content
     and rehabilitative programming.
23
     d.     Contractor shall provide all handheld devices and downloads sold to ODOC inmates
24   through the ODOC commissary.



     Page: 6 of 14-CIVIL COMPLAINT
                Case 6:20-cv-01465-MC        Document 2       Filed 08/25/20      Page 7 of 125




 1   programs, and e-messaging. (Attachment No. 1, p 27).

 2   21)       The Contract defines "Equipment" as "all equipment installed or made available by

 3   Contractor in connection with the delivery of the Services, including, but not limited to, . .

 4   kiosks, ... multimedia players ... "(Attachment No. 1, p 27).

 5   22)       On or about November 29, 2018, the Oregon Department of Administrative Services

 6   (DAS), as an Oregon state contracting agency issued a request for proposals (RFP). (Attachment

 7   No. 2).

 8   23)       The Communication RFP sought to "acquire a comprehensive solution for inmate

 9   communication and related service (electronic entertainment and education), including,

10   hardware, software, training and services to support the Agency's inmate communication

11   requirements and ensure uninterrupted inmate communication services across the fourteen (14)

12   Agency correctional facilities." (Attachment No. 2 at§ 2.4).

13   24)       On or about January 2019, Senate Bill 498 was drafted and submitted to the Oregon

14   Legislature for consideration. The bill, in its original draft, sought to "prohibit the [Department

15   of Corrections'] correctional facilities from having a contract with a provider of telephone

16   services under which the department or a correctional facility receives a fee or other form of

17   payment for telephone services provided top inmates of the correctional facility."

18   25)       On or about April 23, 2019, the Senate passed SB 498 with amendments that prohibited

19   ODOC from receiving a "fee or commission for telephone services provided to inmates other

20   than the reimbursements to "the department's internal and external costs to oversee and manage

21   the inmate telephone services or communications system" and payment to "third party

22   providers." The bill additionally included an emergency clause to malce the law effective as to

23   "contracts for inmate telephone services entered into, extended or renegotiated on or after" July

24
     (Attachment No. 1, pp 33-34).


     Page: 7 of 14-CIVIL COMPLAINT
                Case 6:20-cv-01465-MC         Document 2       Filed 08/25/20     Page 8 of 125




 1   1, 2019.

 2   26)       On or about June 3, 2019, the House passed SB 498 without further amendment.

 3   (Attachment No. 3, Enrolled version of SB 498).

 4   27)       On or about May 11, 2019, DAS issued a notice of intent to award the contract for

 5   "Adults in Custody - Communications and Related Services" to a new contractor, Century Link.

 6   28)       In May 2020 the ODOC informed AIC's that it's contract with Defendant Telmate would

 7   be ending.

 8   PLAINTIFFS USE OF SERVICES

 9   29)       Plaintiff arrived at the Oregon State Correctional Institution (OSCI) in May 2017 and

10   began utilizing the kiosk services of defendants.

11   30)       Plaintiff had to pay .25 cents per message he sent and .25 cents for every photo he took

12   and posted to his Telmate Kiosk photo gallery. Plaintiff utilized these services with the

13   understanding and belief that the photos and messages would remain the property of Plaintiff.

14   PHOTO GALLEY

15   31)       Plaintiff had more than 198 photos in his Telmate photo gallery that he had paid to be

16   posted personally and that his family had posted for his enjoyment. The cost for these photos was

17   approximately $49.50.

18   MESSAGES

19   32)       eMessaging cost .25 cents per message on the kiosk and .03 cents per minute on the

20   tablet.

21   33)       Plaintiff sent and received more than 4000 messages on the Telmate Kiosk and tablet.

22   34)       The cost for these messages was approximately $1000.

23   END OF SERVICES

24   35)       In May 2020 the ODOC informed plaintiff and other AI C's that it's contract with



     Page: 8 of 14-CIVIL COMPLAINT
                Case 6:20-cv-01465-MC        Document 2       Filed 08/25/20     Page 9 of 125




 1   Defendant Telmate would be ending.

 2   36)    The ODOC stated that AIC's would have to have family and or friends go on line and

 3   obtain copies of all photos and messages or the prisoner would not be able to have them.

 4   37)    Plaintiff had no family or friends who would or could go on line to get copies of the

 5   photos. Many of Plaintiffs contacts he no longer communicated with but wanted to keep the

 6   photos and texts.

 7   38)    Plaintiff filed a grievance asking to be provided with a copy of all pictures and text in his

 8   gallery and account.

 9   39)    The ODOC ultimately responded that the grievance was denied as "outside the

10   jurisdiction of the Dept. Telmate is outside ODOC".

11   40)    Plaintiff filed a tort notice pursuant to the provisions of ORS 30.275.

12   41)   · On June 20, 2020 the ODOC responded to Plaintiffs tort notice denying relief. Defendant

13   Telmate did not respond to the Notice of Tort.

14   Exhaustion of Administrative Remedies

15   42)    Plaintiff exhausted all administrative remedies made known and available to him.

16   CAUSES OF ACTION

17                                 CAUSE OF ACTION NO. 1
        (Conversion - Oregon State Law for Taking of Property Without Just Compensation)
18
     43)    Plaintiff realleges paragraphs No. 1 to paragraph No. 43, as if fully set out here by
19
     mention.
20
     44)    At the time of the allegations herein Defendants were acting agents of the state of Oregon
21
     acting under the color of law.
22
     45)    At all times pertinent hereto, defendants have acted with the help of and in concert with
23
     state officials in that they were given the exclusive right to provide eMessaging and ePhoto
24



     Page: 9 of 14-CIVIL COMPLAINT
             Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20     Page 10 of 125




 1   services to incarcerated persons within that entities jurisdiction.

 2   46)    Defendants shared a portion of their profits with the Oregon Department of Corrections

 3   made from the eMessages and photos Plaintiff and his family paid for.

 4   47)    Plaintiff has a vested interest in the eMessages he paid for and a vested interest in the

 5   ePhotos and eMessages sent to and received by Plaintiff.

 6   48)    Defendants' taking of Plaintiffs property without just compensation is contrary to Oregon

 7   common law.

 8   49)    The Oregon Department of Corrections delegated authority to the Defendants sufficient

 9   that the Defendants forfeiture actions and taking of plaintiffs property is an illegal taking by

10   virtue of State action within the meaning of conversion.

11   50)    As a result of Defendants actions Plaintiff has been damaged.

12                                    CAUSE OF ACTION NO. 2
                                (Unjust Enrichment - Oregon State Law)
13

14   51)    Plaintiffrealleges paragraphs No. 1 to paragraph No. 50, as if fully set out here by

15   mention.

16   52)    Plaintiff reasonable expected that the photos and eMessages he paid for and sent and

17   received would be his permanent property.

18   53)    As described above, Plaintiff did not receive what he paid for with respect to eMessages

19   and ePhotos because Defendants kept the property when it parted ways with the Oregon

20   Department of Corrections.

21   54)    Defendants have been unjustly enriched at the expense of Plaintiff because Defendants

22   have converter Plaintiffs property to their own without permission or just compensation.

23   55)    As a result Defendants should be required to disgorge and restore Plaintiff all monies and

24   should pay over such unjust enrichment received.



     Page: 10 of 14-CIVIL COMPLAINT
              Case 6:20-cv-01465-MC           Document 2        Filed 08/25/20      Page 11 of 125




 1                                    CAUSE OF ACTION NO. 3
                     (Oregon Unfair Trade Practices Act ORS 646,605- ORS 646.656)
 2

 3   56)      Plaintitiff realleges all facts and allegations previously set out in paragraph 1 to 55, as if

 4   fully set out here by mention.

 5   57)      Defendant Telmate agreed not to "[t]ake unfair advantage" of"[I]nmates through

 6   manipulation, concealment, abuse of privileged information, misrepresentation of material facts,

 7   or any other unfair trade practice". (Att. 1, pg. 23).

 8   58)      Defendant Telmate agreed not to "mislead ... [I]nmates through deceptive acts or

 9   practices, false advertising claims, misrepresentations" or promote unfair methods of

10   competition." (Att. 1, pg. 23).

11   59)     Defendant Telmate led Plaintiff to believe the pictures and text he purchased and

12   received would be his property permanently. However, Defendant Telmate kept the property and

13   converted it for its own use and storage or otherwise destroyed the material without just

14   compensation to Plaintiff.

15                                   CAUSE OF ACTION NO. 4
           (Claim Under 42 USC§ 1983 for Taking of Property Without Just Compensation in
16                    Violation of the Fifth Amendment to the US Constitution)

17   60)     Plaintiffrealleges paragraphs No. 1 to paragraph No. 59, as if fully set out here by

18   mention.

19   61)     At the time of the allegations herein Defendants were acting agents of the state of Oregon

20   acting under the color of law for the purposes of 42 USC§ 1983.

21   62)     At all times pertinent hereto, defendants have acted with the help of and in concert with

22   state officials in that they were given the exclusive right to provide eMessaging and ePhoto

23   services to incarcerated persons within that entities jurisdiction.

24   63)     Defendants shared a portion of their profits with the Oregon Department of Corrections



     Page: 11 of 14-CIVIL COMPLAINT
              Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20      Page 12 of 125




 I   made from the eMessages and photos Plaintiff and his family paid for.

 2   64)     Plaintiff has a vested interest in the eMessages he paid for and a vested interest in the

 3   ePhotos and eMessages sent to and received by Plaintiff.

 4   65)     Defendants' taking of Plaintiffs property without just compensation is contrary to the

 5   Fifth Amendment of the Constitution.

 6   66)     The Oregon Department of Corrections delegated authority to the Defendants sufficient

 7   that the Defendants forfeiture actions and taking of plaintiffs property is an illegal taking by

 8   virtue of State action within the meaning of 42 USC § 1983.

 9   67)     As a result of Defendants actions Plaintiff has been damaged.

10                                   CAUSE OF ACTION NO. 5
           (Declaratory Relief Under The Declaratory Judgment Act, 28 U.S.C. § 2201, et seq)
11

12   68)     Plaintiff realleges paragraphs No. I to paragraph No. 60, as if fully set out here by

13   mention.

14   69)     Plaintiff brings this claim for relief on behalf of himself and similarly situated prisoners.

15   70)     An actual controversy has arisen and now exists between Plaintiff and Defendants

16   concerning the respective rights and duties in that Plaintiff contends Defendants have engaged in

17   and are continuing to engage in the unlawful practices alleged herein.

18   71)     A Judicial declaration is necessary and appropriate at this time, under the circumstances

19   presented, in order that Plaintiff may ascertain their rights and duties with respect to defendant's

20   practices.

21   RELIEF SOUGHT

22   72)     WHEREFORE, plaintiff is entitled to judgment as follows:

23   DECLARATORY

24   73)     Wherefore, Plaintiff requests that the court issue a declaratory judgment stating that:



     Page: 12 of 14-CIVIL COMPLAINT
               Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20     Page 13 of 125




 1         a) Declaring that Defendants taking of plaintiff's property is an illegal taking by virtue of

 2            State action within the meaning of conversion.

 3         b) Defendants have been unjustly enriched at the expense of Plaintiff because Defendants

 4            have converter Plaintiffs property to their own without permission or just compensation.

 5         c) Defendant's forfeiture actions and taking of plaintiff's property is an illegal taking by

 6            virtue of State action within the meaning of 42 USC§ 1983.

 7         d) Defendant's forfeiture actions and taking of plaintiff's electronic communications is an

 8            illegal taking by virtue of State action is a Violation of the Oregon Unfair Trade Practices

 9            Act ORS 646.605- ORS 646.656.

10         e) Defendants have been unjustly enriched at the expense of Plaintiff because Defendants

11            have converter Plaintiffs property to their own without permission or just compensation.

12         f) Make any other declaration that this court deems just and appropriate.

13   INJUNCTIVE

14   74)      Order Defendants, their agents, their employees, contractors and those working in conceit

15   with them to:

16             (a) Return to plaintiff all eMessages and ePhotos as set out in this complaint; and

17             (b) Order any other injunctive relief that this court deems just and appropriate.

18   COMPENSATORY

19   75)      Plaintiff requests this comt to grant him compensatory damages as may be deemed just

20   and appropriate in an amount to be determined at trial.

21   COSTS AND FEES

22   76)      Award plaintiff his costs and fees associated with bringing this action.

23

24



     Page: 13 of 14 -CIVIL COMPLAINT
             Case 6:20-cv-01465-MC          Document 2      Filed 08/25/20     Page 14 of 125




 1                                                        Liam O'Neil-Barrett # 11123 024
                                                          Oregon State Correctional Institution
 2                                                        3405 Deer Park Drive S.E.
                                                          Salem, Oregon 97310
 3                                                        Plaintiff Pro Se

 4

 5
                                            DECLARATION
 6
            I, Liam O'Neil-Barrett, pursuant to 28 USC §1747, hereby declare that the above facts
 7
     and allegations are true and correct to the best of my knowledge and belief, and I understand it is
 8
     subject to the penalty of perjury under Oregon law. With that knowledge I hereby affix my true
 9
     and correct signature.
10
     Dated this -~ll~_ day of                                   //             2Q;w
11

12
                                                            ~====----
                                                           //
                                                         Miam O'Neil-Barrett #11123024
13                                                     / Oregon State Correctional Institution
                                                         3405 Deer Park Drive S.E.
14                                                       Salem, Oregon 97310
                                                                              Plaintiff Pro Se
15

16

17

18

19

20

21

22

23

24



     Page: 14 of 14 -CIVIL COMPLAINT
Case 6:20-cv-01465-MC   Document 2   Filed 08/25/20   Page 15 of 125
                                                            ATTACHMENT NO 1
                               P1

   Contract for Inmate Payphone and
  Associated Inmate Monitoring and
Recording Equipment and Services {ITS)


              Contract Number 3999


                         Between



 Oregon Department of Corrections and



        Pinnacle Public Services LLC




                                                                       Page 1 of 44
            Case 6:20-cv-01465-MC                        Document 2              Filed 08/25/20              Page 16 of 125
                                                                                                                        ATTACHMENT·NO 1
                                                                        P2




. ATTACHMENT#1-LEGAL TERMSAND CONDITIONS ......................................................... 7
   A. Definitions ...........................................................................................................................7
    B. Term ...................................................................................................................................7
      C. Consideration .....................................................................................................................8
      D. Default.. ..............................................................................................................................8
      E. Events of Terminatlon .........................................................................................................8
      F. Procedure upon Termination ......................,. ........................................................................9
      G. Liquidated Damages and Remedies ................................................................................... 9
       H. Permits, Taxes (Federal and Local) and Regulatory Approval .......................................... 11
       l. Compliance with Certain Laws .........................................................................................,.12
      J. Reserved ...........................................................................................................................12
      K. Reserved ......................... .'................................................................................................ 12
      L. Reserved .......... ,..................... ,......................................................................................... 12
       M. Reserved ......................................................................................................................... 12
       N. Representations and Warranties ...................................................................................... 12
       0. Ownership of Work Product and Confidentiality................................................................ 13
      P. Independent Contractor; Responsibility for Taxes and Withholding .................................. 15
       Q. Records Maintenance; Access ................................................................................:........ 16
       R. Governing Law; Venue; Consent to Jurisdiction ............................................................... 16
       S. ODOC Rules ..................................................................................................................... 16
       T. Capacity to Contract in Oregon ......................................................................................... 17
       U. Compliance with Applicable Law ...................................................................................... 17
       V. Foreign Contractor ............................................................................................................ 17
       W. Security ........................................................................................................................... 17
       X. lndemnlty .......................................................................................................................... 19
       Y. lnsurance ..........................................................................................................................20
       Z. Reserved .......................................................................................................................... 20
       AA. Agents and Subcontractors ............................................................................................ 20
       BB. Survival .......................................................................................................................... 21
        CC. Notices ........................................................................................................................... 21
       DD. Entire ITS Contract .......................................................... '.............................................. 21
       EE. Order of Precedence ...................................................................................................... 21
        FF. Walver ............................................................................................................................21
        GG. Amendments ................................................................................................................. 22
        HH. Force Majeure ................................................................................................................ 22
      · IL Asslgnment ................ ;.......................................:........................................,..................... 22
        JJ. No Third Party Beneficiaries ..............................................................................,............. 22
       KK. Reserved ..........................................,............................................................................. 22
       LL. Severability of Provisions .........................................................., ...................................... 22
        MM. Code of Conduct ........................................................................................................... 22
   ATTACHMENT #2- COMMISSION AND RATES ................................................................... 25
       I. COMMISSION ..... :.............................................................................................................25
       II. RATES ..............................................................................................................................25
   ATTACHMENT #3 - STATEMENT OF WORK ........................................................................ 27
       I. DEFINITIONS .................................................................................................................... 27
       II. ITS SYSTEM AND EQUIPMENT ...................................................................................... 28
       111. INMATE ACCOUNTS AND PAYMENT OPTIONS .................................. :........................ 32



                                                                                                                                          Page2 of44
         Case 6:20-cv-01465-MC                    Document 2             Filed 08/25/20            Page 17 of 125
                                                                                                              ATTACHMENT NO 1
                                                                P3


  IV. ENHANCED SERVICES .................................................................................................. 32
  V. GENERAL REQUIREMENTS ........................................................................................... 36
  VI. MONITORING, AUDITS, AND EVALUATION .................................................................. 37
  VII. HOLD HARMLESS ......................................................................,.................... .1 ••••••••••••. 38·
ATTACHMENT #4- INSURANCE REQUIREMENTS .............................................................. 39
ATTACHMENT #5- CONTRACTOR ASSURANCE ................................................................ 41
ATTACHMENT #6 - CODE OF ETHICS ........ '. ......................................................................... 42
ATTACHMENT #7- DESIGNATED INSTITUTIONS ............................................................... 43
ATTACHMENT #8 - PORTIONS OF CONTRACTOR'S PROPOSAL...................................... 44




                                                                                                                            Page 3 of44
      Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20      Page 18 of 125
                                                                                   ATTACHMENT·NO 1
                                                P4


THIS CONTRACT FOR INMATE PAYPHONE AND ASSOCIATED INMATE MONITORING
AND RECORDING EQUIPMENT AND SERVICES {THE "ITS CONTRACT" OR
"CONTRACT") IS BETWEEN THE STATE OF OREGON, ACTING BY AND THROUGH ITS
DEPARTMENT OF CORRECTIONS ("ODOC"), 3601 STATE STREET SUITE 280 SALEM,
OR 97301-5780,

and

                                 Pinnacle Public Services LLC
                     a Limited Liability Corporation in the Stale of Oregon
                          1108 SE &1' Street, Ontario, Oregon 97914
                        Telephone: (800)205-5510, fax: (208)379-7498
                                    Kevin O'Neil, President
                 Federal Employer Tax Identification Number: On file at ODOC
                       State Tax Identification Number: On file at ODOC

together with Telmate LLC hereinafter collectively called "Contractor."

                                            RECITALS

ODOC Issued Request for Proposals #3999 ("RFP"), Inmate Payphone and Associated Inmate
Monitoring and Recording Equipment and Services, and in reliance upon Contractor's proposal,
a portion of which is attached hereto and identified as Attachment 8, the Contractor was
selected as most advantageous to ODOC following a competitive evaluation process; and

Contractor is capable of providing a complete turn-key, fully operational and reliable system as
described in its proposal to allow for protection of the public, continued improvement of ODOC
security and facilitation of law enforcement, through a seamless system that will provide Inmate
telephone service, call control capabilities and the ability to record and monitor calls, as allowed
by law and associated Enhanced Services for the ODOC inmate population; and

ODOC, through its collaborative relationship with the Contractor as established under this
Contract, intends to define and continuously.improve mutually agreeable services to Inmates;

NOW, THEREFORE, In consideration of the mutual covenants herein contained and subject to
!he terms, conditions, provisions, and limitations contained in this Contract, ODOC and the
Contractor agree as follows:

                                           CONTRACT

I.    EFFECTIVE DATE AND DURATION

       This ITS Contract is effective, has a term, and may be extended as provided in Section
       B of Attachment 1.

I!.   PURPOSE AND SCOPE OF WORK

       The purpose of th!s ITS Contract is for the Contractor to provide inmate payphone and
       associated monitoring and recording equipment and services for the 14 ODOC operated



                                                                                               Page4of44
         Case 6:20-cv-01465-MC          Document 2      Filed 08/25/20     Page 19 of 125
                                                                                    ATTACHMENT NO 1
                                                  PS

          prison sites throughout the State of Oregon and any additional Institutions that may be
          purchased or constructed during the course of this Contract. Contractor shall provide
          these services in accordance with the terms and conditions of this Contract, as set forth
        · in particularity in Attachments 3, 5, and 8.

Ill.   CONTRACT DOCUMENTS

         This ITS Contract consists of (a) this ITS Contract without Attachments, together with (b)
         all Contract Amendments, and (c) the following listed attachments which.are attached
         and are hereby Incorporated into this ITS Contract by reference:

         Attachment 1 -  Legal Terms and Conditions
         Attachment 2 - Commission and Rates
         Attachment 3 - Statement of Work
         Attachment 4 -  Insurance Requirements
         Attachment 5 - Contractor Assurance
         Attachment 6 - Department of Corrections - Code of Ethics [May be viewed at the
                        following website:
                        http:f/www.oregon.gov/DOC/PUBSER/rules policies/docs/20.1.2.pdt]
         Attachment 7 - Designated Institution
         Attachment 8 - Portions of Contractor's Proposal

IV.    CERTIFICATION OF TAXES

         CERTIFICATION: !, the undersigned representative of Contractor, hereby certify and
         swear under penalty of perjury that I am authorized to act on behalf of Contractor, that I
         have authority and knowledge regarding Contractor's payment of taxes, and that to the
         best of my knowledge, Contractor is not in violatlon of any Oregon Tax Laws.

         For purposes of this certificate, "Oregon Tax Laws" means those Oregon tax laws
         named in ORS 305.380(4), including without limitation the state inheritance tax, gift tax,
         personal income tax, withholding tax, corporation income and excise taxes, amusement
         device tax, timber taxes, cigarette tax, other tobacco tax, 9-1-1 emergency
         communications tax, the homeowners and renters property tax relief program and local
         taxes administer b the~ep;:men of Revenue, including the Multnomah County
         Busine ln,b6'fn6-'fj. , Lane Tr i strict Tax, Tri-Metropolitan Transit District
         EmP. Y,  ~t-',:     ax, and .·-       politan District Self Employmfnt Taf
       By:        /e,, ·                                   Date:     'jf"}l)(!_
                                                                        I   I
                                                                                'c...      ·
             (AuthorizedSignatory, Title)

V.     PERFORMANCE UNDER PENDING LITIGATION

        Contractor acknowledges that if performance is commenced under this ITS Contract
        while litigation chalfenging the process ODOC used to solicit this Contraot is still
        pending, there is a possibility that a court may find ODOC failed to conduct the
        solicitation in compliance with Oregon procurement law, and may remand the solicitation
        back to ODOC forfurther'action in compliance with the court's ruling. In such an event,
        ODOC may cancel this contract pursuant to this Section if, in its sole discretlon, it
        determines such action is necessary to comply with the court ruling. Should ODOC


                                                                                               Page 5 of 44
           Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20       Page 20 of 125
                                                                                       ATTACHMENT·NO 1
                                                    P6


           cancel the Contract ·under this Section, ODOC will have no liability to Contractor for, and
           Contractor shall not seek to recover from ODOC, any costs, fees, or other expenses
           Contractor may incur in the course of performance, or In preparations taken in
           anticipation of performance, notwithstanding any court award of same pursuant to ORS
           2798.415(7). Contractor acknowledges this risk is inherent in proceeding with
           performance of a contract whose underlying solicitation is the subject of a Judicial
           dispute, and hereby assumes this risk.

                                               Signatures

In witness, the parties have caused this ITS Contract to be executed by their duly authorized
representatives.




    (Authorized Signatory, Title)

ODOC


By: ,..:     <%. ,,:q::_..
     (Leonard W. Wflliamson, Inspector General)

Approved as to Legal Sufficiency


                                                                 Date;_t.-(--1/_J_o+/,_J'---;:z_----
                                                                            r      I




                                                                                                  Page6 of 44
        Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20      Page 21 of 125
                                                                                    ATTACHMENT NO 1
                                                  P7



                         Attachment #1 - Legal Terms and Conditions

A Definitions
       (1)      "Confidential Information" includes, but ls not limited to, all ODOC 11:s data and
                information marked or designated in wrlting by either party as "confidential" prior
                to initial disclosure. ·

       (2)      "Facility" means an ODOC institution where Contractor is providing Services,
                including the Designated Institutions listed in Attachment 7.

       (2)      "Procurement" means a solicitation or procurement for the ITS or other decision
                by ODOC. For purposes of this RFP, "Procurement" includes negotiation,
                renewal or renegotiation of the ITS Contract with ODOC without regard to
                whether a formal sollcitatTon or procurement process Is used.

       (3)      "Proposal" means the Contractor's proposal submitted lo DOC in response to the
                RFP. Where Contractor is required to perform under this ITS Contract pursuant
                to its Proposal, such requirement refers to the portions of the Proposal extracted
                in Attachment 8.

       (4)      "Services" refers to all work that Contractor performs under this ITS Contract as
                specified in Attachment 3, any associated services, goods, and deliverables
                including but not limited to, equipment for complete Tum Key system, ITS
                installation and maintenance, payphones, Enhanced Services, kiosks, and ITS
                training.

       (5)      "Subcontractor'' means an individual or entity performing all or part of the
                services under this Contract, under a separate agreement with the Contractor.
                The terms Subcontractor and Subcontractors mean subcontractor(s) in any tier.
                For the purpose of this contract, the term Subcontractor relates to those
                subcontracts that are related directly or indirectly to ensuring the successful
                operation of the ITS.

Other terms will be defined as used In the ITS Contract, or are defined in Section I of
Attachment 3.

B. Term
       (1) This ITS Contract, which includes both setup, implementation and ongoing
      maintenance, is effective upon approval by the Department of Justice and receipt of all
       required signatures the ("Effective Date"). While Contractor will not begin providing
      Services until the Effective Date, there will be work required prior to the Effective Date,
      including but not limited to: institutional site surveys; implementation planning with
      ODOC Project Manager( s); and Contractor training of ODOC's policies and procedures.

       (2) Unless extended by ODOC, this ITS Contract will terminate after June 30, 2D15.

       (3) ODOC and Contractor may, by mutual agreement, extend the termination date of this
       ITS Contract by wrttten amendments.




                                                                                              Page 7 of 44
       Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20      Page 22 of 125
                                                                                  ATTACHMENT'NO 1·
                                                PB

C, Consideration
ODOC wm not pay any monetary consideration to Contractor for the ITS under this Contract.
Contractor's compensation for Services rendered pursuant to this ITS Contract comes from
revenue derived from the rates and fees charged for services, after paying ODOC Its
commission, as set forth in Attachment 2 and elsewhere In this ITS Contract.

D. Default
       (1) Contractor will be in default under this ITS.Contract If:
              (a) Contractor institutes or has instituted against it insolvency, receivership or
                   bankruptcy proceedings, makes an assignment for the benefit of creditors, or
                   ceases doing business on a regular basis; or
              (b) Contractor no longer holds a license or certificate that is requtred for
                 · Contractor to perform its obligations under the ITS Contract and Contractor
                   has not obtained such license or certificate within fourteen (14) calendar days
                   after ODOC's notice or such longer period as ODOC may specify in such
                   notice; or
              (c) Contractor commits any material breach or default of any covenant, warranty,
                   obligation or agreement under this ITS. Contract, fails to perfonn the Services
                   under this ITS Contract within the time specified herein or any extension
                   thereof, or so fails to pursue the Services as to endanger Contractor's
                   performance under this ITS Contract in accordance with its terms, and such
                   breach, default or failure is not cured within 10 calendar days after ODOC's
                   notice, or such longer period as ODOC may specify in such notice.

        (2) In the event Contractor is in default under subsection (1), ODOC may, at Its option,
        pursue any or all of the remedies available to it under this ITS Contract and al law or In
        equity, including, but not limited to:
                 (a) termination of this ITS Contract;
                 (b) initiation of an action or proceeding for damages, specific performance, or
                      declaratory or injunctive relief; and,
                 (c) exerclse of its right of setoff.
        These remedies are cumulative to the extent the remedies are not Inconsistent, and
        ODOC may pursue any remedy or remedies singly, collectively, successively or in any
        order whatsoever.

        (3} Liquidated Damages and Remedies are as described per Section G, below,

E. Events of Termination
At the ODOC's discretion, ODOC may terminate this ITS Contract without cause upon thirty (30)
days' prior written notice by ODOC to Contractor,

 ODOC may terminate this ITS Contract for any reason permitted by law and this ITS Contract
 Including, but not limited to, the following:

        (1) ODOC fails to receive funding, or appropriations, limltatlons or other expenditure
        authority at levels sufficient to pay for its obligations under the ITS Contract;

        (2) Federal or state laws, regulations or guidelines are modified or interpreted in such a
        way that either the services to be performed under this ITS Contract are prohibited or
        ODOC is prohibited from paying for such services from the planned funding source; and,



                                                                                                 Page8of44
        Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20      Page 23 of 125
                                                                                    ATTACHMENT NO 1
                                                  pg


         (3) Contractor is in default under the ITS Contract.

 In the event of termination of the ITS Contract pursuant to paragraphs (1) or (2) above,
 Contractor's sole remedy will be a claim for the sum due Contractor through the date of
 termil")ation, less previous amounts paid and any claim(s) that ODOC has against Contractor. If
 previous amounts paid to Contractor exceed the amount due to Contractor under this
 subsection, Contractor will pay any excess amounts from the Claims Payment Account to
 ODOC upon demand. In the event of termination pursuant to paragraph (3) above, ODOC will
 have any remedy available to it in law or equity.

 F. Procedure upon Termination
 In the event of termination of this ITS Contract, Contractor wlll administer all claims upon thirty
 (30) days' notice to Contractor If requested by ODOC. ITS Contract termination will not
 extinguish or prejudice ODOC's right to enforce this ITS Contract with respect to any default by
 Contractor that has not been cured.

 Contractor will transfer to ODOC, in the event that ODOC does not request that Contractor
 administer all claims within 30 calendar days of notice of termination, all required service data
 and records necessary to administer the Services without a break in service.

 Upon termination of this ITS Contract for any reason whatsoever, Contractor will immediately
 deliver to ODOC all of ODOC's property (including without limitation any Work Products for
 which ODOC has made payment in whole or in part} that is In the possession or under the
 control of Contractor in whatever stage of development and form of recordation such ODOC
 property is expressed or embodied at that time. Upon receiving a notice of termination of this
 ITS Contract, Contractor will immediately cease all actMties under this ITS Contract, unless
 ODOC expressly directs otherwise. Upon ODOC's request, Contractor will surrender to anyone
 ODOC designates all documents, research or objects or other tangible things needed to
 continue provision of services comparable to the Services, and complete any Work Products.

G. Liquidated Damages Remedies
Upon notification by ODOC to Contractor of the occurrence of any breach by Contractor
described in Section D(1 ), ODOC may collect from Contractor, and Contractor shall pay to
ODOC certain dollar amounts described below (the "Liquidated Damages"), and ODOC is
entitled to the other remedies described below.. Contractor and ODOC recognize that it would
be difficult to prove damages in the event of such breaches. Contractor and ODOC agree that
(a} the Liquidated Damages are reasonable in light of the difficulties of proof of loss, the
anticipated harm caused by such breaches, and the inconvenience and infeasibility of ODOC or
any ODOC Entity otherwise obtaining an adequate remedy, (b) the Liquidated Damages
represent an estimated amount of the projected loss or damages that will be suffered by State
and the State Entities In connection with such breaches and are not a penalty, and (c} they have
reviewed this section with their respective legal counsel, understand its sfgnlficance, and have
specfftcally negotiated its terms.                                                  ·

 (i) Excluding Force Majeure Events, in the event that Contractor breaches its obligation to install
 within the time period required under the proposed contract or repair, or restore telephone
 service for, any Inmate telephone or install, repair or restore three-way call detection and call
 disconnection or call blocking capability, Contractor shall cure such breach within a 24 hour
 period after the subject problem Is reported to Contractor. If ODOC is not satisfied that
 Contractor has resolved the deficiency within the 24 hour period required above, Contractor
·shall pay to ODOC the sum of $75 per day per affected Inmate telephone for the first ten


                                                                                               Page 9 of44
       Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20      Page 24 of 125
                                                                                    ATTACHMENT NO 1·
                                                 P10


affected Inmate telephones, $150 per day per affected Inmate telephone for the eleventh
through fiftieth affected Inmate telephone and $200 per day per affected Inmate telephone for
any Inmate telephones above fifty, for each day that such breach is not cured, up to
Contractor's total revenue earned under this ITS Contract on the last day such affected Inmate
telephones were working. Without limiting the foregoing, if Contractor does not cure any such
breach within five (5) days after the reporting of such occurrence, in addition to the right to
collect the amounts described In the prior sentence, State may Immediately terminal$ this
Contract, except that no new Liquidated Damages will accrue after such termination.

(ii) Excluding Force Majeure Events, in the event that Contractor breaches its obligation to
provide (a} monitoring and recording Services (as more particularly described in Attachment 3),
with respect to Inmate telephones, or (b) call information retrieval and search capabilities at
each Facility as a result of Contractor system failure, the entire monitoring and recording system
at that location will be deemed to be inoperative. Contractor shall cure such breach under
subsection (a) within four (4) hours, or within twenty-four (24) hours of such breach under
subsection (b ), after the deficiency is reported. lf·ODOC Is not satisfied that Contractor has
resolved the deficiency within the four (4) hour time pertod or twenty-four (24) hour time period
required above, respectively, Contractor shall pay ODOC the sum of $2,500 per day for each
day that the breach is not cured. In the event that any call recordings cannot be retrieved within
two (2) weeks of such breach, the Contractor shall pay ODOC the additional sum of $100 per
lost call recording, up to Contractor's total revenue earned under this ITS Contract on the last
 day that monitoring and recording systems were operative. Without limiting the foregoing, if
 Contractor does not cure any such breach within five (5} days after the reporting of such
 occurrence, In addi!ion to the right to collect the amounts described In the prior sentence, State
 may immediately terminate this Contract, except that no new Liquidated Damages will accrue
 after such termination.

  (Ill} Excluding Force Majeure Events, in the event that Contractor breaches its obligation to
  provide remote access to the monitoring and recording system at a Facility, the entire
  monitoring and recording system at that location will be deemed to be inoperative. Contactor
  shall have five (5) days to rectify the deficiency once ODOC reports the deficiency to Contractor.
  If ODOC is not satisfied that Contractor has resolved the deficiency within the five (5} day period
  required above, Contractor shall pay ODOC the sum of $2,500 per day for each day following
  the five (5) day period the Contractor fails to provide services under this Contract, up to
  Contractor's total revenue earned under this ITS Contract on the last day that remote access to
  the monitoring and recording systems were operative. Without limiting the foregoing, if
· Contractor does not cure any such breach within ten (1 O} days after the reporting of such
  occurrence, In addltlon to the right to collect the amounts described In the prior sentence, Stale
  may immediately terminate this Contract, except that no Liquidated Damages will accrue after
  such termination.

 The time periods after a breach before which Liquidated Damages or termination rights apply as
 described in this Section regardless of any other due dates contained in this Contract or the
 appendices hereto.

 For any other breach of any obligations under this Contract as described In section D (1) (c) and
 not described In Subsections (i} through (iii) above, ODOC is entitled to all remedies available
 under applicable law or in equity, including, but not limited to, the right to terminate this Contract
 and to recover from Contractor all actual damages and costs suffered or incurred by ODOC and
 any ODOC Entity in connection with such matter, including, but not l!mited to, all costs and
 expenses of ODOC In obtaining replacement services for the Services and all reasonable


                                                                                                 Page 10 of44
      Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20      Page 25 of 125
                                                                                    ATTACHMENT NO 1
                                                P11

attorney's fees and costs. Such liability includes damages or harm to any ODOC Entity, even if
ODOC, when taken as a whole, is not harmed.

Notwithstanding the foregoing, nothing contained herein limits Contractor's liability for personal
injury and damage to property caused by Contractor's tortious act.

       (1) Additional Remedies. The remedies described in Section G (i) through (iii) above are
       the exclusive remedies of ODOC with respect to the specific breaches described in such
       subsections, provided, however that (i) if ODOC is entitled to recover any Liquidated
       Damages, and Contractor does not pay the same to ODOC, and in connection with
       ODOC's enforcement of its rights, a court or other forum determines that such
       Liquidated Damages are unenforceable (other than a finding that the breach underlying
       the obligation to pay such Liquidated Damages did not occur), ODOC. may recover any
       and all actual and direct damages suffered or incurred by ODOC and any other ODOC
       Entity in connection with such underlying breach, (ii) ODPC may set off from any
       amounts ODOC owes under this Contract any undisputed Liquidated Damages, other
       damages or other amounts owed by Contractor under this Contract, and (iii) ODOC is
       entitled to all equitable remedies available, including, but not limited to, specific
       performance.

       (2) Consequential Damages. Except as provided in Section G.1, neither ODOC nor any
       ODOC Entity may recover consequential damages (including, but not limited to, lost
       profits, lost revenues, lost savings or other consequentfal damages) from Contractor for
       any breach under this Contract or arising out of any failure to perform its obligations
       under this Contract. Contractor may not recover consequential damages (including, but
       not limited to, lost profits, lost revenues, lost savings, or other consequential damages)
       from ODOC or any ODOC Entity for any breach under this Contract or arising out of any
       failure to perform its obligations under this Contract.

H. Permits, Taxes (Federal and Local) and Regulatory Approval
       (1) Permits. Contractor shall obtain any necessary official licenses and inspections,
       certificates of authority, and other official approvals necessary for the provision of the
       Services under this Contract at Contractor's own expense.

       (2} Taxes - Federal and Local. Neither ODOC nor any ODOC Entity is liable for any
       taxes accruing or coming due as a result of this Contract, whether federal, ODOC, or
       local, and Contractor is responsible for any such taxes.

      (3} Regulatory Approval. If this Contract is now or in the future subject to the approval of
      applicable State or federal regulatory bodies, the Parties shall be relieved of their
      obligations hereunder if regulatory approval Is denied; or, at the sole discretion of
      ODOC, those parts of the Contract upon which the denial was based may be
      renegotiated and the Contract amended to reflect the result of that renegotiation. Without
      limiting the other remedies available to ODOC for this or any breach by Contractor under
      this Contract, if any regulatory approval required to allow Contractor to provide the
      Services and otherwise satisfy its obligations under this Contract is not received which
      causes Contractor to breach any obligation under this Contract, ODOC may, at its sole
      discretion, terminate this Contract and obtain service from another party if Contractor
      does not obtain such regulatory approval within fourteen (14} calendar days after
      ODOC's notice or such longer period as ODOC may specify in such notice. A decision to



                                                                                              Page 11 of44
      Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20      Page 26 of 125
                                                                                   ATTACHMENT NO 1.
                                                P12


       terminate the Contract under these conditions shall bear no penalty for ODOC or any
       obligation by ODOC to Contractor.

        (4) Contractor shall make every reasonable effort to obtain any required regulatory
        approval, including promptly responding to information and data requests from the
        regulatory body. Contractor shall fully cooperate with the Oregon Public Utlllties
        Commission. Contractor shall promptly notify ODOC of all actions taken to obtain such
        regulatory approval, including all formal filings or informai contacts with the applicable
        regulatory bodies related to this Contract. To the extent that it reasonably could assist
        Contractor in obtaining required regulatory approval, If any, of the Services to be
        rendered under this· Contract, ODOC shall make a good faith effort to cooperate with
        Contractor in making filings with applicable regulatory bodies. So long as Contractor
      · uses all reasonable efforts to obtain any required regulatory approval, failure to obtain
        such approval is not a breach of this Contract.

I. Compliance with Certain Laws
Contractor shall comply with all State and Federal Law applicable to the administration of the
ITS. Contractor shall also comply with applicable Oregon Administrative Rules, particularly
including ODOC's Administrative Rules, and applicable agency procedures.

J. [Reserved]
K. [Reserved]
L. [Reserved]
M. [Reserved]

N. Representations and Warranties
Contractor represents and warrants to ODOC that:
      (1) Contractor has the power and authority to enter into and perform this ITS Contract.
       (2) This ITS Contract, when executed and delivered, will be a valid and binding
       obligation of Contractor enforceable in accordance with its terms.
       (3) Each person executing this ITS Contract on behalf of Contractor hereby represents
       and warrants to ODOC that such person Is duly authorized to execute this ITS Contract
       and to bind Contractor to each of the terms and provisions hereof.
       (4) The execution and performance of this ITS Contract has been duly authorized by all
       necessary corporate, trust or partnership action.
       (5) Contractor has the requisite experience, expertise and resources to fully and properly
       perform all of.its duties ancl obllga!lons, and exercise all of the powers, as set forth
       herein.
       (6) Contractor is possessed of greater knowledge and skill than the average person and
       is under a duty to exercise a skill greater than that of an ordinary person. Contractor has
       the skill and knowledge possessed by well-informed members of its Industry, trade or
       profession and will apply that skill and knowledge with care and diligence to perform the
       Services in a professional manner and In accordance with standards prevalent in
       Contractor's industry, trade or profession.
       (7) Contractor will, at all times during the term of this ITS Contract, be qualified,
       professionally competent, and duly licensed to perform the Services.
       (8) Contractor p°repared its Proposal related to this ITS Contract, if any, independently
       from al! other Proposers, and without collusion, fraud, or other dishonesty.



                                                                                               Page 12 of 44
       Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20     Page 27 of 125
                                                                                  ATTACHMENT NO 1
                                                P13


       (9) Contractor has completed, obtained and performed al! other registrations, filings,
       approvals, authorizations, consents or examinations required by any government or
       governmental authority for its acts contemplated by this ITS Contra.ct.
       (10) The Proposal and the Exhibits to this ITS Contract are true, complete, accurate, and
       not misleading.
       (11) The Services and ITS System provided will substantially comply with the
       representations and specifications Contractor provided in its Proposal.
       (12) The representations and warranties set forth in this section are in addJtion to, and
       not In lieu of, any other warranties provided.
       (13) The Contractor will promptly notify ODOC in writing if any of the foregoing
       representations or warranties will cease to be true at any time during the term of this ITS
       Contract.

0. Ownership of Work Product and Confidentiality
      (1) ownership of Work Product
             (a) Definitions. As used in this Section, and elsewhere in this ITS Contract, the
                 following terms have the meanings set forth below:
                      (i) "Contractor lntellectual Property" means any intellectual property
                            owned by Contractor and developed Independently from the .Services.
                      (ii} "Third Party lntellectual Property" means any intellectual property
                            owned by parties other than ODOC or Contractor.
                      (Iii) "Work Product' means every invention, discovery, work of authorship,
                            trade secret or other tangible or intangible item and all intellectual
                            property rights therein that Contractor is required to deliver to ODOC
                            pursuant to the ITS Contract.
             (b) Original Works. Contractor hereby grants to ODOC a non-exclusive, royalty-
                 free license to use all original Work Product created pursuant to the Services,
                 whether arising from copyright, patent, trademark, trade secret, or any other
                 state or federal intellectual property law or doctrine, during the term of this
                 ITS Contract. Upon ODOC's reasonable request, Contractor will execute
                 such further documents and Instruments necessary to fully vest such usage
                 rights in ODOC.

                  !n the event that Work Product created by Contractor under this ITS Contract
                  is a derivative work based on Contractor Intellectual Property, or is a
                  compilation that Includes Contractor Intellectual Property, Contractor hereby
                  grants to ODOC a non-exclusive, royalty-free license to use the pre-existing
                  elements of the Contractor Intellectual Property employed in the Work
                  Product, during the term of this ITS Contract, and to authorize others to do
                  the same on ODOC's behalf.

                  In the event that Work Product created by Contractor under this ITS Contract
                  is a derivative work based on Third Party Intellectual Property, or is a
                  compilation that Includes Third Party Intellectual Property, Contractor will use
                  reasonable efforts to secure on ODOC's behalf and in the name of ODOC a
                  non-exclusive, royalty-free license to use the pre-existing elements of the
                  Third Party Intellectual Property employed in the Work Product, during the
                  term of this ITS Contract, and to authorize others to do the same on ODOC's
                  behalf.



                                                                                            Page 13 of 44
Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20       Page 28 of 125
                                                                              ATTACHMENT NO 1
                                         P14


        (c) Contractor Intellectual Property. ln the event that Work Product is Contractor
             lntellectual Property, Contractor hereby grants to ODOC a non-exclusive,
             royalty-free license to use the Contractor Intellectual Property, during the
             term of this iTS Contract, and to authorize others to do the same on ODOC's
             behalf.
        (ct) Third Party Works. In the event that Work Product Is Third Party Intellectual
             Property, Contractor will use reasonable efforts to secure on ODOC's behalf
             and in the name of ODOC a non-exclusive, royalty-free license to use the
             Third Party Intellectual Property during the term of this ITS Contract, and to
              authorize others to do the same on ODOC's behalf.

(2) Trade Secrets
·       (a) Subject to the Statement of Work, each party will make reasonable efforts to
             maintain the confidentiality of any Confidential Information received from the
              other party and will not disclose any Confidential Information to third parties
              except as required in the performance and administration of this ITS Contract
              or as otherwise authorized by applicable law, order of a court or other dispute
              resolution forum or administrative agency having authority to order disclosure
              of such Confidential Information.
        (b) ODOC will, to the extent allowed by Oregon Public Records Law (see ORS
              192.41 Oto 192.505) make reasonable efforts to maintain the confidentiality of
              any information received from Contractor that Is considered Trade Secret
              information, as defined In ORS 192.501 (2) or under Oregon's Uniform Trade
              Secrets Act. It Is Contractor's responsibility to explicitly identify the specific
              information that is being provided that constitutes Trade Secret information by
              conspicuously labeling it "Trade Secret lnfomiation." ODOC may evaluate
              Contractor's characterization of material as Trade Secret under applicable
              legal standards and is not obligated to accept Contractor's characterization.
         (c) Exceptions. The confidentiality obligations imposed by this subsection shall
              not apply to the following:
                   (f) Information that becomes part of the public domain through lawful
                         means and without breach of any confidentiality obligation by the
                         recipient;
                   (ii) Information subsequently and rightfully received from third parties who
                         have the necessary rights to transfer said information without any
                         obligation of confidentiality;
                   (iii) Information that was known to the recipient prior to initially receiving
                         the information claimed by disclosing party to be confidential;
                   (iv) Information that Is independently developed by recip1ent (and which
                         independent development is documented In writing) without use of, or
                         reference to, any Confidential Information of the other party; and,
                   (v) Information required to be disclosed by compulsory judicial or
                         administrative process or by law or regulation.
         (ct) If ODOC Is required to disclose information that is submitted in confidence or
               that constitutes Trade Secrets in this subsection, ODOC will first give
               Contractor notice and will provide such information as may reasonably be
               necessary to enable Contractor to take action to protect its interests,
         (e) Upon request, Contractor shaH submit a redacted copy of any document for
               which the Contractor desires Trade Secret protection or which the Contractor
               believes is otherwise exempt from disclosure. The redacted copy of the
               document must meet the following requirements:


                                                                                           Page 14 of44
       Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20     Page 29 of 125
                                                                                  ATTACHMENT NO 1
                                                P15


                       (I) Contractor must redact (whiteout, blackout, or otherwise cover)
                             information that it believes is exempt under Oregon Public Records
                             Law, particularly including, but not limited to, information the
                           · Contractor believes is Trade Secret information.
                       (ii) Contractor must include with its redaction an attachment that contains
                             a list of every redaction made by Contractor as well as the following
                             information:
                             (a) The section, subsection, and page number of the document
                                    where each specific redaction is found;
                             (b) A general description of the Information that has been redacted
                                    for each specific redaction;
                             (c) The basis, or bases, under Oregon Public Records Law for
                                    making each specific redaction (Le. information described above
                                    in this Section labeled "Trade Secret Information" or other
                                    applicable exemption}; and,
                             (d) The specific Contractor contact person ODOC should contact in
                                    the event a public records request has been made that may
                                    include information that has been redacted by Contractor or in
                                    the event that ODOC has any questions related to information
                                    redacted by Contractor.

        (3) Oregon Public Records Law. Contractor acknowledges that any information
        disclosed to ODOC may be disclosed subject to the Oregon Public Records Laws and
        may also be subject to the provisions for the Custody and Maintenance of Public
        Records, including the archiving requirements at ORS 192,005 to 192.170. The non-
        disclosure of documents or any portion of a document submitted by Contractor to ODOC
        may depend upon official or judicial determinations made pursuant to the Oregon Public
        Records Law. If ODOC receives a request under the Oregon Public Records Law for the
        disclosure of information designated by Contractor as "Trade Secret Information," ODOC
        shall notify Contractor within a reasonable period of time of the request. Contractor shall
        be exclusively responsible for defending Contractor's position concerning the
        confidentiality of the requested information. Neither the State of Oregon nor any of its
        agencies is or shall be obligated to assist in Contractor's defense. If any requests for
        disclosure of such Information are made to ODOC, ODOC intends to make a disclosure
        only consistent with and to the extent allowable under law; The State shall not be Hable
        for release of any information when required by law or court order to do so, whether
        pursuant to the Oregon Public Records Law or otherwise and shall also be immune from
        liability for disclosure or release of information under the circumstances set out in ORS
        646.473(3).              .

P. Independent Contractor; Responsibility for Taxes and Withholding
Contractor will perform a!I required Services as an Independent Contractor. Although ODOC
reserves the right to determine (and modify} the delivery schedule for the Services to be
performed and to evaluate the quality of the completed performance, ODOC cannot and will not
control the means or manner of Contractor's performance. Contractor Is responsible for
determining the appropriate means and manner of performing the Services.

If Contractor Is currently performing Services for the State of Oregon or the federal government,
Contractor by signature to this ITS Contract declares and certifies that: Contractor's Services to
be performed under this ITS Contract creates no potential or actual conflict of interest as
defined by ORS 244.020. No rules or regulations of Contractor's employing agency (state or


                                                                                            Page 15 of 44
      Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20      Page 30 of 125
                                                                                   ATTACHMENT NO 1.
                                               P16


federal) would prohibit Contractor's Services under this ITS Contract. Contractor is not an
"officer," "employee," or "agent" of ODOC,.as those terms are used In ORS 30.265.

Contractor will be responsible for all federal or state taxes applicable tci compensation or
paymen!s paid to Contractor under this ITS Contract and, unless Contractor is subject lo backup
withholding, ODOC will not withhold from such compensation or payments any amount(s) to
cover Contractor's federal or slate tax obligations. Contractor Is not eligible for any social
security, unemployment insurance or Workers' compensation benefits from compensation or
payments paid to Contractor under this ITS Contract.

Q. Records Maintenance; Access
Contractor will maintain all fiscal records relating to this ITS Contract in accordance with
generally accepted accounting prlilciples, In addition, Contractor will maintain any other records
pertinent to !his ITS Contract ln such a manner as to clearly document Contractor's
performance. Contractor acknowledges and agrees that ODOC and the Oregon Secretary of
State's Office and the federal government and their duly authorized representatives will have
access to such fiscal records and other books, documents, papers, plans and writings of
Contractor that are pertinent to this ITS Contract to perform examinations and audits and make
excerpts and transcripts. Contractor will retain and keep accessible all such fiscal records,
books, documents, papers, plans, and writings for a minimum of three (3) years, or such longer
period as may be required by applicable law, following final payment and termination of this ITS
Contract, or untu the conctusion of any audit, controversy or litigation arising out of or related to
this ITS Contract, whichever date is later.

Contractor will allow ODOC to audit claims and other records relating to this ITS Contract at any
time. ODOC will have the right to audit any billings or examine any records maintained pursuant
to this ITS Contract both before and after payment. Payment under this ITS Contract will not
foreclose the light of ODOC to recover excessive or illegal payments.

R. Governing Law; Venue; Consent to Jurisdiction
This ITS Contract will be governed by and construed in accordance with the laws of the State of
Oregon without regard to principles of conflicts of law. Any claim, action, suit or proceeding
(collectively, "Claim") between ODOC or any other agency or department of the State of Oregon
and Contractor that arises from or relates to this ITS Contract wm be brought and conducted
solely and exclusively within the Circuit Court of Marion County for the State of Oregon;
provided, however, if a Claim must be brought in a federal forum, then It will be brought and
conducted solely and exclusively within the United States Court for the District of Oregon. In no
event will this section be construed as a waiver by the State of Oregon of any form of defense or
immunity, whether it is sovereign immunity, governmental immunity, immunity based on the
Eleventh Amendment to the Constitution of the United States or otherwise, from any Claim or
from the jurisdiction of any court. CONTRACTOR, BY EXECUTION OF THIS ITS CONTRACT,
HEREBY CONSENTS TO THE IN PERSONAM JURISDICTION OF SAID COURTS.

S, ODOC Rules
All terms and conditions of the ITS Contract are governed by ODOC's Rules (OAR Chapter 291)
generally, in addiaon to any specific ODOC Rules cited herein. In the event that the ITS
Contract's terms and conditions conflict with ODOC's Rules, ODOC's Rules will take
precedence over the terms and conditions of the ITS Contract.




                                                                                               Page 16of44
       Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20      Page 31 of 125
                                                                                   ATTACHMENT N0·1
                                                P17


T. Capacity to Contract in Oregon
Contractor is either domiciled in or registered to do business In the State of Oregon, and prior to
entering into this ITS Contract shall provide to the Oregon Department of Revenue and the
Secretary of State Corporation Division all information required by those agencies to demonstrate
its legal capacity to perform the Services under this ITS Contract In the State of Oregon.

 U. Compliance with Applicable Law
Contractor will comply with all federal, state and local laws, regulations, executive orders and
 ordinances applicable to the ITS Contract. Without limiting the generality of the foregoing,
 Contractor expressly will comply with the following laws, regulations and executive orders to the
extent they are applicable to the ITS Contract (i) Titles VI and Vil of the Civil Rights Act of
 1964, as amended; (ii) Sections 503 and 504 qf the Rehabilitation Act of 1973, as amended; (iii)
the Americans with Disabilities Act of 1990, as amended; (iv) Executive Order 11246, as
amended; (v) the Health Insurance Portability and Accountability Act of 1996; (vi) the Age
Discrimination in Employment Act of 1967, as amended, and the Age Discrimination Act of
1975, as amended; (vii) the Vietnam Era Veterans' Readjustment Assistance Act of 1974, as
amended; (viii) ORS Chapter 659, as amended; (ix) all regulations and administrative rules
established pursuant to the foregoing laws (except for administrative rules in direct conflict with
a term/condition in this ITS Contract); and (x) all other applicable requirements of federal and
state civil rights and rehabilitation statutes, rules and regulations. With regard to Workers'
compensation insurance, all employers, including Contrac!or, that employ subject Workers who
work under this ITS Contract in the State of Oregon will comply with ORS 656.017 and provide
the required Workers' compensation coverage, unless such employers are exempt under ORS
656.126(2). These laws, regulations and executive orders are incorporated by reference herein
to the extent that they are applicable to the ITS Contract and required by law to be so
incorporated. Contractor will, lo the maximum extent economically feasible in the performance
of this ITS Contrac~ use recycled paper (ORS 279A.01 0(gg)), recycled PETE products (ORS
279A010(hh)), and other recycled products (ORS 279A.01 0(ii)). Contractor will require and
ensure that each of its subcontractors complies with these requirements. A reference in this ITS
Contract to a provision of law means the provision as in effect or as may be amended from time
to time.

V. Foreign Contractor
tf the Contractor is not domiciled in or registered to do business in the State of Oregon,
Contractor shall promptly provide to the Oregon Department of Revenue and the Secretary of
State Corporation Division all information required by those agencies relative to the Contractor's
performance of any resulting Contract. Contractor shall have demonstrated its legal capacity to
perform the services set forth under the Scope of Work of this ITS Contract in the State of
Oregon prior to entering into this ITS Contract. The Oregon Secretary of State website may be ·
accessed at http://www.fillnginoregon.com/index.h!m.

w.. security
If Services performed under this Contract requires Contractor to have access to or use of any
ODOC computer system or other ODOC Information Asset for which ODOC imposes security
requirements, Contractor shall comply and require subcontractors to comply with the information
security requirements imposed under this section. "Information Asset" means all Confidential
Information In any form (e.g., written, verbal, oral or electronic) which ODOC determines
requires security measures, including confidential information created by ODOC, gathered for
ODOC, or stored by ODOC for external parties.




                                                                                             Page 17 of 44
Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20     Page 32 of 125
                                                                          ATTACHMENT NO 1 ·
                                        P18


•(1) All requirements imposed on Contractor under this section shall also apply to its
 officers, employees, agents and subcontractors that have access to any ODOC
 information computer system or other ODOC Information Asset, and Contractor shall
·include these requirements in any subcontract that may provide such access by a
 Subcontractor, its officers, employees or agents to any ODOC computer system or other
 ODOC Information Asset. Contractor shall:

        (a). Cooperate with ODOC in identifying Information Assets that will be utilized in
        the performance of Services and applicable security measures that will be
        undertaken to protect the lnfonnation Assets, and provide updated information to
        ODOC within fourteen (14) calendar days of the date such information changes
        for any reason;

        (b). Implement security measures that reasonably and appropriately provide
        administrative, physical and technical safeguards that protect the confidentiality,
        integrity and availability of the Information Assets that it creates, receives,
        maintains or transmits on behalf of ODOC. Contractor's security measures must
        be documented in writing and be available for review by ODOC upon request.
        ODOC's review of the reasonableness of security measures, as well as
        Contractor's compliance with ODOC's assigned access control or security
        requirements, will take into account Contractor's physical, administrative, and
        technical capabilities related to security measures and the potential risk of
        unauthorized use or disclosure of Information Assets by Contractor, Its officers,
        employees, agents or subcontractors.

        (c) Prevent any unauthorized access to or disclosure of ODOC's information
        systems and Information Assets.

        (d) Take necessary actions to comply with ODOC's determinations of the level of
        access that may be granted, as well as changes in level of access, or suspension
        or termination of access as determined by ODOC.

        (e) Keep any ODOC assigned access control requirements such as identification
        of authorized user(s) and access control information in a secure location until
        access is terminated; monitor and securely maintain access by Contractor and its
        agents and subcontractors in accordance with security requirements or access
        controls assigned by ODOC; and make available to ODOC, upon request, all
        information about Contractor's use or application of ODOC access controlled
        computer systems or information Assets.          ·

        (f) Report to ODOC any privacy or security incidents by Contractor, its officers,
        employees, agents or subcontractors that oompromlse, damage, or cause a loss
        of protection to ODOC Information Assets. Contractor shall report ln the
        following manner:

                (I) Report to ODOC in writing within five (5) business days of the date on
                which Contractor becomes aware of such incident; and

                (ii) Provide ODOC the results of the incident assessment findings and
                resolution strategies.



                                                                                      Page 18 of 44
        Case 6:20-cv-01465-MC          Document 2        Filed 08/25/20      Page 33 of 125
                                                                                     ATTACHMENT NO 1
                                                 P19


               (g) Comply with ODOC requests for corrective action concerning a privacy or
               security Incident, and with laws requiring mitigation of harm caused by the
               unauthorized use or disclosure of Confidential Information, if any.

        (2) If ODOC determines that Contractor's security measures or actions required under
        this section are inadequate to address the security requirements of ODOC, ODOC will
        notify Contractor. ODOC and Contractor may meet to discuss appropriate security
        measures or action. lf security measures or corrective actions acceptable to ODOC
        cannot be agreed upon, ODOC may take such actions as it determines appropriate
        under the circumstances. Actions may include but are not limited to restricting access to
        computer systems or Information Assets, or ODOC amending or terminating the
        Contract.

       (3) ODOC may request additional information from Contractor related to security
       measures, and may change, suspend or terminate access to or use of an ODOC
       computer system or.Information Assets by Contractor, Its officers, employees, agents or
       subcontractors.

       (4) Wrongful use of ODOC computer systems, wrongful use or disclosure of Information
       Assets by Contractor, officers, its employees, agents or its subcontractors may cause
       the immediate suspension or revocation of any access granted through this Contract, in
       the sole discretion of ODOC. ODOC may also pursue any other legal remedies provided
       under the law.

       (5) Security Background Check. Upon request by ODOC, Contractor shall provide (at its
       own expense) ODOC with sufficient personal information about its agents, employees,
       and the agents and employees of its sub-contractors (if any), who will enter upon
       premises controlled, held, leased, or occupied by ODOC during the course of performing
       this Contract to facilitate ODOC's criminal record check of such personnel, at state
       expense.

X. Indemnity
        (1) General Indemnity. Contractor will defend, save, hold harmless, and indemnify the
        State of Oregon and ODOC and their officers, employees and agents from and against
        all claims, suits, actions, losses, damages, liabilities, costs and expenses of any nature
        whatsoever, including the cost of legal defense or settlement and reasonable attorneys'
        fees, to the extent directly caused by the reckless or negligent activities of Contractor or
        its officers, employees, subcontractors, or agents under this ITS Contract; provided, that
      · ODOC provides Contractor with prompt written notice of any tnfringement claim, control
        of its defense and/or settlement as described in su))sectlon (4} below, and reasonable
        cooperation therein, at Contractor's expense, as may be requested by Contractor.

       (2) Indemnity for infringement claims. Without limiting the generality of section (a),
       Contractor expressly will defend, indemnify, and hold ODOC, the State of Oregon and
       their agencies, subdivisions, officers, directors, agents, and employees harmless from
       any and all claims, suits, actions, losses, !iabllilies, costs, expenses, including attorneys'
       fees, and damages arising out of or related to.any claims that the Services, the Work
       Product or any other tangible or intangible items delivered to agency by Contractor that
       may be the subject of protection under any State or federal intellectual property law or
       doctrine, or the agency's use as intended thereof, infringes any patent, copyright, trade
       secret, trademark, trade dress, mask work, utility design, or other proprietary right of any


                                                                                               Page 19 of 44
      Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20      Page 34 of 125
                                                                                   ATTACHMENT NO 1 ,
                                               P20


      third party; provided, that ODOC will provide Contractor with prompt written notice of any
      infringement claim, control of its defense and/or settlement as described in subsection
      (4) below, and reasonable cooperation therein, at Contractor's expense, as may be
      requested by Contractor:                 ·

       (3) Limitation of Liability. Except as otherwise provided in this Section X, Telrnate does
       not assume any liability for any acts or omissions of ODOC or ODOC's agents,
       employees, or Inmates, or ODOC's possession, operation, or use of the Services.

       (4) Control of defense and settlement. Contractor will have control of the defense and
       seltlement of any claim that is subject to sections (1) or (2); however, neither Contractor
       nor any attorney engaged by Contractor will defend the claim in the name of the State of
       Oregon or any agency of the State of Oregon, nor purport to act as legal representative
       of the State of Oregon or any of its agencies, without first receiving from the Oregon
       Attorney General, in a form and manner determined appropriate by the Attorney
       General, authority to act as legal counsel for the State of Oregon, nor w!II Contractor
       settle any claim on behalf of the State of Oregon without the approval of the Attorney
       General. The State of Oregon may, at its election and expense, assume its own defense
       and settlement in the event that the State of Oregon determines that Contractor is
        prohibited from defending the State of Oregon, or is not adequately defending the State
       of Oregon's interests, or that an important governmental principle Is at issue and the
        State of Oregon desires to assume its own defense, Neither party will settle or
        compromise a claim on behalf of the other party without that party's prior written consent
       which should not be unreasonably withheld.

Y. Insurance
Contractor will maintain Insurance as set forth in Attachment 4 which ls attached hereto.

Z. [Reserved]

AA. Agents and Subcontractors
ODOC will neither recognize the appointment of any agent, general agent or broker by
Contractor nor authorize any payment or remuneration of any kind by Contractor to a party not
approved in writing by ODOC.

Contractor will not enter into any subcontracts for any of the Services required by this ITS
Contract without ODOC's prior written consent. ODOC's consent to any subcontract will not
relieve Contractor of any of Its duties or obligations under this ITS Contract. The provisions of
this ITS Oontract will be binding upon and will inure to the benefit of the parties hereto, and their
respective successors and permitted assigns, if any.

Any capability for which the Contractor will be relying upon the service or assistance of a third
party have been disclosed in the Proposal. The Contractor has described the nature of such
relationships, including a description of all relevant agreements between the two parties.

In the event any Services or Goods are subcontracted, nothing contained in the ITS Contract or ·
any subcontract shall create any contractual relationship between any such Subcontractor and
ODOC, and Contractor agrees to accept full responsibility for the performance of all Services or
Goods that Contractor has subcontracted. Contractor shall hold such Subcontractor to the same
standards and requirements to which Contractor is obligated under the ITS Contract. More



                                                                                               Page 20 of 44
        Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20      Page 35 of 125
                                                                                    ATTACHMENT NO 1
                                                 P21

specifically, Contractor shall require Subcontractor to comply with the following Tenns and
Conditions of these Sections of the ITS Contract: I, N, R, S, U, X, AA, BB, II, and JJ,

Subject to the foregoing, ODOC hereby approves Contractor's proposed use of Keefe as a
Subcontractor, and consents to the performance or satisfaction of Contractor's obligations by
Telmate LLC.

 Contractor may not charge ODOC for any Services provided by Contractor's Agents or
 Subcontractors.

 BB. surviviil
All rights and obligations will cease upon termination or expiration of this ITS Contract, except for
those terms and conditions provided in the following Sections of Attachment 1 to the ITS Contract:
F, G, N, 0, P, Q, R, S, X, Y (with respect to Tail Coverage), BB, FF, and any other provisions
which by their terms are meant to survive tennination or expiration of this ITS Contract.

CC, Notices
Except as otherwise expressly provided in this ITS Contract, any communications between the
parties hereto or notices to be given hereunder will be given In writing by email, personal
delivery, facsimile, or mailing the same, postage prepaid, to Contractor or ODOC at the address,
number or email address set forth in this ITS Contract, or to such other addresses or numbers as
either party may indicate pursuant to this Section. Any communication or notice so addressed and
mailed will be effective five (5) days after mailing. Any communication or notice delivered by
facsimile will be effective on the day the transmitting machine generates a receipt of the
successful transmission, if transmission was during normal business hours, or on the next
business day, If transmission was outside normal business hours of the recipient. Any
communication or notice given by email will be effective upon the sender's receipt of confirmation
generated by the recipient personally. Any communication or notice given by personal delivery will
be effective when actually delivered.

DD. Entire ITS Contract
The ITS Contract and the exhibits listed therein and attached thereto constitute the entire
agreement between the parties on the subject matter thereof. Any communication materials
prepared by ODOC or Contractor for distribution do not constitute a part of this ITS Contract
unless such materials are part of an Attachment to this ITS Contract. There are no
understandings, agreements, or representations, oral or written, not specified herein regarding
this ITS Contract.

EE. Order of Precedence
Whenever possible, all terms and conditions in !his ITS Contract are to be harmonized. In the
event of confilct between the documents and this agreement, documents will be interpreted In
the following order of precedence:
         (1) The ITS Contract without Attachments; and
         (2) The Attachments to the ITS Contract, in Numeric Order.

FF, Waiver
No agent has the authority to change this ITS Contract or waive any of its provisions. No waiver,
consent, modification or change of terms of this ITS Contract will bind all parties unless in
writing and signed by both parties and all necessary State approvals have been obtained, Such
waiver, consent, modification or change, if made, will be effective only in the specific instance



                                                                                              Page21 of44
        Case 6:20-cv-01465-MC            Document 2       Filed 08/25/20      Page 36 of 125
                                                                                      ATTACHMENT NO 1
                                                  P22


 and for the specific purpose given. The failure of either party to enforce any provision of this ITS
 Contract will not constitute a waiver by either party of that or any other provision.

 GG. Amendments
 To be valid, any change or amendment to the ITS Contract must be approved by an officer of
 Contractor, an officer of ODOC, and, if not exempt, the Oregon Attorney General's Office. No
 amendment to this ITS Contract will be effective unless it Is in writing signed by the parties, and
 all approvals required by applicable law have been obtained before becoming effective.

 At its discretion, ODOC may amend this ITS Contract, including, but not limited to, the
 desirables and other goods and services required by new technologies, and negotiable aspects
 agreed to In the initial contract or the RFP, to.the extent provided In the Request for Proposals
 and negotiations from which this ITS Contract arose, and to the extent permitted by applicable
 statutes and administrative rules.

 HH. Force Majeure
 Neither ODOC nor Contractor will be held responslble for delay or default caused by fire, riot, acts
 of God, terrorist acts, o(other acts of polltical sabotage, or war where such cause was beyond the
 reasonable control of ODOC or Contractor, respectively. Contractor will, however, make all
 reasonable efforts to remove or eliminate such a cause of delay or default and will, upon the
 cessation of the cause, diligently pursue performance of its obligations under this ITS Contract.

· II. Assignment
  The provisions of this ITS Contract will be binding upon and inure to the benefit of the parties, their
  respective successors, and permitted assigns, if any. Contractor shall not assign, delegate or
  transfer any of its rights or obligations under this ITS Contract without ODOC's prior written
  consent.

 JJ. No Third Party Beneficiaries
 ODOC and Contractor are the only parties to this ITS Contract and are the only parties entitled to
 enforce the terms of this ITS Contract. Nothing in this ITS Contract gives, is intended to give, or
 will be construed to give or provide any benefit or right not held by or made generally available to
 the public, whether directly, indirectly or otherwise, to third persons unless such third persons are
 individually identified by name herein and expressly described as intended beneficiaries of the
 terms of this ITS Contract. Telmate LLC, as part of "Contractor", is expressly identified as an
 intended beneficiary of the terms of this ITS Contract.

  KK. [Reserved}
  LL. Severability of Provisions
  If any provision of this ITS Contract conflicts with governing law or if any provision is held to be
  invalid or unenforceable by a court of competent Jurisdiction, (I) such provision shall be deemed to
  be restated to reflect as nearly as possible the original intentions of the Parties in accordance with
  applicable law, and (Ii) the remaining terms, provisions, covenants and restrictions of this ITS
  Contract shall remain in full force and effect.

  MM. Code of Conduct
  The following terms and conditions supplement and do not replace any provisions required by
  the rules or policies of ODOC. As used in this section, "Affiliate" of a person means all affiliates,
  assignees, subsidiaries, parent companies, successors and transferees, and persons under



                                                                                                   Page22 of44
      Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20      Page 37 of 125
                                                                                    ATTACHMENT NO 1
                                                P23

common control with the person; any officers, directors, partners, agents and employees of
such person; and all others acting or claiming to act on their behalf or in them,

       (1) Prohibited Practices, Except as disclosed in writing to and accepted or.authorized in
       writing by ODOC, or as otherwise expressly permitted or required by this ITS Contract,
       Contractor will not, and will assure that its Affiliates do not, In any way:
               (a) Take unfair advantage of ODOC or the Inmates through manipulation,
                   concealment, abuse of privileged information, misrepresentation of material
                   facts or any other unfair practice.
               (b) Mislead ODOC or the Inmates through deceptive acts or practices, false
                   advertising claims, misrepresentations regarding Seivices of Contractor, or
                   promote unfair methods of competition,
               (c) Engage in any conduct, conspiracy, contract, agreement, arrangement or
                   combination, or adopt or follow any practice, plan, program, scheme; artifice
                   or device similar to, or having a purpose and effect similar to, the conduct
                   prohibited above.

       (2) Disclosure and Transparency. Contractor will fully, clearly, completely, and
       adequately disclose to ODOC the seivices and goods it provides and all forms of
       income, compensation, or other remuneration it receives or pays or expects to receive or
       pay under or otherwise in connection with the ITS Contract. The manner in which
       Contractor gets pale\ and pays ODOC will be transparent and understandable to ODOC.

      (3) Conflicts of Interest. Contractor and Affiliates will perform their duties using their best
      impartial judgment in.all matters affecting ODOC. A conflict of interest occurs when
      Contractor or Its Affiliate has a personal interest or is involved In an activity that could
      Interfere with Contractor's ability to perform its Seivlces in an objective, impartial and
      effective manner. An apparent conflict of Interest occurs when personal Interests or
      activities could lead others to doubt the objectivity or impartiality of ODOC or of
      Contractor or its Affiliates. To maintain independence of judgment and action, Contractor
      and Affiliates will avoid conflict of Interest or an appearance of conflict that might arise
      because of economic or personal self-interest, except as disclosed In writing to and
      consented In writing by ODOC. The Contractor's disclosure to ODOC may include
      suggestions for mitigating or managing a conflict of Interest, such as communications
      barriers with conflicted individuals. While it is Impossible lo list all situations that could
      constitute a conflict of Interest, the following are some common examples:

              (a) Using property or non-public information of ODOC or Inmates, or an Aff!llate's
                  position with or relationship with Contractor, for personal gain of the
                  Contractor or Affiliate (other than compensation to Contractor expressly
                  provided in the ITS Contract).
              (b) Having an ownership or economic interest in a company that does business
                  with Contractor or an Affiliate, where the owner or interested person is in a
                  position to ·influence Contractor's or ODOC's relationship with the company.
              (c) Having the representative of Contractor to ODOC be an employee of ODOC
                  who has authority over the Contractor or Procurement.
              (d) Contractor or an Affiliate of Contractor employing a former employee of
                  ODOC who assisted in preparing the Procurement.

      (4) Confidential Information. Contractor and Affiliates will use the property and
                      information of ODOC and of Inmates solely at the request of ODOC or


                                                                                              Page 23 of 44
Case 6:20-cv-01465-MC            Document 2        Filed 08/25/20       Page 38 of 125
                                                                                ATTACHMENT NO 1
                                          P24


                 for the benefit of ODOC and its lnmates, subject to the terms and
                 conditions of the ITS Contract. Affiliates of Contractor will not use
                 property and information of ODOC and of Inmates for personal benefit,
                 nor will they take such information or property with them when they
                 cease to be Affiliates of the Contractor.

('5) Use of Funds or Assets. To the extent it µses funds and assets of the State of
Oregon under the ITS Contract, Contractor will not, directly or indirectly:

        • Use funds or assets for any purpose which would be in violation of any
          applicable law or regulation.
        • Make contributions to any political candidate, party, or campaign either within
          or without the United States.
        • Establish or maintain a fund, asset, or account that is not recorded and
          reflected accurately on the books and records of Contractor or the State of
          Oregon.
        • Make false or misleading entries in the books and records of Contractor or
          the State of Oregon, or omit to make entries required for these books and
          records to be accurate and complete.
        • Effect a transaction or make a payment with the intention or understanding
          that the transaction or payment is other than as described in the
          documentation evidencing the transaction or supporting the payment.

(6) Marketing Practices. Except as authorized in writing by ODOC, Contractor will assure
that all relationships with its Affiliates and business partners relating to the State of ·
Oregon are conducted at arms-length using criteria approved by ODOC and are based
on fairness and the best interests of ODOC and its Inmates.

 in any dealings wiih a supplier, customer, government official, or other person or entity,
 Contractor or its Affiliate will not request, accept, or offer to give any payments, gifts, trips,
 kickbacks, or other significant things of value, the purpose or result of which could be to
 influence the bona fide off-site healthcare received by ODOC and its Inmates or that may
 be construed as swaying ODOC's Procurement of !he ITS based on other than the merits
.of the evaluation criteria in the Procurement. For this purpose, a "significant thing of value"
 will mean a thing that a person could not lawfully receive or be given as an employee of
 ODOC.

In any dealings with a supplier, customer, government official, or other person or entity for
or on behalf of ODOC and Its Inmates or ln connection with a procurement, Contractor and
its Affiliates will not exchange business gifts, meals, entertainment, or other business
courtesies that are intended to interfere, or are in a magnitude that may have the effect of
interfering, with the recipient's duty to act in the best interests of ODOC and its Inmates or
to interfere with the recipienfs business judgment.

Contractor represents and warrants to ODOC that Contractor and its Affiliates complied
with the Code of Conduct in this Section MM in connection with the RFP under which this
ITS Contract was issued. The Provisions of this Code of Conduct do not alter any stricter
or different guidelines or prohibitions of ODOC.




                                                                                             Page24 of44
      Case 6:20-cv-01465-MC           Document 2         Filed 08/25/20     Page 39 of 125
                                                                                     ATTACHMENT NO 1
                                                P25

                          Attachment #2 - Commission and Rates

I.    COMMISSION

      A. Contractor shall pay to ODOC a base commission of $750,000 per quarter. In addition
      to the base commission, Contractor shall pay an additional commission to ODOC of 50%
      of quarterly gross revenue on all Contractor provided inmate telephone equipment and
      of quarterly profits on all Enhanced Services over $1.5 million in the aggregate
      generated from aU Services Contractor provides under this Contract in all Facilities
      throughout the State of Oregon at the end of each quarter.

      Contractor shall pay the base commission and additional commission to ODOC within
      five (5) business days of the end of each quarter and shall notify the. ODOC Contract
      Administrator in writing of the amount and date of each payment. Any commissions not
      paid to ODOC by Contractor when due shall bear interest at the rate of one and one-half
      percent (11/2%) per month or, If less, the maximum rate allowed by law, until the same
      is paid in full. Along with the commission payments, Contractor shall provide a report of
      quarterly revenue, broken down by the percent of the type of call, into percentage of
      collect calls, debit calls (calls made using monies held In an Inmate ITS account),
      prepaid calls, and percent of Enhanced Services.

      B. Beginning on each annual anniversary date of the completed and signed contract,
      Contractor and ODOC will meet to determine whether to continue the fee structure as
      contracted, or whether an equitable adjustment to the commission rate and other
      contract terms is warranted if, due to future laws, regulations, other governmental
      mandates, or additional correctional and security needs, the Contractor's cost of
      providing the ITS is materially Increased, or the rates that the Contractor may charge to
      called parties are materially decreased. The Contractor must justify any adjustments it
      requests.

      C. Following consideration of Contractor's justification, at ODOC's sole discretion
      negotiations may be instituted for an amendment to adjust the fee structure to
      accommodate ODOC goals. Should ODOC decide to engage In negotiations, fee
      payments will continue as originally contracted until an alternative agreement is reached;
      if the parties cannot reach agreement, ODOC may terminate this ITS Contract. If ODOC
      declines to engage in negotiations or declines to terminate the ITS Contract, fee
      payments will continue as originally contracted.

rl.   RATES

      A Per call price rate structure for individual inmate calls will be a flat rate per minute as
      negotiated between the parties and memorialized in a written instrument between the
      Effective Date and the date of installation. In the event that the parties do not reach an
      agreement, the rates shall be as outlined in this Section A

      Rates                                  setup fee       per min        30 min call

      Collect/Prepaid Collect
      Local                                                  $ 0.13         $ 3,90
      lntralata                                              $ 0.17         $ 5.10



                                                                                              Page 25 of 44
Case 6:20-cv-01465-MC          Document 2      Filed 08/25/20      Page 40 of 125

                                                                           ATTACHMENT NO 1 ·
                                         P26


Intrastate                                            $ 0.17         $ 5.10
Interstate                                            $ 0.65         $19.50
International                          12.00          $0.00          $0.00

. Debit Rates
Local                                                 $ 0.085        $2.55
lntralata                                             $ 0.15         $4,50
Intrastate                                            $ 0.15         $ 4.50
Interstate                                            $0.40          $ 12.00
International                                         $0.50          $15.00

 B. All Taxes, fees, surcharges and associated costs per call will be included in debit and
 collect/pre-paid rates. Neither the Contractor nor any of the Contractor's subcontractors
 or associates may add back-end charges to the debit and coUectfprepaid call costs.

 C. Contractor shall not charge fees of any type for funds deposited by friends, family, or
 an Inmate Into an ODOC inmate debit account or Prepaid Collect account, regardless of
 the method of deposit, Including but limited to kiosk, mail, in person, or through the web.

 D. Contractor will guarantee all fees, rates, retention, discounts, and other compensation
 elements set forth in this Attachment 2 for the Services performed under this ITS
 Contract from the effective date through June 30, 2015. Contractor will not be
 compensated for Services performed under this ITS Contract by any other agency or
 department of the State of Oregon.

 E. Rate and fee charges for this ITS Contract are the maximum rates, prices and
 charges allowed during the Initial Term of this Contract.

 F. Contractor has exclusive control overall billing of local, lntraLATA, lnterlATA, and
 international long distance.




                                                                                      Page26 of44
       Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20     Page 41 of 125
                                                                                   ATTACHMENT NO 1
                                                P27


                              Attachment #3 - Statement of Work

I.      DEFINITIONS

The definitions in OAR 291-130-0006 a:re incorporated by reference herein and will apply to this
ITS Contract except as modified herein. For purposes of this ITS Contract

"Alternate Equipment" means equipment or methods of implementation and maintenance
utilized when conditions make it difficult or extremely expensive to provide ITS and Enhanced
Features to existing and new Facilities.

"Enhanced Services" means goods and services other than those required by the ITS provided
by Contractor to ODOC inmates Including, but not limited to, electronic mail, video messaging,
inmate handheld devices sold by ODOC commissary, the ability to download materials to
handheld devices, canteen, kiosks, commissary and trust programs, and a-messaging.

"Equipment" means all equipment in.stalled or made available by Contractor in connection with
the delivery of the Services, including, but not limited to, the Inmate payphones, monitoring and
recording system, kiosks, voicemail platform, voice biometrics system, multimedia players,
canteen and trust software, and overall software and platform infrastructure.

"Inmate" means a person who is under ODOC's supervision and who is not on parole,
probation, or post-prison supervision status.

"Institutions" shall mean any ODOC Institutions which house Inmates for whom ODOC is
required to pay medical expenses. Designated Institutions are Identified in Attachment 7.

"Like New" means any Equipment that is refurbished, at a minimum, to all original factory
specifications. Refurbishing shall be done by Contractor or its contracted representatives at a
qualified refurbishment facility. Appearance and operation of the Equipment shall be the same
as new.

"OAR" means the Oregon Administrative Rules.

"ORS" means the Oregon Revised Statutes.

"PAN" means an ODOC Inmate's Calling List.

"PIN" mean an ODOC Inmate Personal Identification Number

"PREA" means Prison Rape Eliminatlon Act.

"Prepaid" or "Prepaid Collaer refers to telephone accounts or calls specific to a particular
telephone number where the cost for the calls has been paid in advance of call placement.

"Turn Key" means a system that is supplied completely finished and ready to operate at the
"turn of a key''. No additional installation, assembly, setup, or equipment is needed for full
function and operation.




                                                                                            Page27 of 44
      Case 6:20-cv-01465-MC       Document 2       Filed 08/25/20     Page 42 of 125
                                                                             ATTACHMENT NO 1
                                           P28


11.   ITS SYSTEM AND EQUlPMENT

      A.    ITS System
            1.    Contractor shall provide, install, and maintain at Contractor's expense, all
                  Equipment, servers, work stations, Inmate telephones, telephone lines,
                  cabling, recording equipment, and all other Incidentals necessary to
                  provide ITS Services. The ITS shall run on Contractor's geographically
                   dispersed data centers, as well as Amazon's Elastic Compute Cloud
                   (Amazon EC2) as an emergency backup. Contractor shall provide ODOC
                   Inmate telephone Services in a fully integrated, Tum Key system for all
                   ODOC existing Facilities, and any other Facilities that are either
                   constructed or acquired by ODOC during the course of the Contract. The
                   ITS system shall be available for access from any ODOG computer with
                   internet access.
             2.    The Contractor provided ITS system must provide industry standard
                   features that will allow ODOC Inmates to make calls to local, lntra-LATA,
                   Inter-LATA, interstate and International telephone numbers by means of
                    collect, Prepaid Collect, and debit calling options.
             3.    All Equipment, including, but not limited to, all Inmate telephones, must
                   be new or "Uke New". Contractor shall use Equipment that is identical to,
                    equivalent to or better than the equipment currently installed and In place
                   at each Facility. ODOC may consider Alternate Equipment in situations
                   where the originally described Equipment will not fulfil! ODOC's
                    requirements and:                    ·
                    a. Conditions make it difficult or extremely expensive to provide
                          standard cable or power within ODOC existing Facilities. ODOC may
                          allow Contractor to provide Alternate Equipment or methods of
                          implementation to provide Inmate telephone service lo these
                          locations.
                    b. The ITS Contract Administrator has approved use of the Alternate
                          Equipment.
             4.'    Contractor retains ownership of all Equipment and necessary
                    components required to provide the ITS system.
             5.     Contractor shall update all software and hardware used in connection
                    with the ITS System. All monitoring and recording systems must be
                    compatible with the most current existing version of Microsoft Windows
                    operating system utilized by ODOC.
             6.     The ITS System must provide alphabetical and classified directories in
                    approved ODOC locations.
              7.    The ITS System must have the capability to assign security levels, allow
                    simultaneous log in on different computers, and generate an audit trail of
                     ODOC users logging into the system.
              8.    The ITS System must allow ODOC staff to set the duration of calls and
                     record call durations to any destination number.
              9.     Contractor shall provide automated Inmate customer service, Inmate
                     voicemail, locations for Prepaid calling and trust fund deposits, a secure
                     PREA and Crime Tip voioemail system, real-time collect calling to cell
                     phones, free live call monitoring and a comprehensive Advanced Prepaid
                     Calling Program.
              10.    Contractor shall configure the ITS to allow debit and Prepaid calling
                     accounts on specific numbers.


                                                                                         Page28 of44
Case 6:20-cv-01465-MC       Document 2       Filed 08/25/20      Page 43 of 125
                                                                          ATTACHMENT NO 1
                                      P29



B.    Contractor ITS Software Platform
      1.     The lTS platform must be a complete, fully operational, Integrated web-
             based state-wide multi-facflity inmate telephone system, capable of
             performing on ODOC wireless laptops.
      2.     The ITS must include voice biometrics for all Inmates using Voice
             Authentication Biometric Technology to verify the identity of the Inmate
             caller throughout the telephone conversation.
      3.     The lTS System must proVide full Jail Management System (JMS)
             Integration, including PIN system integration and custom PAN solution.
             The System must provide a database to store all attorney numbers.
      4.     The ITS System must include Line Information Databases which identify
            ·nomadic VOiP services (!Ike Magic jack) and report these calls to the
             ODOC investigative staff.
      5.     The ITS System must provide a complete KITE solution for recording and
             resolving inmate phone Kites and Inmate voicemail capabilities with the
             ability for ODOC staff to broadcast voicemails for disseminating
             information to Inmates.
      6.     Provide automated Inmate access to all account balances
      7.     PREA solution for collecting, escalating and s\ortng reports and crime tip
             hotlines for Inmates
      8.     The ITS System must include HTTPS/SSL Web security on the ITS
             administrative software with a complete multi-facility administrative
             package and complete speed dial functionality. The System must provide
             complete logging of administrative actions allowing for complete audio
             download/CD burning feature.
             a. Calls to be downloaded as wav or mp3 files which can be played
                   using Windows Media Player or iTunes.
             b. All calls capable of being stored on CD/ DVD, thumb drive, email or
                   on a hard drive.
             c. Contractor shall provide all CD I DVDs required by ODOC for the
                   duration of the Contract.
      9.     Contain a complete alert feature, including investigator SMS notification,
             email notification, and high fidelity recording feature that will channel live
             calls to an ODOC Investigator's phone. Allow Officer on Patrol check in
            feature and investigator notes feature.                                       ·
      10.   Ability to allow ODOC staff unlimited called number blocking.
      11.   The ITS functionality shall be fully tested by Contractor and supported on
             Microsoft Windows Internet Explorer 7, Firefox, Chrome and Safari.

C,   Contractor ITS Hardware
     Contract shall provide the following list of hardware for the ITS:

     1.      Inmate phones, upgraded microphones for voice biometrics and
            TTY/TDD devices with manual shutoff switches for phones.
     2.     Analog to dfgital VOiP converters and uninterruptible power supplies
            {UPS devices) and routers.
     3.     A network to each Facility for all network traffic, including kiosks and
            phones..
     4.     Secure hosted offsite servers and data storage at multiple redundant
            facilities.


                                                                                    Page29 of44
Case 6:20-cv-01465-MC       Document 2        Filed 08/25/20        Page 44 of 125
                                                                          ATTACHMENT NO 1
                                      P30


      5.     Five (5) printers (comparable to or better than the HP 5460 or HP 5580),
             capable of printing labels directly on printable CDs, one for each existing
             ODOC investigative office. Contractor shall provide additional printers at
             locations designated by ODOC, and as ODOC Facilities and offices are
             added to or expanded. As requested by ODOC, Contractor shall provide
             small Laser printers at all work stations.
      6.     Seven (7) laptops with wireless network cards. Five for remote access .
             and two for portability and training purposes.
      7.     One hundred (100) up-to-date workstations at all ODOC Control points,
             Investigator desk, Facility Master Control rooms, each telephone room
             and OIC or Security office. Contractor shall provide additional work
             stations to locations designated by ODOC and as Facilities and offices
             are added to or expanded.
      8.     Keyboard-Video-Mouse (KVM) switches for connection to ODOC
             keyboards, monitors and computer mice al locations where there is
             limited space.
      9.     Public telephone in each Facility lobby for use by visitors for contacting
             local transportation. The telephone may be a payphone or a standard line
             limited to local service only.
      10.    Fourteen (14) cordless Uni den WX1 2077 Waterproof Submerslble
             cordless telephones in ten (10) locations within three (3) buildings with
             special features turned off. Cordless phones to be compatible with the
              ITS system and support the same features available on the Inmate
             phones.
      11.    Any and all other hardware necessary for ODOC and Inmates to fully
              utilize all features of the ITS System.

D.    ITS Investigator Tools
      Contractor shall provide the following investigative tools;

      1.     The ITS system must allow ODOC security staff to listen to live inmate
             calls or previously recorded calls from any location or by cell phone.
             Access to all calls must be through a secure web browser with the ability
             to simultaneously monitor calls from multiple correctional facilities.
      2.     The ITS must allow ODOC security staff to add notes to inmate calls or
             flag calls for follow up and copy calls to a CD of the conversation or
             obtain a transcript of the call.
      3.     The ITS must provide the ability for ODOC security staff to receive
             automated alarms when specific calls are made by email or text
             messages.
      4.     At no cost to ODOC, Contractor shall perform Inmate call monitoring.
      5.     The Inmate/ Intake Kiosk must record PIN and PAN submission and
             incorporate Voice Biometrics. The PIN must then be attached to the
             approved Voice Biometric file.
      6.     Any and all other investigative tools necessary for ODOC investigative
             staff to fully utilize all features of the ITS System.


E.    Block Tables and Reports
      1.    TABLES



                                                                                     Page30 of 44
Case 6:20-cv-01465-MC         Document 2        Filed 08/25/20      Page 45 of 125
                                                                             ATTACHMENT NO 1
                                        P31


             a.   Contractor will manage ODOC requested telephone number blocks,
                  and shall provide the ability for ODOC to place administrative blocks
                  on any telephone number or range of telephone numbers. Contractor
                  shall not change or release information regarding ODOC
                  administrative telephone blocks.
             b.   Contractor will ma1ntain a list of attorneys licensed to practice in the
                  state of Oregon from the Oregon Bar Association, referred by ODOC
                  as the "Legal Call list" for all ODOC inmates. Contractor shall provide
                  the ability to ODOC to add out-of-state attorneys and other numbers
                  as needed. Contractor must update the list twice per year at
                  Contractor's expense. Telephone calls to numbers on the "Legal Call
                  List" must be available in the ITS system but will not be monitored or
                  recorded, ODOC will have full access to the Legal Call list.

     2. REPORTS
        Contractor shall provide the following reporting services:
           a. Instantaneous commission reports.
           b. Full real-time auditing access for 24/7 financial auditing of all
                transactions up to the last completed call.
           c. Within sixty (60) days of the close of Contractor's fiscal year, an
                annual inventory of Inmate telephone numbers and location of each
                number.

F.    Customer Service
      1. Contractor shall provide, at no cost to ODOC or ODOC Inmates and family
          and friends, customer service through a secure volcemail system. All
          voicemail requests are to be monitored by Contractor's customer service
          representatives located in Ontario, Oregon. All conversations linked to an
          Inmate shall be recorded.
     2. Contractor shall resolve all valid voicemaU requests within 24 hours of the
          initial request. Resolution of an Inmate's Issue will be through the
          Contractor's voicemail system by a Contractor customer service
         representative as a prerecorded voicemail response and resolved within 24
          hours. For issues beyond the Inmates' control, such as lock down, Contractor
          shall Issue a credit for one (1) free call for all lost calls to Inmates and friends
         and family the same day the issue is received.
     3. Contractor shall provide live Oregon-based bi-lingual 24/7 inmate customer
         service and live Oregon-based 24/7 inmate facility customer service.
     4. Contractor's customer service shall provide telephone based and self-service
         Inmate account deposits.
     5. Contractor shall provide training materials (manual and CDs) and training at
         no cost to all Facilities including in-person onsite training upon request by
         ODOC. Contractor shall schedule ongoing training to coincide with new
         features. All training will be at no cost to ODOC.
     6. Contractor shall prqvide a one-page reference sheet for all users.
     7. Upon request by ODOC, Contractor shall distribute non-weaponizable PIN
         cards and conduct group inmate training.
     8. Contractor shall provide a Prepaid Plus program providing free calls to new
         phone numbers for Inmates.
     9. Contractor shall provide voice recordings of all Facility names and free
         voicemail from staff to Inmates.


                                                                                       Page 31 of 44
       Case 6:20-cv-01465-MC         Document 2        Filed 08/25/20      Page 46 of 125
                                                                                   ATTACHMENT NO 1 ·
                                               P32


              10. Contractor's customer service shall review all 3-way calls and provide Inmate
                  fraud detection and prevention services.

Ill.   fNMATE ACCOUNTS AND PAYMENT OPTIONS

       A.     Contractor shall manage all ODOC Inmate debit and Prepaid accounts, providing
              complete transparency in all transactions through an automated Prepaid system.
              Contractor may not outsource this service to a third party.
              1. Contractor may not charge taxes or fees, or any other additional charges to
                   an Inmate's Prepaid / debit account or to a specific Prepaid Collect telephone
                   number specific account.
              2. Contractor may not charge taxes or fees, or any other additional charges to
                   friends and famlly depositing funds into an Inmate account.
       B.     Contractor shall provide options for depositing money by ODOC Inmates and
              friends and family into an Inmate account or to a specific Prepaid Col!ect
              telephone number account including, but not limited to:
              1. Contractor lobby kiosks located In each ODOC lobby for family and friends to
                   deposit funds using credit card, debit card or cash with no added fees.
              2. A secure website for web purchases, moneygrams, Western Union
                   payments, direct bUling and personal checks.
              3. Contractor's retail partners with automated kiosks, Including but not limited to,
                   Wal-mart and 7-11's, to allow family and friends who do not have credit or
                   debit cards, or live far from the Facility the cap£lbility to deposit funds.
               4. Telephone based and self-service deposits by friends and family. Contractor
                   shall require submittal of partial address information, year of birth, and the
                    last 4 digits of sociai security number when deposits are made using this
                    method. Contractor shall notify Inmates via voicemail when a deposit has
                    been made into the Inmate's account. The voicemail must include the amount
                    of deposit and which type of account, such as Prepaid, destination Prepaid or
                    trust funds.
       C.      Contractor shall provide Facilities the ability to release an Inmate's fund balance,
               without fees, to a Debit MasterCard for Immediate use upon an Inmate's release
               from the ODOC.
        D.     Contractor shall track all revenue received for ODOC Inmate Debit accounts, and
               forward refunds to the ODOC Inmate Trust Unit.
        E.     All deposits must be auditable by each Facility.
        F.     ODOC Inmates must have the capability to access their account and trust
               information.
                1. Contractor shall verify the Identity of an Inmate with use of the Inmate's PIN
                     number and voice biometrics.
               2. Contractor shall verify an Inmate has sufficient funds to place transactions. If
                     there are sufficient funds, the Inmate account will be electronically debited. If
                     funds are insufficient, the automated system will not place the order.
        G.     Contractor shall send weekly invoices of all Inmate transactions to the ODOC
                Contract Administrator. The invoice must indicate the Inmate name, PIN number,
                Facllity and an itemized summary of the transactions.

 IV.    ENHANCED SERVICES

        Contactor shall provide all platforms and software required to provide the Enhanced
        Services, and the following programs at no cost to ODOC: state of-the-art automated


                                                                                                Page 32 of44
Case 6:20-cv-01465-MC         Document 2      Filed 08/25/20     Page 47 of 125
                                                                          ATTACHMENT NO 1
                                       P33


trust fund and Prepaid calling kiosk, Inmate Debit MasterCard Program, a\\ system
integration with the JMS system and the ODOC's commissary systems, automated
Inmate customer service, Inmate voicemail, locations for Prepaid calling and trust fund
deposits, a secure PREA and Crime Tip voicemai\ system, real-time collect calling to cell
phones, free live call monitoring and a comprehensive advanced Prepaid calling
program. Contractor retains ownership of a\\ Equipment and necessary components
required to provide the Enhanced Setvices. Contractor shall maintain and update a\\
software and hardware used in connection with the Enhanced Setvlces rendered to al.I
Facilities.

A.     Commissary and Trust Software
       1. Commissary software must utilize Scantron for inmate ordering support and
          KeepTrak software for commissary order fulfillment.
       2. DirectDebit inmate real-time telephone interface and DirectSales inmate Pre-
          Paid Phone Interface features.
       3. Contractor to provide nightly and live interfaces with oboe offender
          management system to include: inmate locations, inmate updates; and an
          ODBC interface for external access to the ODOC commissary database.

B.     Kiosks
Contractor shall provide the following kiosk types at each ODOC institution. ODOC staff
wlll determine the number and location of kiosks at the time of implementation.
Additional kiosks may be added or removed during the life of the Contract upon written
authorization .from ODOC. Changes in the number of kiosks does not require an
amE!ndment.

       1. Inmate / Intake Kiosk
             a. Install KCN Edge kiosks with satellite connectivity packages for music
                 selection and downloading within each Facility.
             b. Provide electronic messaging (E-Messaging) and trust account inquiry
                 support.
             c. Provide commissary ordering, collection and processing of order
                 requests.
             ct. Provide a secure website for friends and family to send electronic
                 messages to inmates with customizable word, sender and recipient
                 filters to allow messages to be automatically identified and rated by
                 ODOC investigators.
             e. Provide an administrative Interface for ODOC security staff to review all
                 messages and photos for approvals or denials, and audit trail. Provide
                 the Data Detective reporting interface to allow visual browsing by
                 ODOC security staff of the relationships between Inmates' depositors,
                 and individuals the Inmate communicates with via Secure Mail.
            f. Contractor shall archive an a-messages for the life of the contract for
                 reporting and retrieval by ODOC.
            g. Contractor shall provide routine updates to all software and hardware
                 used In connection with the ITS system rendered to all Facilities:

      2. Lobby Kiosks
          a. Lobby kiosk to be located within the lobby of each Facility. Lobby kiosks
             must be capable of accepting cash, credit and debit cards from family
             and friend members, and be interlinked to allow cross-facility deposits lo


                                                                                   Page 33 of44
Case 6:20-cv-01465-MC       Document 2       Filed 08/25/20      Page 48 of 125
                                                                         ATTACHMENT NO 1 ·
                                      P34


              an Inmate Trust account within any Facility. Lobby kiosks must accept
              payments within an Inmate's account for Trust payments, restitution and
              medical payments, telephone account payments, and visitation
              scheduling.      ·
           b. Contractor accepts all rtsk of counterfeit bills and credit card fraud.

      3. Inmate Music Kiosk and Handheld Device
           a. Music Warden kiosk to be located in all Facilities allowing ODOC
              Inmates to view music catalogs/library of 6 million Individual songs from
              Universal, Sony, EMI, Warner, and Independent artists from the
              Independent Online Distribution Alliance, and download music
              selections to an Inmate's handheld device. The music library must
              contain filters for ODOC security staff to remove explicit content.
           b. The handheld device must be manufactured with a clear plastic casing
              with no recording capability or moving parts. The handheld device must
              have built in theft protection and allow ODOC securlty staff to disable an
              Inmate's music player.
           c. The handheld device must be capable of downloading photos, email,
              educational content and rehabilitative programming,
           d. Contractor shall provide ail handheld devices and downloads sold to
              ODOC Inmates thorough the ODOC commissary,

C.    Video Visitation
      1. Contractor shall provide a web browser and video visitation equipment
         allowing for live remote and local visitation scheduling and visitation with
         Friends and Family.
      2. Full administrative integration between the ITS system and video visitation.
         The ODOC security console must be capable of terminating live visitations,
         and allow recording and auditing of video visits at any time via Contractor
         provided web browser,

 D.   Training
      Contractor shall:
      1. Provide initial new product and refresher training to ODOC personnel as
         requested by ODOC on the operation of monitoring, recording and
         investigative software systems at Contractor's expense.
      2. Provide on-site training to all required ODOC personnel regarding system
          software and hardware upgrades,
      3. Provide training to all Facilities and security staff personnel as requested and
          scheduled by ODOC for the life of the Contract.
      4. Provide ITS training via live classroom, interactive web seminars, and
          hardcopy training manuals.

 E.    Implementation
       1. The Contractor shall install and test the ITS at no cost to ODOC.
       2. The Contractor shall use best efforts in providing a seamless transition during
          the Implementation phase with minimal downtime in inmate telephone
          services.
       3. Contractor shall reimburse ODOC for the cost of ODOC's personnel Ume,
          travel, and per diem involved ln the escort and security during installation, the
          quality assurance review, and acceptance testing of the ITS system. ODOC


                                                                                     Page34of44
Case 6:20-cv-01465-MC        Document 2       Filed 08/25/20      Page 49 of 125
                                                                           ATTACHMENT NO 1
                                       P35

         estimates this cost at $50,000.
      4. Contractor shall provide free calls to Inmates on the day of changeover to
         ease the transition and test of line capacity for ODOC inmates and staff.
      5. Contractor shall test all Contractor-provided software and hardware installed
         on ODOC systems to access or operate the ITS for security risk, and obtain
         th.e approval of the ODOC Information Technology (IT) unit prior to
         installation.
      6. Contractor shall work with the Incumbent Department of Administrative
         Services Contractor for the removal of incumbent's equipment and transfer of
         all required data to the ITS system.

H.     System Maintenance
       1. Contractor shall provide all upgrades of the ITS system needed to meet
            performance guarantees throughout the life of the Contract, including but not
           limited to, ODOC provided equipment when replacement is required,
           expansion of the ITS, upgrades in ODOC or Contractor's software system,
           networks or cabling used to access the ITS.
       2. ODOC is not responsible for any costs associated with the implementation or
           ongoing maintenance of this ITS. ODOC will provide at Its own expense
           certain equipment and facilities to support the Services covered by the
           Contract, such as adequate floor or wall space, electricity (in the proper
           voltage), support structures and a clean environmentally climate-controlled
           area .
     . 3. Contractor shall provide additional internet bandwidth as required due to
           increased Inmate populatlon or new Facilities.
       4. Contractor shall include major hardware and software updates to the ITS
           system biannually at no cost to ODOC. Contractor shall thoroughly test and
           obtain ODOC approval of all updates prior to implementation. Contractor shall
           schedule updates during low act\v!ty periods, with minimal, or no interruption
           of service.
      5. Contractor shall provide onsite administrators, as well as full remote
           diagnostics, programming, poling and system alarm reporting.
                   a. Remote diagnostics must provide all statistic reporting vena
                        emails and text messages every 30 minutes and the reports on
                        the status of all phone stations. System to automatically send an
                        alert to Contractors administrators and ODOC ITS users If call
                        parameters fall outside the average call pattern.
                   b. Remote programming must be through a centralized call
                        processing system monftored 24 hours, 7 days a week and
                       notifies Contractor's technicians to correct issues.
                   c. Contractor shall provide onsite maintenance for Inmate phone
                       repairs, damage to Equipment or server, switch or associated
                       hardware failure.
                   d. Contractor shall provide an onsite technician within two (2) hours
                       for minor system problems, such as a single telephone failure; for
                       routine service calls, service will be provided within four (4) hours
                       from the reql!est. Contractor shall provide an online public ticket
                       system to ensure all Issues are trackable by ODOC personnel.
     6. Contractor shall provide seven (7) full time and three (3) part time onsfte
          technicians/site administrator technicians to be located near Salem,
          Tillamook, Portland, Lakeview, Madras and Coos Bay.


                                                                                     Page 35 of 44
     Case 6:20-cv-01465-MC       Document 2        Filed 08/25/20     Page 50 of 125

                                                                               ATTACHMENT NO 1
                                            P36


           7. Contactor shall provide help desk support and customer service to the
              Facilities 24 hours a day, 7days a week, Support must include but is not
              limited to any and all questions regarding the use of the ITS, lobby kiosk
              system, debit cards, Prepaid calling, operator services, inmate phones, web
              browser.
           8. Contractor shall provide a single 800 number for customer service, as well as
              an integrated ticket system which will create an auditabie trail of ail request,
              provide aging reports and response times
           9. If a problem can be repaired remotely, Contractor shall notify the affected
              Facility within 15 minutes of reported problem with Contractor's planned
              resolution, and provide status updates every 30 minutes.


V.   GENERAL REQUIREMENTS

     A     Mandatory Meetings:
           Representatives of the Contractor and ODOC shall formally meet not less than
           annually on a face to face basis and conference quarterly by telephone, to
           facilitate problem resolution and to review the operational status of the terms of
           this Contract. Face to face meetings will be held at ODOC's Administration
           Headquarters.
           1,       Routine problems may be handled verbally, if both parties agree, and
                     resolved within a reasonable time frame; the resolution shall be
                    documented in writing within five (5) working days by the parties.
           2.       Significant problems shall be fully documented by both parties and
                    resolution given a hlgh priority by both parties; failure to respond timely
                     may result in the Department seeking remedial action In accordance with
                     Sections Xiii.

     B.    Notice
           All notice required given by the parties hereunder must be given by mail to the
           individuals at the addresses set forth below. Either party may from time to time
           designate in writing a substitute persons(s) or address to whom such notices are
           to be sent without formal amendment to the Contract:

           ToODOC:                                           To the Contractor:
           Kelley Morton, Contract Administrator             Pinnacle Public Services, LLC
           Oregon Department of Corrections                  1108 SE 6th Street
           2575 Center Street NE                             Ontario, OR 97914
           Salem, OR 97301

           With a copy to                                    With a copy to
           Bonnie Hommon, Procurement Specialist 3           Legal Department
           Purchasing Unit                                   Telmate, LLC
           Oregon Department of Corrections                  234 Front Street, 2nd Floor
           3601 State Street                                 San Francisco, CA 94111
           Salem, OR 97301




                                                                                           Page36 of44
      Case 6:20-cv-01465-MC        Document 2       Filed 08/25/20     Page 51 of 125
                                                                               ATTACHMENT NO 1
                                            P37

      C.   Additional Requirements
           Contractor shall:
           1.      Provide such personal background data as Is required by ODOC on any
                   Contractor personnel, including subcontractors intending to enter an
                   Facility;                                               ·
           2.      Promptly report to ODOC any manufacturer price reductions, model
                   changes, and product substitution where substitution price is a factor;
           3.      Provide, within sixty (60) days of the close of Contractor's fiscal year, an
                   annual inventory of telephone numbers and location of all Inmate
                   telephones at Facilities;
           4.      Provide, or reimburse ODOC for, all necessary forms, pamphlets and
                   postings, including but not limited to PIN sheets, PAN forms and repair
                   reqqest forms.
           5.      Post and maintain accurate arid current call rates, dialing instructions and
                   instructions for service request postings at each telephone or bank of
                  telephones. All postings must be approved by the ODOC Contract
                  Administrator prior to posting.
           6.      Provide system lnfom1ation pamphlets for Inmates and friends ancj family
                  which include accurate and current call rates and instructions for calls,
                   deposits, and contact information. Contractor shall also provide and
                   maintain all reqyired bulletin boards or support structures.
           7.      Provide and maintain a minimum of one (1) public payphone in each
                   Facility lobby.

VI.   MONITORING, AUDITS, AND EVALUATION

      A.   Contract Records
           The Contractor and all Subcontractors shall maintain a complete file of all
           records, documents, communications, and other materials which pertain to the
           operation of the ITS or the delivery of services under this Contract sufficient to
           disclose fully the nature and extent of Services provided to the ODOC. These
           records shall be maintained according to generally accepted accounting
           principles, must be easily separable from other contractor records, and must
           provide sufficient detail to reflect services rendered to ODOC. Notwithstanding
           Section Q of Attachment 1, Contractor will retain and keep accessible all such
           fiscal records, books, documents, papers, plans, and writings for the minimum of
           the period required by appllcable law, or until the conclusion of any audit,
           controversy or litigation arising out of or related to fuis ITS Contract, whichever
           date Is later.

      B.   Monitoring
           The Contractor shall permit ODOC and any other duly authorized agent or .
           governmental agency ("monitoring agency"), to monitor all activities conducted by
           the Contractor and all Subcontractors pµrsuant to the terms of this Contract. As
           the monitoring agency may in its sole discretion deem necessary or appropriate,
           such monitoring may consist of internal evaluallon procedures, examination of
           program data, special analyses, on-site checking, formal audit examinations, or
           any other reasonable procedures. The monitoring agency shall perform all such
           monitoring in a manner that will not unduly interfere with Contractor's provision of
           Services.



                                                                                        Page37 of44
       Case 6:20-cv-01465-MC        Document 2       Filed 08/25/20     Page 52 of 125
                                                                                ATTACHMENT NO 1 ·
                                             P38

             1.      The Contractor shall allow duly authorized agents or representatives of
                     ODOC, the State or federal government access to the Contractor's
                     premises or a Subcontractor's premises, during normal business hours, to
                     inspect, audit, monitor, or otherwise evaluate the performance of the
                     Contractor's or Subcontractor's activities and shall forthwith produce all
                     records requested as part of such review or audit. In the event a right of
                     access Is requested under this Section, the Contractor or the
                     Subcontractor shall upon request provide and make available staff to
                     assist in the audit or inspection effort, and provide adequate space on the
                     premises to reasonably accommodate the State or Federal personnel
                     conducting the audit or inspection effort. All inspections or audits shall be
                      conducted in a manner as will not unduly Interfere with the performance
                      of the Contractor's or Subcontractor's activities.
              2.      To the extent feasible, ODOC shall coordinate monitoring activities with
                      other state and federal agencies to minimize duplicative review activity
                      and maximize productive use of ODOC and Contractor resources. ODOC
                      reserves the right to deem Contractor compliance with individual
                      requirements under this Contract based on satisfactory review by other
                      recognized monitoring entities. Criteria and policies and procedures for
                      such deemed compliance shall be determined by ODOC; the Contractor
                      shall be provided opportunity for input in the development of such criteria,
                      policies, and procedures.
              3.      The Contractor shall, as soon as is practical and no later than sixty (60)
                      calendar days after a notice of deficiencies is received, unless justified
                      and agreed upon by ODOC, comply with any recommendations made in
                      writing by ODOC, pursuant to Contract items found not in compliance as
                      a result of any authorized monitoring report or audit. Contractor shall
                      submit a written plan to correct cfted deficiencies and a time frame for
                      completion of the plan to ODOC within fifteen (15) working days after
                      receipt of the notice of deficiencies. ODOC may extend or reduce the time
                      frame for corrective action when it is reasonable and advisable to do so.

VII.   HOLD HARMLESS

       Contractor agrees to place in any of Its Subcontract Agreements pertaining to the ITS,
       language to the effect that Subcontractor(s) agree to hold harmless both ODOC and
       Inmates in the event the Contractor cannot or will not pay for services performed by the
       Subcontractor( s) pursuant to the ITS Contract. The hold harmless provision shall survive
       the termination of this Contract and the Subcontract Agreement, for services rendered
       prior to the termination thereof, regardless of the cause giving rise to termination.




                                                                                            Page 38 of44
        Case 6:20-cv-01465-MC          Document 2        Filed 08/25/20     Page 53 of 125
                                                                                    ATTACHMENT NO 1
                                                 P39

                           Attachment #4 - Insurance Requirements

During the term of this Contract, or such other time period provided herein, the Contractor shall
maintain in force at its own expense, each insurance coverage or policy noted below:

1. Workers' Compensation                                          .
All employers, including Contractor, that employ subject workers, as defined in ORS 656.027,
shall comply with ORS 656.017 and shall provide workers' compensation insurance coverage
for those workers, unless they meet the requirements for an exemption under ORS 656.126(2).
Contractor shall require and ensure that each of its subcontractors complies with these
requirements,

2. Professional Liability/Errors & Omissions
Errors and Omissions Insurance, Professional Liability Insurance, and Managed Care Services
Liability Insurance (including employed agents) covering damages caused by error, omission, or
negligent acts of Contractor or Its agents relating to the Services. Combined single limit per
occurrence must not be less than $1,000,000. Each annual aggregate limit must not be less
than $2,000,000.

3~ General Liability
General Liability Insurance with a combined single Umit, or the equivalent, of not less than
$1,000,000 each occurrence for Bodily Injury and Property Damage. This insurance must
Include personal injury coverage, contractual liability coverage for the indemnity provided under
the contract and products/completed operations liability. Combined single limit per occurrence
must not be less than $1,000,000 or the equivalent. Each annual aggregate limit must not be
less than $2,000,000, when applicable. The policy, or an endorsement/amendment to the
policy, must provide that the State of Oregon, Department of Corrections and its divisions,
officers and employees are "Additional Insureds" under the policy, but only with respect to the
Contractor's services to be provided under this Contract.

4. Employee Dishonesty and Depositors Forgery
Employee Dishonesty and Depositors Forgery coverage for state-owned property in the care,
custody and control of the Contractor. Coverage limits must not be fess than $1,000,000. The
policy must include as loss payee or additional insured the State of Oregon, Department of
Corrections.

5. "Tail" Coverage
If any of the required liability insurance is arranged on a "claims made" basis, 'foil" coverage will
be required at the completion of the contract for a duration of 24 months or the maximum time
period the Contractors insurer will provide such if less than 24 months. Contractor is
responsible for furnishing certification of 'foil'' coverage as described. Continuous "claims made"
coverage will be acceptable in lieu of "tail" coverage, provided its retroactive date is on or before
the Effective Date of the Contract.

6. Notice of Cancellation or Change
There shall be no cancellation, material change, reduction of limits or intent no! to renew the
insurance coverage(s) without 30 days written notice from the Contractor or its insurer(s) to the
Department of Corrections.




                                                                                              Page39 of 44
       Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20      Page 54 of 125
                                                                                   ATTACHMENT NO 1
                                                P40

7. Certificates of Insurance
As evidence of the insurance coverages required by this Contract, the Contractor shall furnish
acceptable insurance certificates to the Department of Corrections, Contracts Unit, 3601 State
Street, Suite 280, Salem, OR 97301-5780 prior to execution of the contract. The certificate must
specify all of the parties who are Additional Insureds. Insuring companies or entities are subject to
State acceptance. If requested, Contractor shall provide complete copies of insurance policies,
trust agreements, etc. to the State. Contractor is financially responsible for all pertinent
deductibles, self-insured retentions and self-Insurance.




                                                                                                Page 40 of44
Case 6:20-cv-01465-MC       Document 2       Filed 08/25/20     Page 55 of 125
                                                                        ATTACHMENT NO 1
                                      P41

                  Attachment #5 - Contractor Assurance

      1 Implementation
             a, Contractor shall complete the implementation and conversion·
                  process for the ITS system on or before July 1, 2012 from the date
                  of the fully executed contract. Contractor is solely responsible for all
                  associated costs for the ITS system implementation and conversion.
             b. Contactor shall coordinate with the ODOC Project Manager and
                  Contract Administrator to allow for minimal disruption of the Inmate
                  telephone service. The ODOC Project Manager will provide in
                 writing any required change orders, approvals and the final
                  signature of acceptance for the conversion at each Facility.
             c. ODOC will provide all access and escort services to Contractor
                  during the conversion and implementation of the ITS system.
      2 Contractor Customer Service
             a. Contractor shall assign a full time employee to each Facility, or in
                  close _proximity to each Facility. Contractor shall handle Customer
                  Service support for family and friends and ODOC security staff in
                 real-time.
             b. Contractor shall provide service to ODOC within a two (2) hour
                 window, 24 hours a day, seven (7) days a week for Facility ITS
                  system support and inmate family and friends.
             c. Contractor's liaison to ODOC for all matters pertaining to the ITS
                  system will be the Director of Operations.
      3 Central Call Processing
             a. Contractor shall locate call processing servers and digital call
                 recording storage equipment In multiple secure offsite data centers
                 with full redundancy of all power and Equipment
             b. Contractor's IT staff shall monitor and maintain processing and
                 recording equipment twenty-four (24) hours, seven (7) days a week.
             c. Contractor shall ensure that no cal! recording becomes lost or
                 unaval\able.
      4 ITS System
             a. The ITS system must be 100 percent web based and allow access
                 from any computer with internet access for all approved ODOC ITS
                 system users.
             b. The ITS system must allow users to control all system and Inmate
                 activity across multiple facilities from a single application.
             c. Contractor shall include major hardware and software updates to
                 the ITS system at no cost to ODOC. Contractor shall thoroughly test ·
                 all updates and obtain ODOC approval prior to implementation.
                 Contractor shall schedule updates during low activity periods, with
                 minimal or no interruption of service.
             d. Contractor shall ensure 99.9 percent or greater uptime and
                 connectivity of all Inmate calls, excepting out Force Majeure events.




                                                                                  Page 41 of44
       Case 6:20-cv-01465-MC           Document 2        Filed 08/25/20      Page 56 of 125
                                                                                     ATTACHMENT NO 1
                                                 P42

                                 Attachment #6 - Code of Ethics


As an employee, . volunteer or contract service provider of the Oregon Department of
Corrections, I will value and maintain the highest Ideals of professional and compassionate ·
public service by respecting the dignity, cultural diversity and human rights of all persons, and
protecting the safety and welfare of the public.

I accept that my fundamental duty is to serve the public; to safeguard lives and property, to
protect Department of Corrections incarcerated persons against deception, oppression or
intimidation, violence or disorder.

I will be constantly mindful of the welfare of others. To the best of my ability, I will remain calm in
the face of danger and maintain self-restraint in the face of scorn or ridicule.

I will be honest and truthful. I will be exemplary in obeying the law, following the regulations of
the Department, and reporting dishonest or unethical conduct.

I acknowledge that I have been selected for a position of public trust and I will constantly strive
to be worthy of that trust and to be true to the mission and values of the Department of
Corrections.




                                                                                                 Page42 of 44
       Case 6:20-cv-01465-MC          Document 2      Filed 08/25/20     Page 57 of 125
                                                                                 ATTACHMENT NO 1
                                               P43

                         . Attachment #7 - Designated Institutions

ODOC reserves the right to add or remove institutions throughout the tenn of the Contract.
Changes to the list of Designated Institutions shall not require amendment to the Contract.

Coffee Creek Correctional Facility, 24499 SW Grahams Ferry Rd. Wilsonville, OR 97070
Columbia River Correctional Institution, 9111 NE Sunderland Ave., Portland, OR 97211
Deer Ridge Correctional lnstftution, 3920 East Ashwood Road Madras, OR 97741
Eastern Oregon Correctional Institution, 2500 Westgate, Pendleton, OR 97801
Mill Creek Correctional Facility, 5465 Turner RD., SE Salem, OR 97301
Oregon State Correctional Institution, 3405 Deer Park Drive, SE, Salem, OR 97310
Oregon State Penitentiary, 2605 State St., Salem, OR 97310
Powder River Correctional Facility, 3600 13 th Street, Baker City, OR 97814
Santiam Correctional Institution/Mill Creek Correctional Facility, 4005 Aumsville Hwy SE~ Salem,
OR97301
Shutter Creek Correctional Institution, 95200 Shutters Landing Lane, North Bend, OR 97459
Snake River Correctional Institution, 777 Stanton Blvd, Ontario, OR 97914.
South Fork Forest Camp, 48300 Wilson River Hwy, Tillamook, OR 97141
Two Rivers Correctional Institution, 82911 Beach Access Road, Umatilla, OR 97882
Warner Creek Correctional Facility, 20654 Rabbit Hill Road, Lakeview, OR 97630
Future New DOC Institution will be located in Junction City




                                                                                          Page 43 of44
Case 6:20-cv-01465-MC   Document 2     Filed 08/25/20   Page 58 of 125
                                                              ATTACHMENT NO 1
                                P44

          Attachment #8 - Portions of Contractor's Proposal




                                                                         Page44of44
        Case 6:20-cv-01465-MC              Document 2       Filed 08/25/20        Page 59 of 125
                                                                                             ATTACHMENT NO 1
                                                  P45


                                AMENDMENT #1 to CONTRACT #3 99

1. This is Amendment #1 o contract #3999 (as amended from tlm to time the "Contract") dated
Aprll 30, 2012 between th State of Oregon acting by and through ts Department of Corrections
hereafter called ODOC, a d Pinnacle Public Services LLC and Tel ate LLC, hereafter collectively
called Contractor.

2. Attachment 2, Section I .A, of the Contract is deleted in its entir ty and replaced with the
following:

    "II.    RATES

           A. Per call rate .

            1.    All calls xcept international calls. Per call pric rate for individual Inmate non-
            International ca Is shall be a flat rate of$ 0.16 per min e.

            2.    lnternati nal calls. lnlerhational calls may be m de by debit method only (no
            collect calls). er call price rate for Individual inmate In rnational calls shall be a flat
            rate of$ 0.50 p r minute."

3. Except as expressly a ended above, all other terms and condl ions of the original contract are
still in full force and effect. ontractbr certifies that the representati ns, warranties and
certifications contained in e original Contract are true and correc as of the effective date of this
Amendment and with the ame effect as though made at the time f this Amendment.

Certification: By signature on this Amendment for Contractor, the           ndersigned hereby certifies
under penalty of perjury th t the1 undersigned is authorized to act o         behalf of Contractor and that
Contractor is, to the best o the undersigned's knowledge, not In vi         lation of any Oregon Tax
Laws. For purposes of this certification, "Oregon Tax Laws" mean            a state tax imposed by ORS
320.005 to 320.150 (Amus ment Device Taxes}, 403.200 to 403.2               0 (Tax For Emergency
Communications), 118 (In eritance Tax), 314 (Income Tax), 316 (             ersonal Income Tax), 317
(Corporalion E.xcise Tax), 18 (Corporation Income Tax), 321 (Ti              er and Forest Land Taxation)
and 323 (Cigarettes And T bacco Products) and the elderly rental             sslstance program under ORS
310.630 io 310.706 and a y local taxes administered by the Depa             ment of Revenue under ORS
305,620.

                                                       STATE OF OR GON by and through its
                                                       DEPARTMENT F CORRECTIONS
                                                                                       ...


Title

Date                                                   Date



APPROVED AS TO LEG L SUFFICIENCY                       APPROVED AS TO LEGAL SUFFICIENCY




Pinnacle Public Services K #39 9, Amd #1     Reviewed DOC Contracts by vr   05/23/12     SPO t.emplate 5/05/11
Case 6:20-cv-01465-MC   Document 2   Filed 08/25/20   Page 60 of 125
                                                            ATTACHMENT NO 1
                              P46
    Case 6:20-cv-01465-MC                  Document 2       Filed 08/25/20        Page 61 of 125
                                                                             (            ATTACHMENT NO 1
                             (                     P47




                                 AM.ENDMENT #2 to CONTRACT #3999

 1. This is Amendment #2 to contract #3999 (as amended from time to time the 'Contract') dated
 April 30, 2012 between the State of Oregon acting by and through Its Department of Corrections
 hereafter called ODOC, and Pinnacle Public Services LLC and Telmate LLC, hereafter collectively
 called Contractor.

 2. Specific revisions to the Contract (new language ls underlined and deleted language is
 [bracketed]:

     2.1     Attachment #2, Section 11.A.3 Is added as follows:

             "3.    Incoming voioemall messages,. Contractor shall charge a flat rate of $1.25
             for each voicemail message left for an inmate except there shall be no charge for
             voicemall messages left by ODOC staff. The maximum allowable length of each
             voicemall message shall be three minutes.'

     2.2     Attachment #2, Section 11.A.4 is added as follows:

             "4.      Three-way calls. Contractor shall charge a $25 fine to an Inmate's debit
             account for each confirmed three-way telephone conversation for which an inmate Is a
             party to. If Insufficient funds exist In the Inmate's debit account, Contractor shall
             charge the $25 fine against the pre-paid account assoclatedwlth phone number that
             initiated the confirmed three-way conversation or may create a negative balance on the
             Inmate's debit account.'

    2.3      Attachment #2, Section 11.C is amended as follows:

             •c. Contractor shall not charge fees of any type not specifically identified in this
            Contract for funds deposited by friends, family, or an Inmate into an ODOC inmate
            debit account or Prepaid Collect account, regardless of the method of deposi~
            including but not limited to kiosk, mall, In person or using the web.'

    2.4     Attachment #2, Section 11.G is added as follows:

            "G. Contractor shall charge the following fees per deposit for deposits made to
            individual inmate trust accounts. The maximum amount of any single trust deposit
            shall be $300.

                    1.       $4.50 for deposits made onllne, bv kiosk /non-cash) or by using an
                    lnterac:tive Voice Response System, for each $300 or portion thereof so
                    deposited

                    2.     $5.50 for deposits made with the assistance of a live operator for each
                    $300 or portion thereof so deposited.

                    3.    $2.50 for deposits made at a kiosk using cash, or via Western Union or
                    Moneygram for each $300 or portion thereof so deposited,"

   2.5      Attachment #3, Section lll.A.1 Is amended as follows:

           ""Contractor may not charge taxes or fees, or any other additional charges not
           specifically Identified in this Contract to an Inmate's Prepaid / debit account or to a


Pinnacle Public Services K #3999, Amd #2     Reviewed DOC Contracts by vrm 06/2$/12   SPO template 05/05/11   \lli
 Case 6:20-cv-01465-MC                Document 2       Filed 08/25/20        Page 62 of 125
                                                                                      ATTACHMENTNO 1
                           (                 . P48                       C




            specific Prepaid Collect telephone number specific account."

    2.6     Attachment#3, Section 111.A.2 ls amended as follows:

            •contractor may not charge taxes or fees, or any other additional charges     nm
            specifically identified In this Contract to friends and famlly depositing funds into an
            Inmate account."

    2.7     Attachmen!#3, Section 111.B.1 ls amended as follows:

            "Contractor lobby kiosk$ located In each ODOC lobby for family and friends lo deposit
            funds using credit card, debit card or cash with no added fees except for those
            soeoifica!fy identified in this Contract.•

    2.8     Attachment #3, Section 111.B.2 is amended M follows:

            "A secure website for web purchases, Moneygrams, Western Union payments, and
            direct billing through the local telephone exchange company[ and personal checks]."

    2.9     Attachment #3, Section IV.A, 1 is emended as follows:

            •commissary software must be compatible for use with kiosks and [UtllizeJ software
            such as Scanlron or slmllar technology for Inmate ordering support and KeepTrak Qt:
            similar software for commissary order fulfillment. The use of kiosks or Scantron-type
            technology shall be by mutual agreement of ODOC and Contractor.




Pinnacle Public Services K#3999, Amd #2   Reviewed DOC Contracts by vrm 06/28!12
                                                                                                ft>
                                                                                   SPO template 05/05/11
Case 6:20-cv-01465-MC                       Document 2         Filed 08/25/20        Page 63 of 125
                                                                                              ATTACHMENT NO 1
                           (
                                                   P49
                                                                               (




 3, Except aa expreosly omanded nbova, all othor terms and concllllono of !ho orlglt\al 00I1traot arE1
 still In fUII force and effeot, Oonlrao\or oerllfiaa that the reprosl!nlallons, warrantles un<I
 cerllfloa\lona contained fn the orlslnal Oontraot are true and oorreot as of tho effaqllve dato of lhl~
 Amendment and with the smna effect as though made at the Ulna of this Atrt,;,11dmaI,1.
 CanlfloaUon: ay signature on !hf$ Amendment for Contractor, the undorstgned hereby ex>rtllles
 under penalty of perjury that tho undaral9nad Is authorized to aot on behalf of oontrao\or and that
 contractor Is, to the bast of lhe ul\derslgnad's kMWledgo, not In violation of any Oregon Tex
 Laws. For purposes of this certification, 'Ore~on Ta~ Laws• I!\Bans a sla\o lax Imposed by ORS
 320,00!l \o 320.160 (Amusement Dovlca Taxes), 403,200 to 403.260 (Tax l'or Emargenoy
 Oonlmunloatlonsl, 118 (lnherl!anoe Tax), 314 (lnooma 1'ax), 316 (Personal h\oomo 'fax), $17
 (Oorporanon Exo sa ·rax), 310 (Corporation 1110011\a Tax), 321 (Timber and Forest land Taxation)
 and 323 (Cigarettes And TobaCQo Procluo\s) and Iha elderly reI1tal assistance program under ORS
 310,630 to 310,708 a11d any looal laxos administered by the D~partmont of RevaI1uo under 01'\$
 306,620,
                                                        STA1'6 Ofl ORE!GON by ond through It&
                                                        DEPA~TMl<NT Oil CORRECTIONS




 Dato        /      /·                                  Data      11



 Ap11rovod AB to Logo! SUlflolettoy by                  Appr9wd us fo Loon! Sufflolonoy by tha
 Plnnaola PUl>Uo Sotvloea LLO and                       Orooon Attornoy G1moral'.9 Office
 Tol!Mto LLO

                                                        NJQnslhan M, Ward, AAe f1>r,rQ8/2/Jlft ••m8ll/




Pbul~rtlo rubllo So Moo& K113900, Amd 112     Rovlowod DOC Conlrnol, by vrm our.mm   sro lomplole 06/06/11
                    Case 6:20-cv-01465-MC                Document 2        Filed 08/25/20        Page 64 of 125

,-...-,--,,--.                                                                           (               ATTACHMENT NO 1
                                           (                      PSO




                                                AN!ENDMENT #2 to CONTRACT #3999

                 1. This is Amendmenl #2 to contract #3999 (as amended from time to time the 'Contract") dated.
                 April 30, 2012 between the State of Oregon acting by and through Its Department of Corrections
                 hereafter called ODOC, and Pinnacle Public Services LLC and Telmate LLC, hereafter collactivaly
                 called Contractor.

                 2. Specific revisions to the Contract (new language is underlined and deleted language is
                 [bracketed]:

                    2.1     Attachment #2, Section !LA.3 is added as follows:

                             "3.     Incoming volcemail messages. Contractor shall charge a flat rate of $1.25
                             for each volcemail message left for an inmate except there shall be no charge for
                             voioemall messages left by ODOC staff. The maximum allowable !ength of each
                             volcemall message sha!I be three minutes.•

                     2.2     Attachment #2, Section 11:A.4 is added as follows:

                             "4.      Three-way calls. Contractor shall charge a $25 fine \o an Inmate's debit
                             account for each confirmed three-way telephone conversation for which an Inmate Is a
                             party to. If lm,ufflclenl funds exist In the Inmate's debit account Contractor shall
                             charge the $25 fine against the pre-paid account associated with phone number that
                             Initiated the confirmed three-way conversation or may create a negative balance on the
                             Inmate's debit account."
                                                                                                            /
                     2.3     Atrachment #2, Section 11.C ls amended as follows;

                             •c.  Contractor shall not charge fees of any type not specifically Identified in this
                             Contraot for funds deposited by friends, famlly, or an Inmate Into an ODOC inmate
                             debit account or Prepaid Collac:t account, regardless of \he method of deposit,
                             Including but not limited to kiosk, mail, in person or using the web.'

                     2.4     AttachmEint #2, Section 11.G Is added as follows:

                             'G. Contractor shall charge the following fees per deposit for deposits made to
                             Individual Inmate trust accounts. The maximum amount of any single trust deposit
                             shall be $300.

                                      1.      $4.50 for deposits made onllne, by kiosk /non-cash) or by using an
                                      Interactive Voice Response System, for each $300 or portion thereof so
                                      deposited.

                                      2.     $5.50 for deposits made with the assistance of a five operator for each
                                      $300 or portion thereof so deposited.

                                      3.    $2.50 for deposits made at a kiosk using cash. or via Western Union or
                                      Moneygram for each $300 or portion thereof so deposited.''

                     2.5     Attachment #3, Section fll.A.1 ls amended as follows:

                             ""Contractor may not charge taxes or fees, or any other addiltonal charges f!Ot
                             specff!caUy Identified in this Contract to an Inmate's Prepaid / debit account or to a


                  Pinnacle Public Services K #3999, Amd #2   Reviewed DDC Con!racls by vrm 08/2a/12   SPO lempla!e 05/05/11
        Case 6:20-cv-01465-MC                    Document 2      Filed 08/25/20         Page 65 of 125
                                                                                (                    ATTACHMENT NO 1
                                (                       P51

                                                                                            __   ,   .. -------



                 specific Prepaid Collect telephone number spectno account."

        2.6      Atlachmenl#3, Section 111.A.2 ls amended as follows:

                 •contractor may not charge taxes or fees, or any other additional charges not
                 spacificallv identified in this Contract to friends and family depositing funds into an
                 Inmate account.•

        2.7      Attachment #3, Seot!on lll.B.1 is amended as follows:

                 •contractor lobby kiosks located In each ODOC lobby for famUy and friends lo deposit
                 funds using credit card, debit card or cash with no added fees except for those
                 specmcalfv identified in this Contract.•
,"

        2.8      Attachment #3, section 111.B.2 Is amended as follows:

                 "A secure website for web purchases, Moneygrams, Western Union payments, and
                 direct bi!Ung throuoh the local telephone exchange company{ and personal checks]."

        2.9      Attachment #3, Section N.A, 1 is amended as follows:

                 •comrnlsi;;ary software must be compatible for use with kiosks and M!llzel software
                 such as Scantron or similar technology for Inmate ordering support and KeepTrak Q!:
                 similar software for commissary order fulfillment. The use of kiosks or Scanlron-type
                 technology shall be by mutual agreement of ODOC and Conltactor.




                                                   Reviewed DOC Contracts by vnn 06/28112
                                                                                                          ~
                                                                                             SPO template 05/0S/11
     Plnnac!e Public services K #3999, Amd 112
Case 6:20-cv-01465-MC                          Document 2         Filed 08/25/20           Page 66 of 125

                            (                                                      (                 ATT ACH,MENT NO 1
                                                       P52




 3, Bxcspl as expressly amended al>ove, all other \arms. and ooncOU0110 of Cha or!g1J1al 0011traol al'EI
 sUII In fllll force and effeo!, Oonlraotor oarllllee Iha\ the ropresanlal101,B, warranllecs and
 oorUlloatlons wntalned In the or!glt\al Oo1\lr1w! are trna am! oorreot M of u,a effeollve dab~ ol lhl$
 Amand111ent allCI wllh Iha se.me effect as though made at Iha !Ima of !hi$ AIJ'l,;,nclmant.          ·
 CertlllQallon: By slgrmt(1re on !hi~ Amemdtllanl for Co11lnwtor, the uncterslgned horaby QWtlfles
 unclar paJl!!lty of perjury lhattho undat$l9nad Is authorized to aol on b~half of oonlraolor and lhal
 Contraolor Is, to Iha best or lhe Uliderslgnea's k1wwledge, riol Ir\ vlolallt>n of any Oregon T11x
 law$, For purposes of lhls oortll!oallon, •oregon Tax Laws• means a alalo lax hnposecl by ORS
 320,00o lo 820:loO (Amusement Oavloa Taxes), 403.200 to 403,250 (Tm{ For Eltnargenoy
 01:>mmunloatlc>ns), 118 {Inheritance TaX), 814 (lnooma Truc), 316 (Parson!ll !t1oome Tax), $11
 (Oorporallon Eixol~a ·rax), 816 (OQrporallon lnoon\a Tax), 821 (T!mbe)r and Forest land iaxallon)
 and 823 (Clgarelle8 And Tobaooo Proilucl~) and fl1e elderly re11tal aseManco program \U\d11r ORS
 810.630 lo 310,i0B am! any lo-oal taxos adml11lslere(I by the Oeparlmont of R.evam10 under ORS
 30$,620,                                                                                           ·
                                                           STA'l'E OFORElGON by Olld throt1gh Its
                                                           01:iPA~TMfmT OF OORRE!CTIONS




                                                           Oele       11



 APlfrova(I as to Luga[ St1ftkilan~y by                    Apprqvect os to Loual Sufflofoiwy by tha
 Plnnaefe Pttl>lln Sal"l'loas LLO an(l                     Orooon Attornw Gal\Gral's Otflca
 Tolmnte I.LO

                                                           llll,km11/i,an M. Ward, AAG ft>8(00/2tJltt s•mall/




 Plnnedlo P•bllo SOl\llell$ K113998, Amd 112     Rovl•wod D00 Oo11lmo1, by vrm OU/26/!a   SPO lempl~I$ 06/06/11
       Case 6:20-cv-01465-MC                 Document 2            Filed 08/25/20        Page 67 of 125
                                                                                                   ATTACHMENT NO 1
                                                        P53
                                                                             (




                                AMENDMENT #3 to CONTRACT #3'999

 1. Thls rs Amendment #3 lo contract #3999 (as amended from time to time the "Contract") dated
 April 30, 2012 between \he Stale of Ore9on acting by and through Its Department of Correollons
 hereafter called ODOC, and Pinnacle Pubfic Services LLC and Telmate LlC, hereafter oolleo\ively
 called Oonlraclor.

  2. Specific revisions to the Contract (new language is bold underlined and deleted language is
· [l.rookeie~ aRa-olfleke!TJ):

    2, 1    Attachment #2, Section A Is hereby amended as follows:

           ·. COMMISSION

             A. Contractor shall pay to ODOC a base commission of $750,000 per quarter. In
             addltlon lo Iha base commission, Contractor shall pay an addiUonal oommissicm lo
             ODOC of 50% of quart!lrly gross• revenue on all Contractor provided inmate telephone
             equipment and of quarterly profits on all Enhanced [~SfViees) features over $1.5
           · million In the aggregate generated from all (8e!vlees] Features Contractor provides
             under this Cc:,ntract in all Facllilles lhroughoul the State of Oregon at the end of each
            quarter.

    2.2     Attachment #2, Seolion 11.H ls added as follows:

            H,      ODOC l;nhanced Features, Cost before commission Is as follows:



                    Proguct                               QQfil
                    1- Mel
                    Player             4GB                $;89,1!9
                                       8GB                $119,99

                    2,Songs                               $1,60

                    3,ehotQ            1 Photo            ~
                                       4 Pho!QS           tl.ll
                                       1§ eholos          $S,49
                                       24 Photos          ~
                                       ~s Photos          $12,99

                    4, Mes1,aglng
                    l!!ei;itconlc &
                    Pa!;!er Form      1 MsasMe            $0.40
                                      4 Messages          ll,li
                                      20 Mess~ge~         $5.49
                                      ~O Messages         ~
                                      60 M§!!S§Q••        $lg,,j9
                   g,_~
                   Vlsltlnu.          Remote              $Q,!Hllt:'lla

                           soantron Forms. Contractor shall chargE! a flat rate of $0.03 per

Pinnacle Public Servlc•• K#3999, l\md #S   Raviawed l:>OC CQntNlct$ by blh 09/07/12 SPO template 05/0!Vll
    Case 6:20-cv-01465-MC              Document 2           Filed 08/25/20      Page 68 of 125
                                                                                        ATTACHMENT NO 1
                           (                     P54
                                                                           (



                   page of the Scantron ordering form, with a maximum allowable charge !)er
                   in div.I dual order form of $0.06,

                   7,    'fhere shall be no cost to OOOC for commissary orders placed .
                   through Kiosk,                               ·

3. Except as expressly amended above, all other terms and conditions of (he original contract are
still in full force anc;I effect, Contractor certifies that the representations, warranties and
certifications contained In !he orlglnal Contract are true ,md correct as of the effective dale of this
Amendment and with the saime effect as though made at the time of this Amendment,

 Certification; By signature .on this Amendment for Conlraiclor, the undersigned hereby cert!fles
 under penally of perjury Iha! the underslgliEld Is authorized to act on behalf of contractor ancl that
•Contractor fs, to the bes! of the undersigned's knowledge, not In violation of any Oregon Tax
 Laws. For purposes of this certification, "Oregon Tax Laws" means a stale lax Imposed by ORS
320.005 to 320.150 (Amusement Device Taxes), 403.200 to 403.250 (Tax For Emergency
Communlca!ions), 118 (Inheritance Tax), 314 (Income Tax), 316 (Personal Income 'fax), 317
 (Corporation Excise Tax), 318 (CorporaUon Income Tax), 321 (Timber and Forest Land Taxation)
and 323 (Cigarettes And Tobacco Products) and \he elderly rental assistance program under ORS
310,630 to 310.706 and any local taxes administered by the Department of Revem1e under ORS
305.620.




                         µ
                      SERVICES LLC ancl              STATE OF OREGON by and through Its
                                                     DEPARTMENT OF OORREOTIONS



                                                     Leonard W. Williamson, Inspector General ·


T_n_1e_ _   q_.__f-zJ/4'-"2.-=------ ~_qlz.. j__-z___ _ _ __
Date                                                 Date     ~'-



Approved as to Leg!ll Sufficiency by                Approved as to Legal Sufficiency by the
Pinnacle Public Servloes LLD and                    Otegon Attorney G~neral's Office
'J'elmate LLD

                                                    Isl Jonathan M, Ward, AAG (gpr 011/26/12 e"mai/)..




Plnno.cl• Public Services K#3999, Amd #3   Reviewed DOC Contracts by blh 09/07/12 SPO teniplale 05/05/11
        Case 6:20-cv-01465-MC              Document 2         Filed 08/25/20         Page 69 of 125
                                                                                             ATTACHMENT NO 1
                                                    P55


                                      AMENDMENT #4 to CONTRACT #3999

1. This is Amendment #4 to contract #3999 (as amended from lime to !Ima !he "Contract") daled April 30,
2012 between the State of Oregon acting by and through its Department of Corrections hereafter called ·
ODOC, and Pinnacle Public Services LLC and Telmate LLC, hereafter colleclively called Contractor.

2. Specific revisions to the Contract (new language ls underlined and deleted language is [bracketed):

      2.1     Attachment #2, Section 11.A.4 is added as follows:

               "4. Three-way calls. Contractor shall charge a $25 [fine) service fee to an Inmate's debit
               account for each confirmed three-way telephone conversation for which an Inmate ls a party
               lo. If Insufficient funds e)(fst in the Inmate's debit account, Contractor shall charge the $25
               [fine] service fee against the pre-paid account associated with phone number that initiated the
               confirmed three-way conversation qr may create a negative balance an the Inmate's debit
               account."

3. Except as expressly amended above, all other terms and conditions of the original contract are still in full
force and effect. Conlraclof certifies that the representations, warranties and certifications contained in the
original Contract are true and correct as of the effective date of this Amendment and with the same effect
as though made at the time oflhls Amendment.

Certification: By signature on this Amendment for Contractor, the undersigned hereby certifies under
penally of perjury that the undersigned Is authorized to act on behalf of Contractor and that Contractor is, to
the beat of the undersigned's knowledge, not In violation of any Oregon Tax Laws. For purposes of !his
certification, "Oregon Tax Laws" means a state lax imposed by ORS 320.005 lo 320.150 (Amusement
Device Taxes), 403.200 to 403.250 (Tax For Emergency Communlca!lons), 118 (Inheritance Tax), 314
(Income Tax), 316 (Personal Income Tax), 317 (Corporation Excise Tax), 318 (Corporation Income Tax),
321 (Timber and Forest Land Ta)(ation) and 323 (Cigarettes And Tobacco Products) and the elderly rental
assistance program under ORS 310.630 to 310.706 and any local taxes administered by the Department of



~INNA<;!-6 PUBLIC      "P""'
Revenue under ORS 305.620.

                                                     STATE OF OREGON by and through tis
                                                     DEPARTMENT OF CORRECTIONS



                                                     Leonard W. Williamson, Inspector General
       f}e-s -J. et\/,-
nue          l 1
            1011
Date                                                 Date      r    f    T

Approved as to Legal Sufficiency by                  Approved as to Legal Sufflctency by the
Pinnacle Public Services LLC and                     Oregon Attorney General's Office
Telmate LLC


                                                     Nat required




Pinnacla Public Services K #3999, Amd #4   Reviewed DOC Contract• by vrm 0B/28/f 2   SPO lemplata 05/05111
 Case 6:20-cv-01465-MC             Document 2    Filed 08/25/20     Page 70 of 125
                                                                            ATTACHMENT NO 1
                                          P56


                                Amendment 5 to Contract 3999

1.      This Amendment 5 to Contract 3999 (this "Amendment") is entered into between
the State of Oregon acting by and through its Department of Corrections ("DOC"),
Pinnacle Public Services, LLC, an Oregon limited liability company ("Pinnacle"), and
Telmate, LLC, a Delaware limited liability company ("Telmate"), Pinnacle and Telmate
are joint venture partners (collectively, "Contractor").

2.     This Amendment is the fifth amendment to the Contract for Inmate Payphone and
Associated Inmate Monitoring and Recording Equipment and Services, number 3999 (as
amended, the "Contract"), which the parties entered into on April 30, 2012.

3.     Under Attachment I, Section B of the Contract, DOC and Contractor
hereby extend the tennination date of Contract to June 30, 2017.

4.     DOC Contract Administrator. DOC's contract administrator for the
Contract is listed below.

         Randy Ross, Contract Administrator
         Oregon Department of Corrections
         2605 State Street
         OSP Business Services
         Salem, Oregon 97301
         Phone: (503) 378:2342
         Email: randy.s.ross@doc.state.or.us

5.      As hereby amended, the Contract remains in full force. Contractor certifies that
the representations, warranties and certifications in the Contract are true and correct as of
the effective date of this Amendment with the same effect as though made at the time of
this Amendment.

6.      Tax certification. By signature on this Amendment for Contractor, the
undersigned hereby certify under penalty of perjury that the undersigned are authorized to
act on behalf of Contractor and that Contractor is, to the best of the knowledge of the
signers, not in violation of any Oregon Tax Laws. For purposes of this certification,
"Oregon Tax Laws" means a state tax imposed by ORS 320.005 to 320.150 (Amusement
Device Taxes), 403.200 to 403.250 (Tax For Emergency Communications), 118
(Inheritance Tax), 314 (Income Tax), 316 (Personal Income Tax), 317 (Corporation
Excise Tax), 318 (Corporation Income Tax), 321 (Timber and Forest Land Taxation) and
323 (Cigarettes And Tobacco Products) and the elderly rental assistance program under
ORS 310.630 to 310. 706 and any local taxes administered by the Department of Revenue
under ORS 305.620.




 Pinnacle contract #3999                     Page 1 of2
 Rcviowed DOC PCS bh 03/19/15
                            Case 6:20-cv-01465-MC                    Document 2         Filed 08/25/20   Page 71 of 125
                                                                                                               ATTACHMENT NO 1
                                                                                  P57


                           Pinnacle Public Services, LLC, an Oregon limited liability company



                           By:
                           Printed name:                 -~ Kevin 0' Neil'-----
                           Title:                        _ _CEO_ _ _      _ _ __
                           Date:                         _ _06/17/2015 _ _ _ __


                           Telmate, LLC, a Delaware limited liability company



                           By:
                           Printed name:                  _ _Kevin 0' Neti _ _ _ __
                           Title:                         _ _President._ _ _ _ __
                           Date:                          _ _06/17/2015_ _ _ __


                           The Stat~.~_f..Qce~ by and through the Department of Corrections

                                    .·~~~/7
                           Daryl Bor~Assistant Director, General Services

                           Date:                                         _5   -
                           Approved for legal sufficiency under ORS 291.047 and OAR 137-045-0015 by DOI by
                           email dated 5-29-2015.
- - - · - · - - _ ____,,,29e.,l-"'09,.,,0_,-G"'-F"=02ec84,_-,,,15_ _ _ _ _ _ __




                           Pinnacle contract #3999                                 Page 2 of2
                           Reviewed DOC PCS bh03ll9/IS
      Case 6:20-cv-01465-MC                          Document 2     Filed 08/25/20       Page 72 of 125
                                                                                              ATTACHMENT NO 1
                                                             P58



                                                 Amendment 6 to Contract 3999
                          I                                                                   .
I.      This Amendnient to Contract 3999 (this ''Amendment") is entered into between
the State of Oregon abtin by and through its Department of Corrections ("DOC"),
Pinnacle Public Servi~es, JLLC, an Oregon Ilmited liability company ("Pinnacle"), and
Telmate, LLC, a Del~ware limited liability company ("Telmate"). Pinnacle and Telmate
are joint venture partiiers ~collectively, "Contractor").                          ·
                           ! I
2.     This Amendm~nt is the sixth amendment to the Contract for Inmate Payphone and
Associated Inmate M6nitbring and Recording Equipment and Services, number 3999 (as
amended, the "Contraht")J which the parties otiginaUy entered into on Aptil 30, 2012.
.                             I         I
    3.     Under Amendbent 2, Section 2.4 of the Contract, DOC and Contractor
    hereby agree to the ch\mgb to the deposit fees for deposits made to an individual
    inmate trust account. I
                               I
Depos!t Amount                 I .Online Fee                   Phone Fee      Lobby Kiosks
$0-$20                         I . I $4.50                        $4.S0          $4.50
s20.0I-$100                        I $5,75                        $6.75          $4.so
$100.01-$200                            I $7.75       ·           $8.75          $4.SO
$200.01-$300                   I        I $9.75                   s10.1s         $4.50

4.

the effective date of this
this Amendment.
                             1
                                        !
        As hereby ameldeh, the Contract remains in full force. Contractor certifies that
the representations, wilrra.rities and certifications in the Contract are true and correct as of
                                endment with the same effect as though made at the time of


    5.      Tax certification. y signature on this Amendment for Contractor, the
    undersigned hereby certif~ under penalty of perjury that the undersigned are authotized to
    a~t on behal'. of _Con~~cto~ and that Contractor is, to the best of the ~owle~ge ~f the
    signers, not 10 v10lation of any Oregon Tax Laws. For purposes of this certtficatwn,
    "Oregon Tax Laws" mhanJ a state tax imposed by ORS 320.005 .to 320.150 (Amusement
    Device Taxes), 403.200 to:403.250 (Tax For Emergency Communications), 118
    (Inheritance Tax), 314 '(Income Tax), 316 (Personal Income Tax), 317 (Corporation
    Excise Tax), 318 (Corporation Income Tax), 321 (Timber arid Forest Land Taxation) and
    323 (Cigarettes And Tobadca Products) and the elderly rental assistance program under
    ORS 310.630 to 310.706 aiid any local taxes administered by the Department of Revenue
    under ORS 305.620.            I I

    Pinnacle Public Se             II       '.            r e g ~ ~ t y company
By:                                   ::J.....::            7         7 -
                               ...;l:::...-14J-l-,._--'.l--0~r--"(-,-.,----
                                        t~zJc --·~~---
Printed name:

    b~;~~                          :
Pinnacle contract #3 999                                      Page 1 of2
Rovlowod DOC PCS bh 0l/19/15        I
                           •        I

                                    i
                                    '
   Case 6:20-cv-01465-MC               Document 2   Filed 08/25/20   Page 73 of 125
                                                                          ATTACHMENT NO 1
                                            P59




 Date:



 TS.   '"":'.'.-"'77' ••                    Deportrnod of Co=tio~


           ~--------- · - · - - -
               .
 Daryl Bor . J, Assist/mt birector, G,91=J-Services

 Date:                   u-)t>- z.,,/S

                               !   I    .                     .
 Approved for legal stiffic ency under ORS 291 .047 and OAR 137-045-0015 by DOI by
 email dated l 0-19-20J 5,
 291090-GFI026-15              :




Pinnacle contract #3999                      Page 2 of2
Reviewed DOC PCS bh 03/l 9/l S :
Case 6:20-cv-01465-MC          Document 2       Filed 08/25/20      Page 74 of 125
                                                                            ATTACHMENT NO 1
                                        P60



                            Amendment 7 to Contract 3999

 1.      This Amendment 7 to Contract 3999 (this "Amendment") is entered into between
 the State of Oregon acting by and through its Department of Corrections ("ODOC") and
 Pinnacle Public Services, LLC, an Oregon limited liability company ("Pinnacle") and
 Telmate, LLC, a Delaware limited liability company registered in Oregon ("Telmate").
 Pinnacle and Telmate are joint venture partners (collectively, "Contractor").

 2.     This Amendment is the seventh amendment to the Contract for Inmate Payphone
 and Associated Inmate Monitoring and Recording Equipment and Services, number
 3999, which the parties origin_ally entered into on April 30, 2012 (as amended; the "ITS
 Contract" or "Contract'').

 3.      Through the Oregon Department of Administrative Services ('DAS"), ODOC
 and DAS will be conducting a new solicitation to replace the services provided by
 Contractor. The parties have decided to extend the termination date of the Contract in
 order to complete that solicitation process, and to amend some other terms.

 4.    Therefore, the ITS Contract is amended as follows: (Deleted language is
 sometimes shown by strike tbru text, and new language is by boldface text.)

 4.1     Extension. SectionB(2) of Attachment 1 ofthe!TS Contract is hereby
 entirely deleted and replaced as follows:

        B(2) Unless extended, this ITS Contract will terminate after J"IH!e 39, 2.015
        on the earlier of June 30, 2020, or upon completion of the resolicitation of
        the services, the signing of a new contract, and the transition of the
        services, whichever occurs first.

 4.2    ODOC's Contract Administrator. ODOC Contract Administrator for this ITS
 Contract is now:

        Charles P. Kliewer
        Oregon Dept. of Corrections - Operations Department Business Administrator
        2575 Center Street NE
        Salem, OR97301-4667
        Phone: (503) 945-9209
        Charles.P .K.liewer@doc.state.or.ns
        http://www.oregon.gov/DOC/index.shtml

: 4.3  The following language is added to the ITS Contract following the naming of the
  ODOC Contract Administrator:

         0 DOC may make changes to the Contract Administrator speoified in this ITS
         Contract by providing written notice to Contractor. Such a change will be
         effective without the necessity of executing an amendment to this Contract.


                          Amendment 7 to Telmate contract 3999
                                     Page 1 of3
Case 6:20-cv-01465-MC            Document 2        Filed 08/25/20      Page 75 of 125
                                                                              ATTACHMENT NO 1.
                                          P61




5.      ODOC and Contractor will comply with all Federal Communication Commission
(FCC) rule changes as applicable to this ITS Contract and the Services. Unless a court
order, stay, or ruling precludes the implementation of an FCC rule change, the parties
will amend this Contract as necessary to conform and come into compliance with the
FCC rule change within any deadline required by the FCC after the rule change becomes
final, or within 90 days ifno FCC deadline is stated. In addition to other potential
changes to the commission under Attachment 2 to the Contract, ODOC and Contractor
may negotiate commission rates when an FCC rule changes will impact commissions as
required by the ITS Contract.

 6.      As hereby amended, the Contract remains in full force. Contractor certifies that
 the representations, warranties and certifications in the Contract are true and correct as of
 the effective date of this Amendment with the same effect as though made at the time of
 this Amendment.

 7.      Tax certification and attestation. The individual signing on behalf of Contractor
 hereby certifies and swears under penalty of perjury: (a) the numbers shown below are
 Contractor's correct taxpayeridentification; (b) Contractoris not subject to backup
 withholding because (i) Contractor is exempt from baclrup withholding, (ii) Contractor
 has not been notified by the IRS that Contractor is subject to backup withholding as a
 result of a failure to report all interest or dividends, or (iii) the IRS has notified
 Contractor that Contractor is no longer subject to backup withholding; (c) s/he is
 authorized to act on behalf of Contractor, s/he has authority and knowledge regarding
 Contractor's payment of taxes, and to the best of her/his knowledge, that for a period of
 no fewer than six calendar years preceding the Effective Date of this Amendment,
 Contractor faithfully has complied with: (i) all tax laws of this state, including but not
 limited to ORS 305.620 and ORS chapters 316,317, and318;(ii) any tax provisions
 imposed by a political subdivision of this state that applied to Contractor, to Contractor's
 property, operations, receipts, or income, or to Contractor's performance of or
 compensation for any work performed by Contractor; (iii) any tax provisions imposed by
 a political subdivision of this state that applied to Contractor, or to goods, services, or
 property, whether tangible or intangible, provided by Contractor; and (iv) any rules,
 regulations, charter provisions, or ordinances that implemented or enforced any of the
 foregoing tax laws or provisions; and (d) Contractor is an independent contractor as
 defined in ORS 670.600; and (e) the supplied Contractor data is true and accurate.

 Pinnacle Public Services, _LL~, an OJ:~gi limited liability company

 By:
                          t,.'J/J,~ /-'(I'•'
                        __,,c_~~----------
 Printed name:          Kevin O'Neil
                        ~~~-~-------
 Title:                 President
                        =  ==~--------
 Date:                  March  13 2017
                        ====~~------
 Federal tax identification number:     XX-XXXXXXX
 Oregon tax identification number:      _ _ _ _ _ _ REQUIRED


                           Amendment 7 to Telmate contract 3999
                                      Page2 of3
     Case 6:20-cv-01465-MC          Document 2      Filed 08/25/20     Page 76 of 125
.,                                                                              ATTACHMENT NO 1
                                             P62




      Telmate, LLC, a Delaware limited liability company


      By:
      Printed name:         Kevin O'Neil
      Title:                President
      Date:                 March 13 2017

      Federal tax identification number:   XX-XXXXXXX
      Oregon taxidentificationnumber:      _ _ _ _ _ _ REQUIRED

                                             gh the Department of Corrections




      Date:


      Approved for legal sufficienpy under ORS 291.047 and OAR 137-045-0030 by Oregon
      Department of Justice Assistant Attorney General by email dated 3-10-2017.
      291090-GFOZ00-17




                               Amendment 7 to Telmate contract 399.9
                                          Page 3 of3
     Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20      Page 77 of 125
                                                                                  ATTACHMENT NO 1
                                              P63



                                 Amendment 8 to Contract 3999

. I.    This Amendment & to Contract 3999 (this "Amendment'') is entered into between the State of
 Oregon acting by and through its Department of Corrections ("ODOC") and Pinnacle Public Services,
 LLC, an Oregon limited liability company ("Pinnacle") and Telmate, LLC, a Delaware limited liability
 company registered in Oregon ("Telmate'). Pinnacle and Telmate are joint venture partners
 (collectively, "Contractor").

 2.    This Amendment is the eighth amendment to the Contract for Inmate Payphone and Associated
 Inmate Monitoring and Recording Equipment and Services, number 3999, which the parties originally
 entered into on April 30, 2012, as amended from time to time ("Contract 3999" or "Contract"). This
 Amendment is effective upon signature by the parties and approval as required by law ("Amendment
 Effective Date").

 3.    ODOC and Telmate wish to amend the Contract to include Service Level Guarantees and
 Transition Services as set forth herein.

 Therefore, the Contract is amended as follows. (Deleted language is sometimes shown by strike tr.:-u
 text, and new language is by boldface text.)

 I.    Contractor shall meet or exceed the Service Level Guarantees set forth on Attachment 9,
 Service Level Guarantees, attached hereto.

2.    Transition Services. Contractor shall provide transition services to support a
responsible and secure transition of Services and ODOC information and data to
another service provider or to ODOC ("Transition Services').

 2.1. Upon receipt of a notice prior to expiration that ODOC will engage Contractor's
Transition Services, or receipt of notice of termination and notwithstanding the reason for
termination (whether for cause or without cause and whether by Contractor or ODOC, and
whether for all or some Services), Contractor shall continue to provide Services and shall
provide Transition Services as described in the Transition Plan (defined below) for the
period set in the notice and in the subsequent Transition Plan (the "Transition Period"),
provided: ODOC is not in breach of its obligations under the Contractor as set forth in the
Transition Plan. Contractor shall continue to receive compensation for all Services
rendered during any continuation of the contract and the Transition Period pursuant to the
terms of the ITS Contract and the Transition Plan.

2.2. If during tl1e Transition Period Contractor believes ODOC is not in compliance with the
foregoing conditions, Contractor shall give ODOC written notice of such noncomp-Iianceand ODOC
will have fifteen (I 5) Business Days, or such longer period to which the parties may agree, to correct
the noncompliance before Contractor may end the Transition Period and terminate the Services.

Following receipt of the notice of termination (whether or not Contractor or ODOC initrated the
termination), Contractor shall not, without ODOC's prior written consent, which will not be
unreasonably withheld, transfer, reassign, or otherwise redeploy any of Contractor's personnel from
providing Services under this Contract


                                   Amendment 8 to Contract 3999
                                          Page 1 of4
  Case 6:20-cv-01465-MC            Document 2        Filed 08/25/20      Page 78 of 125
                                                                                  ATTACHMENT NO 1
                                             P64



'2.3. Transition Plan. Contractor and ODOC will outline a Transition Plan, which may be
 requested pursuant to a notice of termination or in anticipation of the Contract terminating in
 accordance with its terms. The Transition PIan may serve as an update to or a confirmation of
 a Transition Services Task in the Statement of Work. Contractor shall deliver a detailed
 Transition Plan within thirty (30) Calendar Days of ODOC's written request, or otherwise
 within a timeframe agreed upon by the parties, for ODOC review. The Transition Plan will
 not be effective until it is approved by the Oregon Department of Justice ("DOJ"). This plan
 will determine the nature and extent of Contractor's Transition Services obligations and detail
 the transfer of Services and ODOC information and data, but must not reduce Contractor's
 obligation under this Contract to provide all Services necessary for Transition. The Transition
 Period will commence on the start date set in the DOJ-approved Transition Plan; provided,
 however, if Contractor does not deliver an acceptable Transition Plan on or before the
 Contract termination date, then the parties will abide by a draft of the plan promulgated by
 ODOC until the Transition Plan is approved by DOJ. The Transition Plan must address the
 respective Tasks and Deliverables to be completed by each party under the Transition Plan,
 and a schedule pursuant to which such Tasks and Deliverables will be completed. Unless
 required for the successful transition of the Services, as Elerem,iRed ey Telmate, or required
 by law, Contractor shall not be compelled to disclose any Contractor owned intellectual
 property, including, but not limited to, trade secrets, work product or other proprietary
 infonnation, to any third party as a part of any Transition Plan. ODOC will require any third
 party requiring access to execute a non-disclosure agreement approved by Telmate limiting
 the access and use of any Contractor intellectual property before any disclosure of Contractor
 intellectual property is permitted to occur.
2.4. The parties will cooperate in good faith with each other in connection with their obligations
under this Section and will perform·their obligations under the DOJ-approved Transition Plan. lfthe
Transition Period extends beyond the Contract term, the provisions of this Contract Will remain in
effect for the duration of the Transition Period.                                                '

2.5. Contractor shall complete the transition of Services and ODOC information and data from
Contractor and its subcontractors to ODOC and to any providers that ODOCdesignates, without
causing any unnecessary interruption of or adverse impact on the Services.

2:6.    Without limiting the generality of the aforementioned obligations, Contractor shall:
       • Cooperate with ODOC and any ODOC-designated provider by promptly talcing all steps
          required to assist ODOC in completing the Transition Plan.
       • As set forth in the Contract, provide ODOC and any ODOC-designated provider with all
          information and data belonging to ODOC: in a mutually agreed upon format.
       • Promptly and orderly conclude all Services as ODOC may direct. This includes the
          documentation of work in progress, return of property, and other measures to provide an
          orderly transition to ODOC and any ODOC-designated provider.

3.       As hereby amended, the Contract remains in :full force. Contractor certifies that the
representations, warranties and certifications in the Contract are true and co1Tect as ofthe effective date
of this Amendment with the same effect as though made at the time of this Amendment

4.      Certification. The individual signing on behalf of Contractor hereby certifies and swears
under penalty of perjury: (a) the numbers shown below are Contractor's correct taxpayer
identification; (b) Contractor is not subject to backup withholding because (i) Contractor is exempt

                                     Amendment 8 to Contract 3999
                                            Page2 of4
                 Case 6:20-cv-01465-MC              Document 2        Filed 08/25/20       Page 79 of 125
. ..                                                            P65
                                                                                                      ATTACHMENT NO 1-



        from backup withoolding, (H) Contractor has not been notified by the IRS that Contractor ~s subject
        tq backup:;-0.thh.olding iis a'resu1t of a faflure to report al.1 inter.est'Qt dividends, or (iii:l the IRS has
        :notified Comractor that Contractor-is no longer subjecno<backup withholding; (c} s~e i~·              ·
        ;authoriz<ld to act on behalf of Contracfor, s/he has authority and knowledge regarding C.oniractor,'s
         J?liymcnt of taxes, !IIl.d .tg lhe·best of•hcdhis knowledge, that for a period of µti fewer tliJm six
         calendar years preceding the Effective Date of this.Amendment, Contractor: faithfully. has con;rplied
         with:· (i}. ;ill tax: law:=; ofth.\$ ~ . including but not limited to ORS 3'05.620 and ORS chapters 316.
         in, and~ l&;(ii)-any tax provisions imposed.by a political subdivision of this state that applied to
         Contractor, to Contractor's.property,.operarions, receipts, or. income, orto Contractor"s
         performance ofor co~pensation for any work performed hy Contractor; (iii) any tax pro'lisions
         impQse.d 1:,-y a political subdivi~ion qftb:is~te tlratapplied i:o C6nirai::tor, or to goods, services, or
         property, whethenangiole or fomngrl;Je,. provided.by Q>ntractoi;; ap.d {iv) any rules; regµlatiot,S,
         9haitei:- prov:isfons, or ot:tlmanees that implemented or enfhrced any of the foregoing·tax laws or
        provis.ions; and (d) CQn/;ractor is ai.:r indep.ondent contra!"t6i as defined in ORS 670.600; and (e) the
        supplied Contractor data·           ·       cc    ~-
                                                           /·. /

        Pinnacle Public S-erii.res        ,.,,.,-,--regon 1   ~ t y company

        By;

        Prin:te:d name:            ~V)-1\               O:AAt' t
        Title:
        Date,
        Fe<li;r:al tax. identification number;     £;z.-QS:/60<i?'f

        Orego~ bx.. identificaJ;iol'.! number.


       Telmare, LLC; a Delaware limlted liability company




                                     ~
                                                  ...    ~

       Printed name:

       Title:                    Executiv:e Vice Presideilt

       Date:                      1/9/2019 .


       Feaeral taxidentffication nuriiber:        27-03173-04


       Qre,gon tax identification number:



                                                 Amendment 8 to Contract'3.999
                                                        Page3 of4
    Case 6:20-cv-01465-MC            Document 2         Filed 08/25/20       Page 80 of 125
                                                                                  ATTACHMENT NO 1
                                               P66


::rl'iiS"Sl:!tte".:f Oregon acting by and through the Department of Corrections


Toni Payse , Designated Procurement Officer                  ~~aJ:{19
 Approved for legal sufficiency under ORS 291.047 and OAR 137-045-0030 by Oregon
 Department of Justice Assistant Attorney General by email dated 11/16/2018
 291090,GF1223-17




                                     Amendment 8 to Contract 3999
                                            Page 4 of 4
       Case 6:20-cv-01465-MC                Document 2   Filed 08/25/20    Page 81 of 125
                                                                                  ATTACHMENT NO 1
                                                 P67



                            ATTACHMENT# 9 TO CONTRACT 3999
                          QUALITY PERFORMANCE PROGRAM AND
                                 SERVICE LEVEL AGREEMENT

 Pursuant to the provisions of the Contract 3999, Contractor provides certain Services to Adults in
 Custody (AICs), including, but not limited to: provision of MP3/4 and tablets, music,
 messaging/photo receipt and delivery

 The parties wish to establish a Quality Performance Program (QPP) and reporting process that
 will include the services as delivered to the AIC customers by Contractor and its sub-contractor,
 Access Corrections (AC). · Fundamentally, a QPP is a means and method to clearly define,
 measure, monitor, report-out, and ultimately improve service pe1fonnance when needed by a
 contractor (inclusive of any sub-contractors involved) to the sponsor. It is a commitment for
 regular communications and coordinated effort.

Contractor shall commence QPP reporting within ninety (90) calendar days from the
Amendment Effective Date.

 1) GENERAL CUSTOMER SERVICE EXPECTATIONS
      a) Contractor shall establish an efficient and effective, timely means to receive, catalog,
         track, and resolve AIC (customer) issues and concerns associated with services and
         products offered and sold.

        b) As issues may occasionally arise, the AIC (customer) has a responsibility to clearly
           describe the issue to Contractor, and Contractor shall provide a clearly understandable
           reply to the AIC to clearly descnbe a course of action to best resolve the issue in a
           timely manner. At the election of the Contractor, the AIC may directly contact the
           sub-contractor to report or investigate an issue, provided however, that the Contractor
           is responsible for evaluation and resolution of all issues. The Contractor shall manage
           and monitor the provision of the Services and its sub-contractor's customer service
           and quality performance to ensure it meets the provisions set forth herein as well as
           Contractor's standards.

       c). ODOC Program management will monitor customer.service delivery performance by
           the contractor and its sub-contractors to ensure that the requirements of the base
            contract are satisfied. This is a unique operating environment in some ways, and to the
           extent necessary, ODOC staff will intervene with the AIC should the AIC
           communicate in an inappropriate or unprofessional matter with Contractor. It is
           expected that should that occur, Contractor (or its sub-contractor if engaged with an
           AIC in a direct communication) will announce that the interchange is inappropriate to
           the AIC, proceed to terminate that encounter, and then proceed to document the
           particulars of the event with the ODOC Telmate Contract Support Representative.
           The ODOC Telmate Contract Support Representative shall immediately contact
           ODOC staff to aid them in evaluating the event and offered documentation and take
Contract 3999, Amendment 8, A/Jachment #9
      Case 6:20-cv-01465-MC             Document 2       Filed 08/25/20      Page 82 of 125
                                                                                     ATTACHMENT NO 1
                                                 P68



              appropriate action.

        d)    The ODOC AIC has the following modes to communicate with Contractor:
               i) When dealing with the sub-contractor (AC) issues related to MP3/4 music,
                   messaging and support KlOSK issues, the Contractor has elected to suppoit by:
               (a) Setting up a toll free number to support a direct phone call from the AIC to the
                   sub-contractor (during stated service hours) for a live-contact call.
               (b) Established a unique electronic fonn accessible on Contractor Tablets and
                   Contractor KIOSKS that the AIC may use to report the sub-contractor (AC) issue
                   without a charge to AIC's account.
               ii) When dealing with services provided directly from the Contractor, the AlC is
                   expected to use the "Help Request Form" as the first mode of contact. This is
                   accomplished by using the Contractor's Kiosk or Tablet devise to initiate a help
                   request for a telephone or tablet issue (without a charge to AI C's account).

        e) When receiving an 'help request' from the AiC, Contractor shall open a Quality
           Deficiency Report (QDR) with a permanent tracking number assigned, capturing the
           relevant data and issue(s), assigned out to Contractor staff to begin the issue resolution
           efforts, Contractor shall track the issue until a satisfactory resolution is reached
           (agreeable to both customer and provider.) Contractor shall establish the initial
           reporting mechanism with the use o.fthe 'help request' and track the issue(s) thru
           resolution. Contractor shall directly manage and oversee the response to assure:

              i) Proper and timely acknowledgement back to ATC of issue receipt and either
                  provide an appropriate responsive solution to the issue or provide the QDR
                  tracking number back to the ATC within 1 business day from receipt of
                  notification.
             ii) The creation ofa unique QDR issue/ complaint ID tracking number for the item
                  and its entry into a Quality Assurance logging system. That system will require an
                  initial (and allow for subsequent updating if needed) issue characterization/
                  cataloging, log and start an issue age timing clock (for response time tracking) as
                  well as track those provider respondents ID and the issue responses / resolution
                  efforts for transactional continuity.
                                                                                            a
             iii) Contractor may transfer the response to the QDR / help / issue request to sub-
                  contractor (i.e.: Access Con-ections) for more efficient handling, BUT that will not
                  relieve Contractor from any obligation for assuring a timely QDR resolution and
                  QPP response tracking to the AlC.

       f) Contractor shall create and publish regular weekly QPP reports to ODOC to show the
             following metrics:

             i) Total number of QDRs (help/issue requests) received per reporting period, the
                resolution response time {* - estimated and actual dates / times for issue

Contract 3999, Amendment 8, Attachmenf #9                                                           2
       Case 6:20-cv-01465-MC                  Document 2   Filed 08/25/20   Page 83 of 125
                                                                                      ATTACHMENT NO 1
                                                   P69


                 resolution} and a running accumulation to date along with the last 30 day running
                 averages per ODOC site and overall -(detailed into categories of):
               . *- 'Contractor Kiosk Issues' {includes accumulated down time to 1110 how for
                each kiosk at each facility}
                *- 'Contractor tablet issues' {categories to be defined by TELMATE as related to
                customer services delivered and unit/ system availability/ reliability}
                * - 'Contractor Phone issues' {to include details on call drops, call mischarges,
                attempted /detected 3-·way calls, low call quality complaints, number of non-
                operational 'down' phones {okto breakout dormant units if any} at each facility
                with accumulated down time, at a minimum }
                *.- 'AC Kiosk issues' {includes: accwnulated down time to 1/10 hour jot each
                kiosk at each facility, type/catego1y ofKIOSK data issues I e1rors}
                 * - 'AC MP3/4/ handheld player issues' {includes music/ content loading issues,
                 messa,,aing/photo receipt and delivery issues, ordering issues & errors, player
                 malfunction, security/ ID issues, player performance issues - all brolcen out by
                 player type}.
            ii) These metrics may be published to Contractor's web-site that ODOC uses to
                 manage the phone and SNAP systems - in PDF or Microsoft EXCEL file formats
                 - but it must be viewable/ downloadable by ODOC.                     ·
            iii) Problem category analysis must include: Pareto charting of issue type frequencies
                 along with a total issue histogram by a monthly time period. QDR response time
                 charts should be in control chart format with clearly defined tripwire and Upper
                 Control Limit (UCL) shown. Other reports may be in tabular or graphic display as
                 desired.

        g) Contractor shall meet with ODOC at least once per month to review its performance.
           During regularly scheduled QPP meetings, the data and charts of para,,oraph l .d above
           shall be discussed and reviewed for trends and areas of focus for improvement.
           Initially these QPP Meetings shall be monthly in periodicity between the Contractor
           account manager and the ODOC Program Management team - Contractor may elect to
           include any sub-contractors, as they may deem necessary.

2) Sub-contractor (AC} CONTENT & SERVICE DELIVERY
     a) The goal for this element shall be l 00% of effectiveness for the entire process at every
        ODOC location where Contractor or AC products are installed and established to
        provide service to AIC customers. This includes:
        i) The purchase and delivery of song files all the way to the AIC's Handheld Media
            device (Defined as and includes MP3, MP4, and any follow-on units)
        ii) The quality, completeness, and playability of the music file is maintained across
            the purchase and delivery into the AIC Handheld Media device operating in
            normal working order.




Con/J'act :J999, Amendment 8, Attachment #9                                                          3
    Case 6:20-cv-01465-MC             Document 2      Filed 08/25/20      Page 84 of 125
                                                                                 ATTACHMENT NO 1
                                              P70



          iii) The ability for the AIC to restore/ recover/ reinstall already owned/ previously
               purchased music files is preserved. This includes the proper storage by AC of the
               AIC's music files to assure they remain uncorrupted/ undamaged
          iv) The process and delivery of AIC communications (e.g.: electronic messages and
               photos) both to the AIC and to the recipients (ODOC screening processing not
               withstanding)
          v) The advertised message length (5,000 characters per electronic communication
               transaction) is delivered and maintained with regularity

       b) The perfonnance target for this area is a follows:
             (a) 95% performance for initial completed delivery to AIC's Handheld Media
                 device operating in normal working order, within two (2) business days from
                 receipt of purchase funds for songs and services*.
             (b) For messaging and photos, the performance result also assumes the facility's
                 approval of content within the time period.
             (c) That the AIC successfully connected their handheld device to Contractor or AC
                 KIOSK, after the necessary facility content approvals, but within the required
                 time period.

3). AIC PROBLEM RESOLUTION - STEP 1:
      a) AIC may call the Sub-Contractor Remote Customer Care Assistance center during
         service hours to speak directly with a sub-contractor representative regarding the
          issue
      b) Sub-contractor provides corrective response or direction to AIC resolving the issue
         within one (I) business day.
      c) If the issue is ncit / cannot be resolved over the phone, AIC should move to step #2.
         The sub-contractor will file a notification of the trouble ticket with the Contractor to
         facilitate their tracking of the issue for resolution.

4) AIC PROBLEM RESOLUTION" STEP 2:
     a) AIC will use the Contractor Kiosk/TABLET system to wiite and submit an
        Electronic sub-contractor Help Request regarding the Handheld Media device issue.

           Help Tickets must be entered by AIC only-outsides friends and family members
           cannot perform this step nor should.a contract provider accept/ initiate such action.

       b) Sub-Contractor Customer Service Helpdesk- Shall receive and process the sub-
          contractor Help Request, initiate a QDR and action with the sub-contractor, and shall
          acknowledge to AIC customer those actions along with the QDR Tracking number
          within one (I) normal business day ofreceipt - and proceed to fully address and
          answer within seven (7) additional nonnal business days of receipt of the Sub-
          Contractor's form .. [see above Para# 1.b & I .c]


Contract 3999, Amendmenl 8, Attaahment #9                                                           4
       Case 6:20-cv-01465-MC                 Document 2   Filed 08/25/20     Page 85 of 125
                                                                                     ATTACHMENT NO 1
                                                   P71


         c) Should the issue require some additional time to fully resolve beyond this seven (7)
            business day period, a direct communication will be made to the AIC (VM or E-
            cornmunication) as to issue status and provide the AIC the assigned QDR tracking
            number. The QDR ticket shall remain open for the duration of efforts to resolve and
            address the identified issue and may only be closed upon direct AIC / ODOC
            concurrence that the issue has been fully resolved.

              Contractor shall publish the QDR a,,omg report and a frequency of request by AIC
             report as provided to ODOC on a weekly scheduled basis [see above Para# 1.d. The
             restriction on "Churning" shall not prohibit a process which includes closing a ticket
             once the problem is isolated and thereafter creating a ticket to solve the identified
             problem.

            For purposes of this Amendment, "Churning" means the premature closure and
            opening of a new QDR for the purpose of artificially lowering the true measure of
            elapsed resolution time of the QDR to defeat the resolution time tracking feature is not
            to be permitted.

        d) Weekly QPP progress meetings between Contractor and ODOC Project management
           shall occur at I ;00 P.M. Pacific Time, each Thursday for the first 60 da:ys upon
           enactment of this SLA. With acceptable performance, these meetings may be
           collapsed into monthly Contractor QPP meeting.               ·

 5) PERFORMANCE TARGETS:
      a) I 00% performance for initial acknowledgements within established time schedules from the
         time a trouble ticket is created. 95.0% perfo1mance for total resolution of 'non-major'
         issues within two (2) business days
           i) 'Non-major' issues are handled by the Media Helpdesk Customer Service.
           ii) 'Non-major' issues are defined as follows:
                (1) General inquiry about songs - (i.e.: Song content not clear, wrong song,
                     wrong artist, etc.) Sub-Contractor may review reducing music catalog
                     offerings to remove edge artist/labels that have a high problem issue
                    rates.
               (2) General inquity about mail and photos - (i.e. content approval, etc.)
               (3) General it1quiry about music kiosks
                  If kiosk concerns persist and cannot be resolved as a 'non-major' issue by the
                  Media Helpdesk Customer Service, the incident shall be escalated to the
                  Coritractor Service Desk for further triage/resolution as a 'major' issue.
               (4) Purchase Order tracking /errors

     b) 98.0% performance for total resolution of'major' issues within five (5) business days
         i) 'Major' issues are those handled by the Contractor or Sub-Contractor Service Desk.
         ii) 'Major' issues are defined as a deficiency in core program functionality incidents.
             (!) Song delivery to players,

Contract 3999, Amendme.nl 8, Attachment #9                                                            5
     Case 6:20-cv-01465-MC              Document 2       Filed 08/25/20       Page 86 of 125
                                                                                      ATTACHMENT NO 1
                                                 P72



               (2) Messaging and photo delivery to players.
               (3) Music Kiosk servers offline.
               (4) Music kiosks offline.
               (5) Problems experienced with subcontractor supplied networking-this excludes
                   Contractor network equipment.
               (6) Media file processing.

      c) I 00% performance to attain total resolution of any / all issues within (10) business days

 6) AC HANDHEID DEVICE RETURNS:
      a) All Handheld device returns are tracked starting with the creation of Return
         Authorization Record (RAR).
      b) Key tracking dates for this process include:
          i) . RAR'issue date
               (If RAR is issued to AJC prior to expiration ofunit warranty period, unit 1·epatrs
               and /or 1·eplacement will be handled as under warranty protocols even should
               wan·anty expiration date occw· prior to Contractor receiving shipment ofunit. ff
               originating reason for unit retun1 started within unitwa11"anty period but attempts
               at local remote repairs proved unsuccesefid in resolving issue and return is
               requested I required by Contractor and RAR is issued, the return and repair I
               nplace action shall be considered t.o be.wtder the wa11"anty.)
             (I) When a Handbeld device is broken prior to the release of an AIC, the AIC
                 surrenders any ownership rights in any prevjously purchased goods and services.

           ii) Date AIC delivers unit with RAR for shipping to ODOC staff, so long as this date is
               communicated to the Contractor or sub-contractor by ODOC through a mutually
               agreed upon method.

           iii) Date Handhe!d Media device is received at Contractor facilities-
                A!C shall receive notification of unit's arrival to Contractor facilities within one (1)
                business day. Contractor has total of 10 business days from date ofdevice receipt
              at Contractor facilities to review/repair/replace the product (ship out date) to the
              AIC                                          .

          iv) Date unit actually starts the review/ repair process within the Contractor facilities
              if decision is made unit is beyond repair and will be I needs to be replaced -AJC
              shall be notified within one (I) business day-that action will trigger a three (3)
              business day grace period will be granted to allow for Contractor to AJC
              c0111munications to occur for determine final resolution actions.)

          v) Date unit bench test confirms repair corrected reported issue(s). If the unit is not
             repairable, a notification of the inability ofreparability (and reason) shall be
             provided to the AIC / or included within the return packaging.


Contract 3999, Amendment 8, Attachment #9                                                             6
        Case 6:20-cv-01465-MC               Document 2   Filed 08/25/20      Page 87 of 125
                                                                                    ATTACHMENT NO 1
                                                 P73


            vi) Date unit shippeii out for return to. ODOC for processing back to AIC.

            vii) Date AIC confirms problem resolution/ unit functions properly
                 Should AIC fail to respond/ indicate that provided effort(s) resolved the issue as
                 identified within 30 days of shipment from AC facility, upon Contractor request
                 ODOC Program Office can approve the close-out of that help ticket (which should
                 be so annotateii.)

      c) 'The performance target for this area is a follows:

            i) I 00% performance for initial acknowledgement to AIC of unit receipt within one
                (1) day of actual receipt at Contractor facilities
           ii) 98% performance for total resolution ofissues within ten (I 0) business days from
                receipt at Contractor or sub-contractor facilities as applicable
           iii) Units that arrive undamageii under normal use that arrive at Contractor for a
                software re-flash will be completed within ten (10) business days. If player is not
                shipped back to ODOC within 10 business days of receipt, Contractor agrees to pay
                $25.00-per-day-per-unit delay of service fine payable to ODOC which is separate
                from any other failw-e-to-petform based penalties that may be earned.

      d) PERFORMANCE TARGET INFORMATION:

          The Perfonnance targets herein are as they pertain to each ODOC facility individually.
          Should any related QPP parameter as identified above fall below /outside the listed
          threshold or any fraction thereof during the performance measuring period (defined as
          each calendar month), Contractor agrees to pay a QPP failure-to-perform penalty of
          $500.00 for each category of failed performance at each ODOC site so impacted directly
          to ODOC no later than 25th of the month following the performance failure(s).

7)   KIOSK AVAILABILITY (Up-time)
     a) Defined as the software/hardware being online and accessible through the network
        allowing session activity with the AIC customer and delivery of products and services.
        TI1is section applies to all contractor ·and sub-contractor KIOSK units. A KI OSK is
        considered to be online and accessible only if all components (i.e.: all installed
        connection cables, internal drives, system connections, and monitor) as designed and
        installed are functioning to provide AIC access and operational use.
     b) Each individual KIOSK as installed at each DOC site location shall be uniquely
        identified, monitored, measured, and reported upon regarding to its operational
        availability to the ODOC !CS Program Manager thru the Contractor on a monthly basis.
        KIOSK availability percentage measures (to the III 0th of an hour) shall be computed
        and reported out individually by location and aggregated for each individual ODOC site.




Contract 3999, Amendment 8, Attachmenl #9                                                        7
       Case 6:20-cv-01465-MC                Document 2         Filed 08/25/20   Page 88 of 125

                                                                                      ATTACHMENT NO 1
                                                       P74



             Should KIOSK monthly availal:,ility metrics fall below an 80% performance level for two
             months out ofsix; the Contract.or will replace that unit or install a secondaiy back-up
             unit in the same vicinity to intnimize disruption to the local correctional operations.

             The Contractor sha[l review and evaluate the KIOSK data reported and certify the
             ODOC institutional site KIOSK site availabilities, validate any claims for outside
             service interruptions and make any final adjustments when reporting to the ODOC
             Program manager no later than the I 5tl, of each month for the preceding month of
             service.

        c) Contractor shall assure completion of all software service issues and hardware/kiosk
           service issues requiring repair/replacement within 48 hours business hours of
           notification. Any actions requiring longer periods must be identified and coordinated by
           the Contractor with ODOC JCS Program Management in addition 1o the impacted site
           management team to assure a timely restoration of services. Should instances occur
           where a longer timeframe is required to restore full service and function, subcontractors
           will confer and coordinate with the Contractor and ODOC !CS Program Management to
           provide a viable interim solution / workarcmnd / mitigation within five ( 5) business
           days to get the system operational again, along with a root cause assessment indicting
           why a longer timeframe is needed and the expected complete time to restore the affected
           KIOSK to full capability and system functionality.

        d) The performance target 1 for this area is a follows

                 a. 100% performance for timely and appropriate notification of any and all
                    scheduled system/ KIOSK outages to allow for AlC notification of KIOSK non-
                    availability. Planned outages/ updates should be timed to occur during low
                    /non-use hours for the ODOC site if possible. Planned outages should last no
                    longer than three (3) hours. Emergency outage causes must be documented and
                    coordinated / shared with ODOC as soon as practicable to allow for facility pre-
                    awareness.
                 b. 99% monthly site average for AC KIOSK perfonnance up-time for those
                    operating on a wired network solution
                 c. 98% monthly site average for AC KIOSK performance up-time for those
                    operating on a non-wired network solution
                 d. 99% performance for total resolution of'major' issues within 3 business days for
                    sites that have multiple installed KIOSKs providing the same services resulting
                    in restoring AC KIOSK to full system functionality. This requirement is reduced
                    to two {2) calendar days for those ODOC sites that only have a single KIOSK
                    providing service.
                 e. 95% performance for total resolution of 'non-major' issues within two (2)
                    business days.


1
    Excludes all downtime caused by agency actions, as well as damage by AIC.
Contract 3999, Amendment 8, Attachment #9                                                         8
                   Case 6:20-cv-01465-MC                 Document 2   Filed 08/25/20   Page 89 of 125
                                                                                             ATTACHMENT NO 1
-   '   .                                                      P75




                  e) The performance target(s) herein are as they pertain to each ODOC facility individually.
                     Should any related QPP parameter as identified above fall below /outside the listed
                     threshold or any fraction thereof during the performance measuring period {defined as
                     each calendar month), Contractor agrees to pay a QPP failure-to-perform penalty of
                     $500.00 for each category of failed performance at each ODOC site so impacted directly
                     to ODOC no later than 25th of the month following the performance fai!ure{s ).




            Contract 3999, Amendment 8, Atiachment 119                                                     9
Case 6:20-cv-01465-MC   Document 2   Filed 08/25/20   Page 90 of 125
              Case 6:20-cv-01465-MC           Document 2       Filed 08/25/20   Page 91 of 125




                           STATE OF OREGON




                               COVER PAGE

Department of Administrative Services, Procurement Services, on
    behalf of the Oregon Department of Corrections (ODOC)

           ADULTS IN CUSTODY - COMMUNICATIONS
                  AND RELATED SERVICES

                       Request for Proposal (RFP)

                          RFP #DASPS-1476-18

                      Date oflssue: November 29, 2018

              Closing Date: January 30, 2019, 1:00 PM PT

   Single Point of Contact (SPC):   John Anglemier, State Procurement Analyst

   Address:                1225 Ferry St SE
   City, State, Zip        Salem, OR 97301
   Phone (voice)           (503) 378-4650
   E-mail:                 john.anglemier@oregon.gov




                                                                                      ATTACHMENT NO 2
                                                                                         Page 1 of 31
                  Case 6:20-cv-01465-MC                             Document 2                 Filed 08/25/20                       Page 92 of 125




                                        TABLE OF CONTENTS
SECTIONINTRODUCTION
        1: GENERAL      INFORMATION ....................................· - - - - -..................................... 3
                     __________________________3
 1.1
 1.2   SCHEDULE                                                                                                       4
 1.3   SINGLE PO!NT OF CONTACT (SPC)                                                                                  4
SECTION 2:        AUTHORITY, OVERVIEW, AND SCOPE _ _ _ _ _................................................ 4
  2.1      AUTHORITY AND METHOD                                                4
  2.2      DEFINITJONOFTERMS _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - " - "
  2,3      OVERVIEW----------------------------'
  2.4
  2.5      P  URPO
           SCOPEOFSERVICES  S
                           __ _E
                               __-_
                                  --_-
                                     _ -_
                                        -_--
                                           _-_
                                             -_--
                                                _-_-_
                                                    -_--
                                                       _-_
                                                         -_-_
                                                            --_-_
                                                                -_--
                                                                   _"7

SECTION 3:        PROCUREMENT REQUIREMENTS AND EVALUATION....                                                .. ............... 8
  3.1      MINIMUM REQUIREMENTS                                                                                            B
  3,2      MINIMUM SUBMISSION REQUIREMENT                                                                                 10
  3.3      [ROUND 1] PROCUREMENT PROCESS                                                                                  11
  3.4      (ROUND 1] PROPOSAL CONTENT REQUIREMENT                                                                         14
  3.5      (ROUND 1] EVALUATION PROCES                                                                                    20
  3.6      POINT AND SCORE CALCULATION                                                                                    21
  3.7      RESPONSIBILITY DETERMINATION                                                                                   22
  3.8      (ROUND 1] NEXT STEP DETERMINATION                                                                              22
  3.9      [ROUND 1] COMPETITIVE RANGE                                                                                    22
  3.10     [ROUND 2] PROCUREMENT PROCESS                                                                                  23
  3.11     [ROUND 2] SUBMITTAL REQUIREMENT                                                                                23
  3,12     [ROUND 2] EVALUATION PROCES                                                                                    23
  3.13     [ROUND 2] NEXT STEP DETERMINATION                                                                              24
  3.14     [Round 2] COMPETITIVE RANG                                                                                     24
  3.lS     [ROUND 3] PROCUREMENT PROCESS                                                                                  24
  3.16     [ROUND 3] SUBMITTAL REQUIREMENT                                                                                24
  3,17     [ROUND3] EVALUATION PROCES                                                                                     25
  3.18     [ROUND 3] NEXT SfEP DETERMINATION                                                                              26
  3.19     RANKING OF PROPOSERS                                                                                           26
SECTION4:         AWARDANDNEGOTIATION .............................................................. _ _ _ _ _ .... 27
  4.1      AWARD NOTIFICATION PROCESS _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 27
  4.2      JNTENTTOAWARDPROTEST                                               27
  4.3      APPARENT SUCCESSFUL PROPOSER SUBMISSION REQUIREMENTS               28
  4.4      CONTRACT NEGOTIATION                                               29
SECTION 5:        ADDITIONAL INFORMATION ............................................................... _ _ _ _ _ _ 3O
  S.1      CERTIFIED FIRM PARTJCIPATJON _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 30
  S.2      GOVERNING LAWS AND REGULATIONS                                                                                 30
  5.3      OWNERSHIP /PERMISSION TO USE MATERIAL                                                                          30
  S.4      CANCELLATION OF RFP; REJECTION OF PROPOSALS; NO DAMAGES.                                                       30
  5,S      COST OF SUBMITIING A PROPOSA                                                                                   30
  5,6      STATEWIDE E~WASTE/RECOVERY POLICY                                                                              31
  5.7      RECYCLABLE PRODUCTS                                                                                            31
  5,8      PRINTING, BINDING, AND STATIONERY WORK                                                                         31
LIST OF ATTACHMENTS
  Attachment A          Sample Contract
  Attachment B          Disclosure Exemption Affidavit
  Attachment C          Proposer Information and Certification Sheet
  Attachment D          Financial Methodology
  Attachment E          Responsibility Inquiry
  Attachment F          Certified Disadvantaged Business Outreach Plan
  Attachment G          Proposer Reference Form
                   Case 6:20-cv-01465-MC                        Document 2           Filed 08/25/20    Page 93 of 125




   Attachment H      Project Manager Reference Form
   Attachment 1-1    Mandatory Functionality
   Attachment 1-2    Desirable Functionality
   Attachment J      ODOC Facility Target Hardware Information (Information Sheet)
   Attachment K      ODOC JCS Usage History (Information Sheet)
   Attachment L 1-14 ODOC Facilities


SECTION 1: GENERAL INFORMATION
1.1 INTRODUCTION

    The State of Oregon, acting by and through the Department of Administrative Services,
    Procurement Services ("DAS PS") on behalf of the Oregon Department of Corrections,
    ("Agency"), is issuing-this Request for Proposal for a solution to support the Agency's inmate
    communication and electronic entertainment requirements, including hardware, software,
    training, and related services, to ensure uninterrupted inmate communication services across
    the fourteen (14) Agency correctional facilities.

    The current Inmate Communication System (ICS) provides inmate communication and
    electronic entertainment services fundamental to helping facility staff manage the housed
    Adults in Custody (AIC) populations. The current system provides AI Cs with communication
    capabilities including telephone calls, video interactive phone calls, electronic messaging, as
    well as streaming of approved entertainment content and educational options, Agency staff
    controls access to these features by individual AIC, device, or blocks of devices, and by phone
    number. The system includes additional functional security capabilities to support the Office
    of the Inspector General in pursuing the office's oversight of misconduct

    This solicitation is for the replacement of the current JCS, Improvements are expected to be
    gained as a result of the changing communication and entertainment market while leveraging
    advancements in inmate communication technologies and services available in the industry,
    With the substantial expansion ofICS communication activity, the Agency has also recognized
    a need for an increase in JCS resources to manage, process, and handle information derived
    from the growing volume of communication created through the JCS. The JCS Program
    Management Office (PMO) also has identified this solicitation as an opportunity to improve
    security monitoring capabilities and operational support functionalities to improve the
    administration of ICS security and services. And, the Agency has defined a new financial model
    to better support the State's desire for functional transparency.

    Award of Contract. The State intends to enter into one Contract with the selected Proposer
    substantially in the form attached to the RFP as Attachment A. The initial term of the Contract
    is anticipated to be 3 years with options to renew. Additional details on the Scope of the goods
    or services or both are included in the Scope of Work/Specifications section.




                                                                                                             ATTACHMENT NO 2
                                                                                                                 Page 3 of 31
                  Case 6:20-cv-01465-MC                      Document 2           Filed 08/25/20         Page 94 of 125




1.2 SCHEDULE

      The table below represents a tentative schedule of events. All timeS are listed in Pacific Time.
      All dates listed are subject to change.



        Pre-Proposal Conference                                Dec.11, 2018            1:30PM
        Questions/ Requests for CJ_arification Due -          , Dec.17, 2018           5:00PM
        Answers to Questions I Requests for Clarification
                                                               Dec.'20, 2018
        Issued ( approx.)
        RFP Protest Period Ends                                Dec. 28, 2018           5:00 PM
        Closing (Proposals Due)                                January 30, 2019        1:00PM
        Presentations, Demonstrations, or Interviews
                                                               TBD
        (approx.)
        Onsite Visits (Agency to visit Proposer's existing
                                                               TBD
        account(s))
        Issuance of Notice oflntenttoAward (approx.)           April 18, 2019
                                                               7 calendar days after Notice oflntent
        Award Protest Period Ends
                                                               to Award



1.3   SINGLE POINT OF CONTACT (SPC)

  The SPC for this RFP is identified on the Cover Page, along with the SPC's contact information.
  Proposer shall direct all communications related to any provision of the RFP only to the SPC,
  whether about the technical requirements of the RFP, contractual requirements, the RFP process,
  or any other provision.


SECTION 2: AUTHORITY, OVERVIEW, AND SCOPE
2.1 AUTHORITY AND METHOD

      DAS PS is issuing this RFP pursuant to its authority under ORS 279A.050(2) and OAR 125-246-
      0170(2).

      DAS PS is using the Competitive Sealed Proposals method, pursuant to ORS 279B.060 and OAR
      125-247-0260. DAS PS may use a combination of the methods for Competitive Sealed
      Proposals, including optional procedures: a) Competitive Range; b) Discussions and Revised
      Proposals; c) Revised Rounds of Negotiations; d) Negotiations; e) Best and Final Offers; and f)
      Multistep Sealed Proposals.




                                                                                                               ATTACHMENT NO 2
                                                                                                                    Page 4 of 31
                      Case 6:20-cv-01465-MC                   Document 2             Filed 08/25/20         Page 95 of 125




 2.2    DEFINITION OF TERMS

        For the purposes of this RFP, capitalized words are defined in OAR 125-246-0110 or as defined
        below.

        The following definitions do not necessarily apply to the proposed Contract for Communications
        Services and Products attached to this RFP as Attachment A ("Sample Contract").

         "AIC" means Adults in Custody

        "CJJS" means Criminal Justice Information System

:~      "Electronic Ente~inment'' means games, videos, and other services provided over an
        electronic device inlended to entertain the user.

        "F&F" means Family and Friends

        "FCC" means Federal Communications Commission

        "JCS" means the Inmate Communication System

        "IG" means Inspector General

        "OSCIO" means Office of the State Chiefinformation Officer

         "VIP" means Video Interactive Phone



 2.3    OVERVIEW

     2.3.1 Overview and Background

        The Agency is responsible for fully managing adults remanded to the state for correctional and
        custodial care extending beyond a period of one (1) year. The Agency's mission is to promote
        public safety by holding offenders accountable for their actions and reducing the risk of future
        criminal behavior.
        The Agency views communication and certain electronic entertainment and educational
        capacity and capability as a critical component towards advancing the mission ofreducingthe
        risk of future criminal behavior and promoting the safety of both AI Cs and Agency staff. A
        robust and reliable communications system directly enhances the Agency's ability to achieve
       its mission as directly related to the ability, frequency, and quality of communications of an AIC
       with their Family and Friends (F&F) outside of custody. The Agency partially fulfills its
       mission to connectAICs with their F&Fthrough the ICS. The ICS serves fourteen (14) facilities
       and over 14,500 AICs across the State of Oregon providing access to many modes of
       communication including, electronic messaging, video interactive phone calls, music services,
       entertainment, education, and telephony services, See attachment 11-14 for facility
       information. Further ODOC Facility Target Hardware Information and ODOC ICS Usage
       History are contained in Attachments J and K




                                                                                                                  ATTACHMENT NO 2
                                                                                                                      Page 5 of 31
                  Case 6:20-cv-01465-MC                   Document 2            Filed 08/25/20           Page 96 of 125




 2.3.2 Project Overview and Background

      Currently, the Agency oversees and manages a state contract with a third-party vendor
      providing communications services which is set to expire on June 30, 2020. Inmate
      communications have seen a progression of technology, device, and services. Basic services
      started with standard land-line phones and then moved into VOiP based services, and video
      telephone. The State added multi-purpose kiosks in 2013, which introduced video interactive
      phone calls and messaging service elements. In 2016, tablets were added into the service suite
      to introduce curated and restricted access into the internet bringing higher level of
      accessibility and convenience to the AI Cs, along with a near-instant messaging capability, a
      new level of entertainment access in the form of movies, games, and a platform for the Agency
      to build and deliver educational content upon.
      The introduction of tablets increased system accessibility by increasing the number of devices
      available by 145%. Employing a wireless solution allows the devices to be configured to be
      more widely deployed across the institution and broadens the operational functionality for
      Agency staff as well. AI Cs are now permitted to use these devices in the comfort of their cells
      and the Agency staff retain the capability to monitor and regulate accessibility in a more
      efficient manner.
      The volume of devices combined with portability has created an expansion in use of the JCS,
      particularly in the volume of messaging activity. The current ratio is one table per eleven (11)
      AI Cs. In assessing the future needs and Agency intent, the goal is to further expand the
      deployment of these communication devices to achieve a one tablet per seven (7) A!Cs under
      the new contract
      Consumption of services available through the ICS outlets has grown by 400% over the past
      several years from under 250,000 communication events per month in 2012, to now over 1
      million communication events in a single month in 2018. These large volume increases in
      communications introduce two attendant changes. First, the number of customer support
      (AIC & F&F) issues has grown relative to the increased use of the system. Secondly, the !CS
      surveillance mechanism for detecting inappropriate communications has become strained and
      simply has not kept pace with the volume and thus increased the potential for inappropriate
      use of the ICS.


2.4   PURPOSE

      The primary goal of this procurement is to acquire a comprehensive solution for inmate
      communication and related services (electronic entertainment and education), including,
      hardware, software, training, and services to support the Agency's inmate communication
      requirements and ensure uninterrupted inmate communication services across the fourteen
      (14) Agency correctional facilities. Additionally, the Agency wishes to capture enhanced
      capabilities and lay a foundation for subsequent improvements related to systems and
      services supporting inmate communications.
      The current ICS system usage and AIC population have increased. There is a need to review,
      assess, and make improvements to the current JCS system in order to support the growing
      diversity and future needs of the ICS composite customer based including AIC, F&F, and
      Agency staff. Identified changes and business drivers for the new JCS solution include the
      following:




                                                                                                               ATTACHMENT NO 2
                                                                                                                    Page 6 of 31
                     Case 6:20-cv-01465-MC                    Document 2           Filed 08/25/20      Page 97 of 125




      •   Replace the current ICS with a robust system capable of supporting the growing
          diversity and future needs of the Agency, AlCs, and F&F and capable of evolving to
          provide services and products resulting from changes and growth in technology
      •   Define a new financial model for administration of the ICS solution which offsets
          Agency incurred cost for staffing and entertainment features for AI Cs as set forth in
          section 3.4,13.
      •   Reduce overall service costs for ICS users
      •   Enhance system features to support process automation and lower operational
          costs
      •   Improve Agency support capabilities in retraining of AIC for reMintroduction into
          society
      •   Support and manage the increased AIC usage of communication devices
      •   Improve both system investigative and data analytic tools
      •   Transfer other supported applicable Inmate Services onto a tablet platform for
          improved accessibility
      •   Improve tablet access and availability to better support expected demand growth of
          tablets


2.5   SCOPE OF SERVICES

      The scope of this RFP is to provide a tumMkey solution for inmate communications and related
      services, including hardware, software, and support services for telephones, video kiosks, and
      tablets to supportAIC phone calls, interactive video phone calls, electronic messaging, music
      services, entertainment, and education. The solution must support Agency administrative
      functionalities for the Agency staff to manage and monitor communication devices and
      communication activities.

      The scope of this procurement includes the following:
      •   Inmate communication services and equipment/devices, for communications,
          entertainment, and education
      •   Hardware, including net:work and equipment/devices
      •   Software
      •   Installation of all hardware and software
          Operation, maintenance and support services for all hardware, equipment/ devices,
          and software, subject to all security requirements
      •   Migration oflegacy data See section 3.4.10
      •   Training

      The solution must address the following:
      •   The new JCS softvvare, hardware, and services must support communication
          services to approximately 14,500 adults in custody and their friends and family
          across Oregon's fourteen (14) correctional facilities.
      •   The Proposer is responsible for all costs associated with the new JCS, including
          purchase of all equipment and devices; installation of the new ICS: providing the




                                                                                                             ATTACHMENT NO 2
                                                                                                                 Page 7 of 31
                 Case 6:20-cv-01465-MC                    Document 2             Filed 08/25/20    Page 98 of 125




          voice and data networks and transmission· maintenance of the new JCS; repair
          and/or replacement of all equipment and devices; training initial and ongoing·
          support for Agency staff- and day-to-day operation across the nety.,grk, including all
          fourteen (14) eorrectinnal faci1ities. The Agency shall have no responsibility for
          any costs associated with the system.
      •   The Proposer is responsible for all software requirements across all fourteen (14)
          facilities. The new ICS software, hardware, and services must be fully installed,
          functionally tested, and placed into unrestricted operation before the expiration
          date of the current ICS contract June 30, 2020.
      •   The procured ICS services must include electronic messaging, video phone calls,
          music services and entertainment, education, and telephony services.
      •   The fourteen (14) facilities currently have inside wiring. However, the Proposer
          must determine if the wiring is adequate, and if not, the selected Proposer must
          replace all wiring.
      •   The Proposer will be responsible for all costs associated with the conversion of
          service from current inmate telephone system provider to the successful new
          service provider.
      •   The Proposer shall coordinate all details of switching out services with the current
          provider across all fourteen (14) correctional facilities. The Proposer must work
          with the current provider to coordinate the transition and/or replacement of
          current system hardware, including removal of the equipment from correctional
          facilities.
      •   The proposed solution must comply with applicable federal and state laws,
          regulations, and State and Agency policies, procedures, and practices, including the
          Oregon Statewide Information Security Standards.
      •   The Proposer shall provide local service maintenance and replace hardware as
          required across all Agency facilities. The successful Proposer shall be responsible
          for all installation equipment and services by contracted deadline.

      Detailed Agency JCS system functionality is documented in Attachment I-1 Mandatory
      Functionality and Attachment l-2 Desirable Functionality.




SECTION 3: PROCUREMENT REQUIREMENTS AND EVALUATION
3.1   MINIMUM REQUIREMENTS

      To be considered for evaluation, a Proposal must demonstrate how the Proposer meets all of
      the minimum requirements of this Section 3.1. Failure to provide any of the information or
      comply with any of the minimum requirements in this Section WILL result in rejection
      of the Proposal. DAS PS reserves the right to determine which Proposals meet the Minimum
      Proposal Requirements of this RFP.




                                                                                                         ATTACHMENT NO 2
                                                                                                              Page 8 of 31
                   Case 6:20-cv-01465-MC                    Document 2            Filed 08/25/20            Page 99 of 125




3.1.1 Proposer Minimum Requirements

         Proposer must meet the following minimum experience requirements:
         •    Minimum of five (5) years of experience in providing phone and kiosk services to an
              agency with at least 14,000 Inmates; and
         •    Minimum of 2 years of experience in providing tablets to AICS, which includes
              entertainment and programming devices; and
         •    Three (3) successful deployments to Adults in Custody of similar size and complexity
              as this Adults in Custody Communications and Related Services RFP, completed within
              the last five (5) years.

·3,1,2 Key Person(s) Minimum Requirement

         Proposer must employ or contract with personnel with the qualities and expertise described
         in Section 3.4.12. Proposer's Key Person(s) shall include at least one Project Manager, one
         Technical Manager, one Business and System Analyst, and one Technical Lead. If Proposer is
         Awarded a Contract, all of Proposer's Key Persons must be willing to undergo a background
         check and sign a confidentiality agreement prior to commencing work under the Contract in
         accordance with Section 9 of Attachment A (Sample Contract).

3.1.3   Compliance Requirements: Information Security Standards

         Proposer must comply with all of the following minimum standards:
          •   Statewide Information Security Standards;
              http:www.oregon.gov/das/OSCIO/Documents/infosecuritystandards_2009_lZ_final.pdf
          •   All applicable state and federal statutes and regulations regarding operation, software,
              and equipment ownership

3.1.4 Mandatory Functionality

         Proposer must complete and submit the functionality worksheet attached hereto Attachment
         1-1. Failure to respond yes to any of the requirements will result in rejection of the Proposal.




                                                                                                                  ATTACHMENT NO 2
                                                                                                                      Page 9 of 31
                 Case 6:20-cv-01465-MC                    Document 2             Filed 08/25/20              Page 100 of 125




3.2     MINIMUM SUBMISSION REQUIREMENTS

3.2.1    Proposal Format and Quantity.

          Proposal should follow the format and reference the sections listed in the Proposal Content
          Requirements section. Proposal should address the Services and Products in general for the
          Contract and the specific Services requested for the Initial Project Responses to each section
          and subsection should be labeled to indicate the item being addressed. Proposal must
          describe in detail how requirements of this RFP will be met and may provide additional
          related information.
          Proposer shall submit its Proposal without extensive art work, unusual printing or other
          marketing materials not essential to the utility and clarity of the Proposal. Proposer shall
          submit an original hard copy of its Proposal on white 8 ½" x 11" recycled paper and all other
          submittal requirements, with Attachment C·· Proposer Information and Certification Sheet,
          bearing the Proposer's authorized representati\le's Signature, and 6 electronic copies on
          electronic media such as thumb drive or CD of the unredacted Proposal.
          Proposer shall submit its Proposal in a sealed package addressed to the SPC with Proposer's
          name and the RFP number dearly visible on the outside of the package.

3.2.2    Public Record/Confidential or Proprietary Information.

          All Proposals are public record and are subject to public inspection after DAS PS issues
          the Notice of the Intent to Award.
          If a Proposer believes that any portion of its Proposal contains any information that is a trade
          secret under ORS Chapter 192.345(2) or otherwise is exempt from disclosure under the
          Oregon Public Records Law (ORS 192.311 through 192.478), Proposer shall complete and
          submit the Disclosure Exemption Affidavit (Attachment B) with its Proposal, and
          Proposer shall submit a fully redacted version of its Proposal, clearly identified as the
          redacted version.
          Proposer is cautioned that financial information generally is not considered a trade secret or
          otherwise exempt under the Oregon Public Records Law. Identifying the Proposal, in whole,
          as exempt from disclosure is not acceptable. DAS PS advises each Proposer to consult with its
          own legal counsel regarding disclOsure issues.
          IF PROPOSER FAILS TO IDENTIFY THE PORTIONS OF THE PROPOSAL THAT PROPOSER
          CLAIMS ARE EXEMPT FROM DISCLOSURE, PROPOSER HAS WAIVED ANY FUTURE
          CLAIM OF NON-DISCLOSURE OF THAT INFORMATION.



3.2.3 Authorized Representative,

          A representative authorized to bind Proposer shall sign the Proposal. Failure of the
          authorized representative to sign the Proposal may subject the Proposal to rejection by DAS
          PS.




                                                                                                                    ATTACHMENT NO 2
                                                                                                                        Page10of31
                   Case 6:20-cv-01465-MC                    Document 2            Filed 08/25/20          Page 101 of 125




3.3     (ROUND 1] PROCUREMENT PROCESS

3.3.1    Public Notice.

          The RFP, including all Addenda and attachments, is published in the Oregon Procurement
          Information Network (ORPIN) at http://www.orpin.oregon.gov. RFP documents will not be
          mailed to prospective Proposers.
          DAS PS shall advertise all Addenda on ORPIN. Prospective Proposer is solely responsible for
          checking ORPIN to determine whether or not any Addenda have been issued. Addenda are
          incorporated into the RFP by this reference.

3.3.2    Questions/ Requests for Clarification.

          All inquiries, whether relating to the RFP process, administration, deadline or method of
          award, contract terms and conditions, or to the intent or technical aspects of the RFP must:
           •   Be delivered to the SPC via email or hard copy
           •   Reference the RFP number
           •   Identify Proposer's name and contact information
           •   Be sent by an authorized representative
           •   Refer to the specific area of the RFP being questioned (i.e. page, section and paragraph
               number); and
           •   Be received by the due date and time for Questions/Requests for Clarification
               identified in the Schedule

3.3.3    Pre-Proposal Conference.

          A pre-Proposal conference will be held at the date and time listed in the Schedule.
          Prospective Proposers' participation in this conference is voluntary. Prospective Proposers
          may attend either in person or via conference call.
          The purpose of the pre-Proposal conference is to:
           •   Provide additional description of the project;
           •   Explain the RFP process; and
           •   Answer any questions Proposers may have related to the project or the process.

          The pre-Proposal conference will be held atthe General Services Building, 1225 Ferry St
          SE, Salem, Oregon, Mt. Mazama Conference Room on December 11, 2018 from 1:30 am -
          3:30pmPT.

          The conference call in number is 1-888-363-4735, access code 8711464.
          Statements made at the pre-Proposal conference are not binding upoil DAS PS. Proposers
          may be asked to submit questions in Writing.




                                                                                                                ATTACHMENT NO 2
                                                                                                                   Page11of31
                  Case 6:20-cv-01465-MC                    Document 2            Filed 08/25/20              Page 102 of 125




   3.3.4 Solicitation Protests.

3.3.4.1 Protests to RFP.

               Prospective Proposer may submit a written protest of anything contained in this RFP,
               including but not limited to, the RFP process, Specifications, Scope of Work, and the
               proposed Sample Contract This is prospective Proposer's only opportunity to protest the
               provisions of the RFP1 the process, Specifications, Scope of Work, and the proposed
               Sample Contract, except that Proposer may protest Addenda as set forth in Section
               3.3,4,2,
               Provided, however, ifa tenn or provision ofthe Sample Contract is marked as
               negotiable, Proposer may submit exceptions to the negotiable terms and conditions of the
               proposed Sample Contract with its Proposal, as set forth in Section 5.4.

3,3,4,2 Protests to Addenda.

               Prospective Proposer may submit a written protest of anything contained in an
               Addendum. Protests to Addenda, if issued, must be submitted by the date/time specified
               in the respective Addendum, or by 5:00 pm on the second Business Day after posting, if
               there is no date set in the Addendum, or they will not be considered. Protests of matters
               not added or modified by the respective Addendum will not be considered.


3,3,4.3 Protests must comply with all of the following:

                o Be delivered to the SPC via email or hard copy
                o Reference the RFP number
                o Identify prospective Proposer's name and contact information
                o Be signed by an authorized representative
                o State the reason for the protest, including:
                    o the grounds that demonstr~te how the Procurement Process is contrary to
                        law, Unnecessarily Restrictive, legally flawed, or improperly specifies a brand
                        name;and
                    o evidence or documentation thatsupportc; the grounds on which the protest
                        is based
                o State the proposed changes to the RFP provisions or other relief sought
                o Protests to the RFP must be received by the due date and time identified in the
                  Schedule
                o Protests to Addenda must be received by the due date identified in the respective
                  Addendum

3.3.4,4 Protest Response.

               DAS PS will respond timely to all protests submitted by the due date and time listed in the
               Schedule. Protests that are not received timely or do not include the required information
               may not be considered.




                                                                                                                    ATTACHMENT NO 2
                                                                                                                       Page 12 of 31
                     Case 6:20-cv-01465-MC                   Document 2            Filed 08/25/20            Page 103 of 125




   3.3.5   Proposal Submission Options.

            Proposer is solely responsible for ensuring its Proposal is received by the SPC in accordance
            with the RFP requirements before Closing. DAS PS is not responsible for any delays in mail or
            by common carriers or by transmission errors or delays or mistaken delivery. Proposals may
            be submitted as set forth below. Proposal submitted by any means not authorized will be
            rejected.

3.3.5.1 Submission through ORPIN

            Submission through ORPIN is not allowed for this RFP.

3.3.5.2 Submission through Mail or Parcel Carrier.

               The Proposal may be submitted through the mail or via parcel carrier, and must be clearly
               labeled and submitted in a sealed envelope, package or box. The outside of the sealed
               submission must clearly identify Proposer's name and the RFP number. It must be sent to
               the attention of the SPC at the address listed on the Cover Page.

3.3.5.3 Submission in Person

               The Proposal may be hand delivered, and must be clearly labeled and submitted in a
               sealed envelope, package or box. The Proposal will be accepted, prior to Closing, during
               DAS PS normal Monday-Friday business hours of 8:00 am to 5:00 pm Pacific Time, except
               during State of Oregon holidays and other times when DAS PS is closed. The outside of the
               sealed submission must clearly identify Proposer's name and the RFP number. It must be
               delivered to the attention of the SPC at the address listed on the Cover Page.



   3.3.6 Proposal Modification or Withdrawal.

            Any Proposer who wishes to make modifications to a Proposal already received by DAS PS
            shall submit its modification in one of the manners listed in the Proposal Submission Options
            section and must denote the specific change(s) to the Proposal submission.
            If a Proposer wishes to withdraw a submitted Proposal, it shall do so prior to Closing.
            Proposer shall submit a Written notice Signed by an authorized representative of its intent to
            withdraw its Proposal in accordance with OAR 125-247-0440. The notice must include the
            RFP number and be submitted to the SPC.

   3.3.7 Proposal Due.
            The Proposal and all required submittal items must be received by the SPC on or before
            Closing. Proposals received after the Closing will not be accepted. All Proposal modifications
            or withdrawals must be completed prior to Closing.
            Proposals received after Closing are considered LATE and will NOT be accepted for
            evaluation. Late Proposals will be returned to the respective Proposer or destroyed.




                                                                                                                   ATTACHMENT NO 2
                                                                                                                      Page13of31
                   Case 6:20-cv-01465-MC                   Document 2            Filed 08/25/20          Page 104 of 125




3.3.8 Proposal Rejection.

           DAS PS may .reject a Proposal for any of the following reasons:
            •   Proposer fails to substantially comply with all prescribed RFP procedures and
                requirements, including but not limited tO the requirement that Proposer's authorized
                representative sign the Proposal in ink.
            •   Proposer fails to meet the responsibility requirements of ORS 2798.110.
            •   Proposer has any undisclosed liquidated and delinquent debt owed to the State of
                Oregon.
            •   Proposer makes any contact regarding this RFP with State representatives such as
                State employees or officials other than the SPC or those the SPC authorizes, or
                inappropriate contact with the SPC.
            •   Proposer attempts to inappropriately influence a member of the Evaluation
                Committee.
            •   Proposal is conditioned on DAS PS' acceptance of any other terms and conditions or
                rights to negotiate any alternative terms and conditions that are not reasonably
                related to those expressly authorized for negotiation in the RFP or Addenda.

3.3.9     Opening of Proposal.

           There will be no public Opening of Proposals. Proposals received will not be available for
           inspection until after the evaluation process has been completed and the Notice ofintentto
           Award is issued in accordance with OAR 125-247-0630. However, DAS PS will record and
           make available the identity of all Proposers after Closing.

3 .4    I[ROUND 1] PROPOSAL CONTENT REQUIREMENT~                                                            •··[ Commented [KGl]: Outline


        The Proposal must address each of the items listed in this section and all other requirements
        set forth in this RFP. Proposer shall describe the Services to be performed or the Goods to be
        provided or both. A Proposal that merely offers to provide the goods or services as stated in
        this RFP or fails to include all requested items may be considered non-Responsive to this RFP
        and will not be considered further. DAS PS reserves the right to determine if a Proposal is
        substantially in compliance with the provisions of the RFP.

3.4.1 Proposal Information and Certification Sheet (Mandatory but not scored)

           Proposer shall complete and submit the Proposal Information and Certification Sheet
           (Attachment CJ.
           Failure to demonstrate compliance with Oregon Tax Laws and sign the Proposer Information
           and Certification Sheet may result in a finding of non-Responsibility.

3.4.2 Responsibility Determination. (Mandatory but not scored)

          Proposers shaU submit a signed Responsibility Inquiry form (Attachment E) with
          Proposal. DAS PS will determine if an apparent successful Proposer is Responsible
          prior to award and execution of the Contract

          At any time prior to award, DAS PS may reject a Proposer found to be not Responsible.




                                                                                                                    ATTACHMENT NO 2
                                                                                                                           Page 14 of 31
                  Case 6:20-cv-01465-MC                      Document 2             Filed 08/25/20              Page 105 of 125




3.4.3   Executive Summary (Mandatory but not scored)

         Proposer shall submit an Executive Summary that briefly describes how the proposed
         services address the high level solution that is described in Section 2.3 and the system
         functionality described in Attachment I-1 and l-2. The solution and system functionality
         forms the basis for a comprehensive yet succinct Executive Summary, not to exceed three (3)
         pages, that summarizes the proposed services, its distinctive features, and how it will fulfill
         the Agency's needs for the Project

3.4.4 Financial Statement / Fiscal Stability (Mandatory and not scored)

         Proposer must include a brief description of Proposer's experience with, and current
         strategies for, ensuring that Proposer conducts business in a fiscally responsible manner and
         remains financialJy solvent through the term of the proposed Contract If Proposer is a
         corporation (as opposed to an individual): identify the staff or board members that have fiscal
         responsibilities; and include a copy of Proposer's last fiscal review or audit, or, if Proposer is a
         "new" business, include a copy of a business plan completed within the last year.
         Proposer shall submit a statement relative to past performance on contracts and shall
         disclose any instances in which Proposer had a contract terminated for default during the past
         three (3) years and a description of the circumstances. Termination for default is defined as
         any termination of performance (other than mutual) due to Proposer's nonperfonnance or
         poor performance whether the issue was either (a) not litigated or (b) litigated and such
         litigation determined Proposer to be in default
         DAS PS will use the financial information submitted by Proposer in its determination of
         Proposer Responsibility.

3.4.5   Business Experience (Mandatory and Scored)                               ZS Points

         Proposer shall provide a description of its organization and describe in detail the type and
         number of years of experience it has in providing the services required in this RFP. The State
         requires the Proposer have at least 5 years of experience providing Inmate Phone
         communication services with an agency of equal or larger size (see Section 3.1).



3.4.6 Security Controls and Security Statement (Mandatory and Scored)                   ZS Points

         Proposer shall describe its technical security controls to protect information. In addition, the
         Proposal must contain a statement pertaining to security compliance and nonMdisclosure
         agreements. The statement must demonstrate Proposer's agreementthatif awarded a
         Contract:
            •   Proposer and Proposer's staff providing the Services will submit to all security checks
                requested by the Agency, which may include any combination of fingerprinting.
                Oregon LEDS and FBI C)IS background checks, and comply with the following State of
                Oregon security standards:
                State Information Security Standards viewable at:
                http:/ /wvvv-.1.orec_:ron gov /das/OSCI O/Documents/2017%201S0%20Standards%200r
                er-on.pdf




                                                                                                                      ATTACHMENT NO 2
                                                                                                                         Page 15 of 31
               Case 6:20-cv-01465-MC                      Document 2           Filed 08/25/20               Page 106 of 125




           •   Proposer shall protect at all times State of Oregon and Agency's confidential
               information and sensitive material. Proposer will be required to sign a Security
               Addendum, non-disclosure agreement and any other agreements required for the
               protection of any and all information received or processed on its equipment from the
               State of Oregon.
          •     Proposer shall protect at all times State of Oregon and Agency's confidential
               information and sensitive material, and the State of Oregon and Agency's
               confidential information and sensitive material will not be accessed from,
               transmitted, or stored outside of the continental United States for any reason,
               including for any maintenance, support, disaster recovery1 or data backup.




3.4. 7 Project Samples (Mandatory and Scored)                                 30 Points

       Proposer shall submit samples of three (3) projects within the last five (5) years that are
       similar to the scope of this RFP.
       Proposer shall include the following:
           •   Contact information for the sample project customer, DAS PS may contact the project
               contact for additional information,
           •   The Project Samples shall include a sample of the Project Plan and Implementation
               Plan, implementation timeline and finance structure.
           •   A project overview for each reference including underlying project type, size,
               budget/financial methodology, duration, and objectives.
           •   A description of the results and value provided to the customer by Proposer and
               whether the services were accomplished within Proposer's original plan and schedule
               or needed to be revised (with succinct explanations for any revisions).


3.4.8 Statement of Work Project Plan and Project Management Plan (Mandatory and
      Scored) ZOO Points

        Proposer shall submit a Statement of Work and Project Plan based on the functionalities
        outlined in Section 2.5 and the Project Overview in Section 2.3.
        The Statement of Work should be based on the following assumptions:
          •    Detailed response to Agency ICS functionalities as documented in Attachment I~ 1
               Mandatory Functionality and 1-2 Desirable Functionality,
          •    A Project Plan, including, at a minimum:
                  o   A work breakdown structure that depicts the major project phases across 14
                      facilities including, tasks and resulting deliverables, acceptance criteria and the
                      associated completion timelines detailing any assumptions made in estimating
                      the timeframes
                  o   Task Descriptions, the methods that will be employed to review, assess and
                      report the risks identified.




                                                                                                                   ATTACHMENT NO 2
                                                                                                                       Page 16 of 31
                   Case 6:20-cv-01465-MC                    Document 2             Filed 08/25/20             Page 107 of 125




                     o Any other functionality or considerations Proposer deems necessary.
            •    Project Management Plan that describes methods for communication and
                 collaboration with the agency.


  3.4. 9 Migration Strategy and Plan (Mandatory and Scored)                     80 Points

         The Proposer shall submit a description of its migration strategy including the high-level task
         for the installation, utility coordination, cutover, and testing of the proposed hardware and
         software, Migration to the proposed solution must be installed in a manner and under a time-
         frame designed to minimize disruption of the normal functioning and security of the fourteen
         (14) Agency facilities across the State. The Proposer shall address in its proposal the issue of
         migration from the existing system to the system proposed to minimize or eliminate
         disruption of service, This strategy may include but not be limited to:
             •   Migration procedures
             •   Network service coordination requirements
             •   Software programming and preparation
             •   Facility and station equipment installation procedures
             •   System testing
             •   Deployment
             •   Security testing

3.4.10 Data Migration Strategy (Mandatory and Scored}                          80 Points

         The Proposer shall submit a description of its data migration strategy including the high-level
         tasks such as: data conversions, data cleansing, and data validation. Include any specific tools
         or procedures that might be used,
         At the time of migration, the successful Proposer will convert and migrate the following data
         from the current solution to the proposed solution:
            •    Inmate identification information (date of birth, name, state identification number,
                 housing location)
            •    Inmate pin numbers
            •    ODOC approved phone numbers
            •    Noncritical system data (photos, messaging, and forms)

3.4.11 Training Strategy and Plan (Mandatory and Scored}                       50 Points

        The Proposer will be responsible for initial and ongoing training of all ICS Agency support
        resources including but not limited to; facility staff, Inspector General's office, mailroom staft;
        located throughout the State and in some positions on 24 hour schedule. Appropriate training
        and support must also be supplied and made available for end users, including AICs and F&F.
        The Proposer mustsubmita description of its training strategy including but not limited to
        details of the training topics, training delivery techniques and tools, and training support
        documentation that will be delivered to Agency.




                                                                                                                    ATTACHMENT NO 2
                                                                                                                       Page 17 of 31
                   Case 6:20-cv-01465-MC                    Document 2            Filed 08/25/20             Page 108 of 125




   3,4.12 Service Level Agreement including Escalation Plan (Mandatory and Scored)             60
          Points

            Proposer shall provide a Service Level Agreement that includes an escalation plan that details
            the call prioritization guidelines and names, titles, and contact information. Proposer shall
            describe key elements of the SLA including Description of services, Service standards and
            metrics, Service tracking and reporting, and periodic review and Change process.

   3.4.13 Proposer Qualifications and Staffing

            A Proposer shall demonstrate its qualifications to provide the Services. In the event Proposer
            does not clearly demonstrate that it meets the minimum qualifications, the Proposal may be
            rejected. Proposer is to provide an organizational chart that includes at a minimum the
            contract manager, project manager, and service technicians. If post implementation varies
            from the implementation team please specify at minimum the positions being provided in
            each model.
            All Services provided under the Contract to be awarded under this RFP must be provided via
            facilities and by personnel located within the continental United States. Proposer networks
            and systems and Agency confidential information and sensitive material will not be accessed
            from, transmitted1 or stored outside of the continental United States for any reasons, including
            for any maintenance, support, disaster recovery, or data backup.

3,4.13.1 Proposer References (Mandatory and Scored)                             30 Points

               Proposer shall provide only three (3) references from firms for whom the Proposer has
               provided the services identified in Section 2.5 of this RFP. Each of the References must
               have been from work provided within the last five (5) years similar to the proposed
               solution. Itwill be helpful, but not required, if references can also comment on the Key
               Person(s) identified in Proposer's Proposal.
               DAS PS may check to determine ifreferences provided support Proposer's ability to
               comply with the requirements of this RFP. DAS PS may use references to obtain
               additional information, determine ReSponsibility, break tie scores, or verify any
               information needed. DAS PS may contact any reference (submitted or not) to verify
               Proposer's qualifications.
               Proposer shall send the Proposer Reference Check Form (Attachment G) to its references.
               Reference forms shall be completed by the reference, returned to the Proposer, and
               Proposer submits the reference with the Proposal.

3.4.13.2 Project Manager and Project Manager References (Mandatory and Scored)                 15
         Points

               Proposer shall assign a Project Manager who is PMP certified. Proposer shall provide a
               current resume for the assigned Project Manager not to exceed 2 pages per resume.
               Proposer shall provide only three (3) references from firms for whom the Project
               Manager has provided the services identified in Section 2.5 of this RFP. Each of the
               References must have been from work provided and completed similar to the proposed
               solution within the last five (5) years.
               DAS PS may check to determine if references provided support Proposer's ability to
               comply with the requirements of this RFP. DAS PS may use references to obtain




                                                                                                                    ATTACHMENT NO 2
                                                                                                                       Page18of31
                     Case 6:20-cv-01465-MC                     Document 2              Filed 08/25/20            Page 109 of 125




                additional information, break tie scores, or verify any information needed. DAS PS may
                contact any reference (submitted or not) to verify Proposer's qualifications.
                Proposer shall send the Project Manager Reference Form (Attachment H) to its references.
                Reference forms shall be completed by the reference, returned to the Proposer, and
                Proposer submits the reference with the Proposal.


3.4.13.3 Other Key Persons (Mandatory and Scored)                          30 Points

                Proposer must identify other Key Persons and support personnel. Key Persons include:
                one Technical Manager, one Business and System Analyst, and one Technical Lead,
                qualified by.riumber of years of experience, credentials and capabilities to deliver the
                requested seirvices. Proposer will clearly indicate, preferably in spreadsheet format, what
                aspects of the project the Key Persons or staff will be involved in, what their roles will be,
                and the percentage of time they will be allocated exclusively to this project (clearly
                indicate when any person is not exclusively assigned to this project).
                Proposer shall provide a current resume(s) for each Key Person that includes the names,
                years of technical experience, certifications, years' of professional experience, skills, and
                areas of expertise. Resumes are not to exceed 2 pages per Key Person,


   3.4.14 Financial Methodology [Mandatory and Scored)                             255 Points

             Proposer shall cover all Agency incurred cost for staffing and designated entertainment
             features for Al Cs under its proposed financial model. Proposer shall submit a detailed
             Financial Methodology (Attachment D) that meets or exceeds the following:
                 •   Agency estimates the State staffing expense for system security and management to
                     be $760,000.00 per quarter.
                 •   Agency estimates that an entertainment tablet deployment of 2,224 (which assumes
                     a 1:7 deployment ratio) with a $115.00 entertainment pass through payment per
                     device,
      (Note: The Agency's goal is for phone cost to AICs to be no more than $0.11 per minute.)



   3.4.15   Desirable Functionality (Mandatory and Scored)                         420 Points

             Proposer must complete and submit the Desirable functionality worksheet set forth in
             Attachment 1-2.

   3.4.16 Value Added Services and Products (Optional and not scored)

             Proposer may provide descriptions of additional products and services that Proposer is
             willing to provide Agency.




                                                                                                                       ATTACHMENT NO 2
                                                                                                                          Page 19 of 31
               Case 6:20-cv-01465-MC                     Document 2             Filed 08/25/20           Page 110 of 125




3.5 [ROUND 1] EVALUATION PROCESS

3.S.1 Responsiveness and Responsibility Determination

     Proposals received prior to Closing will be reviewed for Responsiveness to all RFP requirements
     including compliance with Section 3.1, Minimum Requirements, and 3,4, Proposal Content
     Requirements. If the Proposal is unclear, the SPC may request clarification from Proposer.
     However, clarifications may not be used to rehabilitate a non•Responsive Proposal. If the SPC
     finds the Proposal non•Responsive, the Proposal·may be rejected, however, DAS PS may waive
     mistakes in accordance with OAR 125•247-0470.
     In accordance with OAR 137-047-0261(6)(a)(A), DAS PS may establish a Competitive Range of
     all Proposers who have made a good faith effort in submitting a Proposal in response to this RFP,
     At any time prior to award, DAS PS may reject a Proposer found to be not Responsible.

3,5.2 Evaluation Criteria

     Proposals meeting the requirements outlined in the Proposal Content Requirements Section 3.4
     will be evaluated by an Evaluation Committee. DAS PS shall select members to serve on the
     Evaluation Committee; members may change in each Round.
     Evaluators will assign a score for each evaluation criterion as set forth below.
     The SPC may request further clarification to assist the Evaluation Committee in gaining a better
     understanding of Proposals. A response to a clarification request must be to clarify or explain
     portions of the already submitted Proposal and may not contain new information not included in
     the original Proposal.




                                                                                                                ATTACHMENT NO 2
                                                                                                                   Page 20 of 31
                    Case 6:20-cv-01465-MC                    Document 2            Filed 08/25/20           Page 111 of 125




3.6   POINT AND SCORE CALCULATIONS

      Scores are the values assigned by each evaluator based on the total number of available
      points for each criterion, Points are the total possible value for each section as listed in
      the table below.

      The SPC will average all scores for each evaluation criterion. The average score will be
      calculated by totaling the points awarded by each Evaluation Committee member and
      divided by the number of members for each criterion.

      Points possible are as follows:

         RFP         Description                                                               Maximum
         Section                                                                               Points
                                                                                               Available

         3.4.5       Business Experience                                                              25

         3.4.6       Security Controls and Security Statement                                         25

         3.4.7       Project Samples                                                                  30

         3.4.8       Statement of Work, Project Plan and Project Management Plan                      200

         3.4.9       Migration Strategy and Plan                                                      80

         3.4.10      Data Migration Strategy                                                          80

         3.4.11      Training Strategy and Plan                                                       50

         3.4.12      Service Level Agreement including Escalation Plan                                60

         3.4.13.1    Proposer References                                                              30

         3.4.13.2    Project Manager and Project Manager References                                   15

        3.4.13.3     Other Key Persons                                                                30

        3,4.14       Financial Methodology                                                           255

        3.4.15       Desirable Functionality                                                         420

                              ROUND 1 TOTAL POINTS POSSIBLE                                          1300



        ROUND 2 POINTS POSSIBLE

        Demonstration (Optional)                                                                     500




                                                                                                                  ATTACHMENT NO 2
                                                                                                                     Page 21 of 31
                 Case 6:20-cv-01465-MC                    Document 2            Filed 08/25/20           Page 112 of 125




          ROUND 3 POINTS POSSIBLll

          Onsite Client Visits                                                                   1000



          ADDITIONAL ROUNDS POINTS POSSIBLll

          tbd                                                                                     tbd

3.7   Responsibility Determination

      DAS PS will determine if an apparent successful Proposer is Responsible prior to award
      and execution of the Contract. Proposers shall submit a signed Responsibility Inquiry
      form (Attachment E) with Proposal.

      At anytime prior to award, DAS PS may reject a Proposer found to be not Responsible.

3.8   [ROUND 1] NllXT STllP DllTllRMINATION

      The SPC will total the points awarded by each Evaluation Committee member for all of the
      scored evaluation elements and then compute an average of those scores for all Evaluation
      Committee Members in each Round.

      Based on that score, DAS PS may determine there is an Apparent Successful Proposer at the
      conclusion of Round 1 evaluation, or DAS PS may conduct additional rounds of competition if
      in the best interest of the State. Additional rounds of competition may consist of, but will not
      be limited to:

      •    Establishing a Competitive Range
      •    Demonstrations
      •    Onsite Visits to Proposer's Client bocations
      •    Optional Interviews
      •    Best and Final Offers

3.9   [ROUND 1] COMPllTITIVll RANGll

3.9.1 Competitive Range Determination.

          IfDAS PS elects to proceed to additional Rounds of Evaluations, the top three (3) highest
          scoring Round 1 Proposers will advance to the next Round. However, if there is a natural
          break in the scores, DAS PS, in its sole discretion, may increase or decrease the number of
          Proposers advancing to the next Round.
          DAS PS will post a notice in ORPIN of the Competitive Range Determination for Round 1,
          which will include notice, if DAS PS determines it will conduct a Round 2 evaluation, of
          Proposers advancing to Round-2. DAS PS will also include in any such notice any evaluation
          criteria that may be used and submittal requirements that may be required in Round 2
          procurement process that is in addition to those listed in Section 3. 7.




                                                                                                                ATTACHMENT NO 2
                                                                                                                    Page 22 of 31
                        Case 6:20-cv-01465-MC                   Document 2            Filed 08/25/20           Page 113 of 125




   3.10     [ROUND 2] PROCUREMENT PROCESS

   3.10.1     Demonstrations (Optional)                                            SOOPOINTS

               DAS PS, in its sole discretion, may elect to conduct demonstrations in Round 2. If conducted,
               the scores from Round 1 will be carried forward to Round 2 and will be added to the
               Proposer's score in Round 2. DAS PS, in its sole discretion, may elect to bypass the
               Demonstrations and move directly into the Onsite Client Visits.

   3.11     [ROUND 2] SUBMITTAL REQUIREMENTS

            IfDAS PS elects to conduct demonstrations and the State requires additional information, DAS
            PS will provide further details in the Notice of Competitive Range and in the demonstration
            letter, if applicable. Proposers in the Competitive Range invited to conduct a demonstration
            must have the Project Manager identified in response to Section 3.12 above present at the
            Round 2 Demonstration.

   3.12     [ROUND Z] EVALUATION PROCESS

   3.12.1 Evaluation Criteria

               Round 2 Proposers will be independently evaluated during the demonstration process by the
               members of the Evaluation Committee. Evaluators will assign a score for each evaluation
               criterion in the demonstration.

3.12.1.1 Demonstration

                   Each Proposer in the Competitive Range for Round 2 will be required to participate in a
                   demonstration process of not more than four (4) hours in length. DAS PS shall conduct
                 . the demonstration as indicated in the demonstration notification letter of the time and
                   date of the demonstration and all of the following will apply.
                    o   All Evaluation Committee members will be responsible for evaluating the quality
                        of the demonstration.
                    o   Further evaluation criteria details will be provided to those Competitive Range
                        Proposers offered demonstrations and will be included with the notification of
                        time and date of the demonstration.
                    o   The demonstration notification letter may include specific questions that will
                        require answers during the demonstration process. These questions may also
                        have scoring criteria associated with them
                    o   Demonstrations shall include, but not necessarily limited to:
                                   o Proposer introduction - brief summary of Proposer's firm and
                                       proposed System.
                                   o Overview of Proposed System, project plan, timeline, and
                                       Proposer's expectations of Agency and State staff/project team.
                                   o Live demonstration of proposed System, tools, optional features,
                                       etc.
                                   o Questions and Answers during the demonstration regarding
                                       previous experience with projects similar to this Project,
                                       implementation, services, on-going support, and other questions




                                                                                                                     ATTACHMENT NO 2
                                                                                                                        Page 23 of 31
                         Case 6:20-cv-01465-MC                    Document 2             Filed 08/25/20              Page 114 of 125




                                           the Evaluation Committee determines relevant and appropriate
                                           to the RFP and Proposer's Proposal.

3.12.1.2 Ranking

            The average score will be calculated by totaling the points awarded by each Evaluation
            Committee member and divided by the number of Evaluation Committee members for each
            criterion. DAS PS will add the scores from Round 1 to the Round 2 scores from the
            demonstration.

   3.13     [ROUND 2) NEXT STEP DETERMINATION

            DAS PS may determine there is an Apparent Successful Proposer at the conclusion of Round 2
            evaluation, or DAS PS may conduct additional rounds of evaluation if in the best interest of the
            State. Additional rounds of evaluation may consist of, but will not be limited to:

            •      Establishing a Competitive Range
             •     Onsite Client Visits
            •      Best and Final Offer

   3.14 [Round 2) COMPETITIVE RANGE

   3.14.1 Competitive Range Determination (Optional)

                  If DAS PS proceeds with Round 3, the top two (2) highest scoring Proposers will advance to
                  Round 3. However, if there is a natural break in the scores1 DAS PS, in its sole discretion, may
                  increase or decrease the number of Proposers advancing to Round 3.
                  DAS PS will post a notice in ORPIN of the Competitive Range Determination for Round 2,
                  which will include notice, if DAS PS determines it will conduct a Round 3 evaluation, of
                  Proposers advancing to Round 3. DAS PS will also include in any such notice any evaluation
                  criteria that may be used and submittal requirements that may be required in Round 3
                  procurement process that is in addition to those listed in Sections 3.13 and Sections 3.14



   3.15     [ROUND 3) PROCUREMENT PROCESS

   3.15.1        Onsite Client Visits                                                  1000 Points

                  DAS PS, shall conduct and score onsite client visits for those Proposers in the Round 2
                  Competitive Range Proposers progressing to Round 3 will be invited to participate in
                  Proposer onsite client visits. Scores from Round 1 and Round 2 (if completed) will be carried
                  forward to Round 3.


   3.16     [ROUND 3) SUBMITTAL REQUIREMENTS

            If On site Client Visits are held and require submission of additional information, further details
            will be provided in the Notice of Competitive Range and in the onsite client visit letter.




                                                                                                                            ATTACHMENT NO 2
                                                                                                                                Page 24 of 31
                      Case 6:20-cv-01465-MC                      Document 2             Filed 08/25/20             Page 115 of 125




   3.17   [ROUND 3] EVALUATION PROCESS

   3.17 .1 Evaluation Criteria

             Round 3 Proposers will be independently evaluated during the Onsite Client Visit process by
             members of the Evaluation Committee. Evaluators will assign a score for each evaluation
             criterion listed below in this section. If additional criteria v,m be evaluated, details about such
             criteria will be provided in the Notice of Competitive Range and in the onsite client visit letter,
             if applicable. Any such additional criteria will be scored along with the criteria listed below in
             this section.
             The average score will be calculated by totaling the points awarded by each Evaluation
             Committee member and divided by the number of Evaluation Committee members for each
             criterion.

3.17.1.1 Onsite Client Visits

                Each Proposer in the Competitive Range for Round 3 will be required to participate in an
                on site client visit process of not more than four (4) hours in length. DAS PS shall conduct
                the Onsite Client Visits as indicated in the Onsite Client Visit letter of the time and date of
                the visit and all of the following will apply:
                 o   All Evaluation Committee members will be responsible for evaluation the quality
                     of the Onsite Client Visit
                 o   Further evaluation criteria details will be provided to those Competitive Range
                     Proposers offered the Onsite Client Visits and will be included with the notification
                     of time and date of the visits.
                 o   The Onsite Client Visits notification letter may include specific questions that will
                     require answers during the onsite client visit process. These questions may also
                     have scoring criteria associated with them.
                 o   Onsite Client Visits shall include, but not necessarily limited to:
                                   o Live demonstration of proposed system, tools, optional features.
                                   o Questions and Answers during the onsite client visits regarding
                                       client's experience with the Proposer's implementation, services,
                                       on~going support, and other questions the Evaluation Committee
                                       determines relevant and appropriate to the RFP and Proposer's
                                       Proposal.




                                                                                                                         ATTACHMENT NO 2
                                                                                                                            Page 25 of 31
                    Case 6:20-cv-01465-MC                     Document 2            Filed 08/25/20          Page 116 of 125




3.17.1.2 Ranking

         The average score will be calculated by totaling the points awarded by each Evaluation
         Committee member and divided by the number of Evaluation Committee members for
         each criterion. DAS PS will add the scores from Round 1 and Round 2 to the Round 3
         scores from the Onsite Client Visit

  3,18   [ROUND 3] NEXT STEP DETERMINATION

         DAS PS may determine there is an Apparent Successful Proposer at the conclusion of Round 3
         evaluation, or DAS PS may conduct additional rounds of evaluation if in the best interest of the
         State. Additional rounds of evaluation may consist of, but will not be limited to:

         •   Discussions and Interviews
         •   Best and Final Offer



   3.19 RANKING OF PROPOSERS

         SPC will rank all Proposers advancing through all rounds of evaluation. The SPC will total the
         final average score (calculated by totaling the points awarded by each Evaluation Committee
         member and dividing by the number of members) from all rounds of competition. SPC will
         determ.ine rank order for each respective Proposal and Proposer, with the highest score
         receiving the highest rank, and successive rank order determined by the next highest score.




                                                                                                                   ATTACHMENT NO 2
                                                                                                                      Page 26 of 31
                      Case 6:20-cv-01465-MC                   Document 2            Filed 08/25/20            Page 117 of 125




  SECTION 4: AWARD AND NEGOTIATION
   4.1 AWARD NOTIFICATION PROCESS

   4.1.1 Award Consideration.

             DAS PS, if it awards a Contract, shall award a Contract to the highest ranking Responsible
             Proposer based upon the scoring methodology and process described in Section 3. DAS PS
             may award less than the full Scope defined in this RFP.

   4.1.2 Intent to Award Notice.

            DAS PS will notify all Proposers in Writing that DAS PS intends to award a Contract to the
            selected Proposer subject to successful negotiation of any negotiable provisions.

   4.Z    INTENT TO AWARD PROTEST

   4.2.1 Protest Submission.

            An Affected Proposer shall have 7 calendar days from the date of the intent to award notice to
            file a Written protest
            A Proposer is an Affected Proposer only if Proposer would be eligible for a Contract for the
            Initial Project award in the event the protest was successful and is protesting for one or more
            of the following reasons as specified in ORS 2798,410:
             •   All higher ranked Proposals are non-Responsive.
             •   DAS PS has failed to conduct an evaluation of Prciposals in accordance with the criteria
                 or process described in the RFP.
             •   DAS PS abused its discretion in rejecting the protestor's Proposal as non-Responsive
             •   DAS PS evaluation of Proposals or determination of award otherwise violates ORS
                 Chapter 279B or ORS Chapter 279A.
            IfDAS PS receives only one Proposal, DAS PS may dispense with the intent to award protest
            period and proceed with Contract Negotiations and award.

4.Z.1.1   Protests must:

                 o   Be delivered to the SPC via email or hard copy
                 o   Reference the RFP number
                 o   Identify prospective Proposer's name and contact information
                 o   Be signed by an authorized representative
                 o   Specify the grounds for the protest
                 o   Be received within 7 calendar days of the intent to award notice

   4.2.2 Response to Protest
            DAS PS will address all timely submitted protests within a reasonable time and will issue a
            written decision to the respective Proposer. Protests that do not include the required
            information may not be considered by DAS PS.




                                                                                                                    ATTACHMENT NO 2
                                                                                                                       Page 27 of 31
                Case 6:20-cv-01465-MC                    Document 2            Filed 08/25/20            Page 118 of 125




4.3 APP ARENT SUCCESSFUL PROPOSER SUBMISSION REQUIREMENTS

4.3.1 Insurance.

         Prior to execution of the Contract, the apparent successful Proposer shall secure and
         demonstrate to DAS PS proof of insurance coverage meeting the requirements identified in
         the RFP or as otherwise negotiated.
         Failure to demonstrate coverage may result in DAS PS terminating Negotiations and
         commencing Negotiations with the next highest ranking Proposer. Proposer is encouraged to
         consult its insurance agent about the insurance requirements contained in Insurance
         Requirements (Exhibit C of Attachment A) prior to Proposal submission.

4.3.2 Taxpayer Identification Number.

         The apparent successful Proposer shall provide its Taxpayer Identification Number (TIN) and
         backup withholding status on a completed WM9 form if either of the following applies:
          •   When requested by DAS PS (normally in an intent to award notice), or
          •   When the backup withholding status or any other information of Proposer has
              changed since the last submitted W-9 form, if any.
         The Agency will not make any payment until the Agency has received a properly completed
         W-9.

4,3,3   Business Registry,

         If selected for award, Proposer shall be duly authorized by the State of Oregon to transact
         business in the State of Oregon before executing the Contract The selected Proposer shall
         submit a current Oregon Secretary of State Business registry number, or an explanation if not
         applicable.
         All Corporations and other business entities (domestic and foreign) must have a Registered
         Agent in Oregon. See requirement<; and exceptions regarding RegisteredAgentc;. For more
         information, see Oregon Business Guide, How to Start a Business in Oregon and Laws and
         Rules. The titles in this subsection are available at the following Internet site:
         http· /fwww,filingin01·P.go11.com/index htrn.
   4.3.4 Responsibilitylnquiry
         Prior to award, the apparent successful Proposer shall be required to complete and submit
         Attachment E - Responsibility Inquiry.
   4.3.5 Pay Equity Certification
         If selected for award and the contract value exceeds $500,000 and Proposer employs SO or
         more full-time workers, Proposer shall submit to DAS PS a true and correct copy of an
         unexpired Pay Equity Compliance Certificate, issued to the Proposer by the Oregon
         Department of Administrative Services,
         ORS279B.110(2)(f) requires that Proposer provide this prior to execution of the Contract.
   4.3. 7 Nondiscrimination in Employment




                                                                                                                ATTACHMENT-NO 2
                                                                                                                    Page 28 of 31
                       Case 6:20-cv-01465-MC                            Document 2                  Filed 08/25/20       Page 119 of 125




          As a condition of receiving the award of a Contract under this RFP, the successful Proposer
          must certify, in accordance with ORS 279A.112 that it has in place a policy and practice of
          preventing sexual harassment, sexual assault, and discrimination against employees who are
          members of a protected class. 1 A contractor's policy and practice must include giving
          employees a written notice of a policy that both prohibits, and prescribes disciplinary
          measures for, conduct that constitutes sexual harassment, sexual assault, or unlawful
          discrimination.

4.4 CONTRACT NEGOTIATION

4.4.1   Negotiation.

          After selection of a successful Proposer, DAS PS may enter into Contract negotiations with the
          successful Proposer.
          By submitting a P'toposal, Proposer agrees to comply with the requirements of the RFP,
          including the terms and conditions of the Sample Contract (AttachmentA). The Sample
          Contract is not negotiable with the exception of the provisions listed below. The State
          may modify provisions of the Sample Contract, if such modifications are in the best interest of
          the State. Any subsequent agreed upon modifications or negotiated changes are subject to
          prior approval of the Oregon Department of Justice.
          DAS PS is willing to negotiate the following provisions of the Sample Contract
                 •   Term and Renewal
                 •   Statement ofWork
                 •   Description of Services and Products
                 •   Performance Standards and Service Level Guarantees
                 •   Reporting Requirements
                 •   Compensation
                 •   Indemnity
                 •   Limitation of Liability
                 •   Insurance
          In the event that the parties have not reached mutually agreeable terms within 30 calendar
          days of the date of the Notice oflntent to Award, DAS PS may terminate Negotiations and
          commence Negotiations with the next highest ranking Proposer,

  1 Subsection  2(1)(b) ofORS 279A.112 defines the term "protected class'':
  (b) "Protected class" means a group of people that state or federal law protects from
  employment discrimination including, but not limited to, a group In which membership depends on an ascribed
  association or identification, or an individual's voluntary association or identification with other individuals, on
  the basis of one or more of these characteristics:

  (A) Race, color or ethnicity;
  (B) National origin;
  (C) Sex;
  (D) Gender, Including actual or perceived gender identity;
  (E) Sexual orientation;
  (F) Disability;




                                                                                                                               ATTACHMENT NO 2
                                                                                                                                  Page 29 of 31
                 Case 6:20-cv-01465-MC                     Document 2            Filed 08/25/20             Page 120 of 125




SECTION 5: ADDITIONAL INFORMATION
5.1   CERTIFIED FIRM PARTICIPATION

       Pursuant to Oregon Revised Statute (ORS) Chapter 200, DAS PS encourages the participation
      of small businesses, certified by the Oregon Certification Office for Business Inclusion and
      Diversity ("CO BID") in all contracting opportunities. This includes certified small businesses in
      the following categories: disadvantaged business enterprise, minority-owned business,
      woman-owned business, a business that a service-disabled veteran owns or an emerging small
      business. DAS PS also encourages joint .ventures or subcontracting with certified small
      business enterprises. For more information please visit
      https://oregon4biz.diversi1ysoft:ware.com/FrontEnd/VendorSearchPublic.asp?XID=6787&TN
      =oregon4biz

      If the Contract has potential subcontracting opportunities, the successful Proposer may be
      required to submit a completed Certified Disadvantaged Business Outreach Plan (Attachment
      F) prior to execution.



5.2   GOVERNING LAWS AND REGULATIONS

      This RFP is governed by the laws of the State of Oregon. Venue for any administrative or
      judicial action relating to this RFP, evaluation and award is the Circuit Court of Marion County
      for the State of Oregon; provided, however, if a proceeding must be brought in a federal forum,
      then it must be brought and conducted solely and exclusively within the United States District
      Court for the District of Oregon. Nothing herein shall be construed as a waiver of the State's
      sovereign or governmental immunity, whether derived from the Eleventh Amendment to the
      United States Constitution or otherwise, or of any defenses to Claims or consent to jurisdiction
      based thereon.

5.3   OWNERSHIP/PERMISSION TO USE MATERIALS

      AU Proposals submitted in response to this RFP become the Property of DAS PS. By submitting
      a Proposal in response to this RFP, Proposer gran~ the State a non-exclusive, perpetual,
      irrevocable, royalty-free license for the righ~ to copy, distribute, display, prepare derivative
      works of and transmit the Proposal solely for the purpose of evaluating the Proposal,
      negotiating an Agreement, if awarded to Proposer, or as otherwise needed to administer the
      RFP process, and to fulfill obligations under Oregon Public Records Law (ORS 192.311 through
      192.478). Proposals, including supporting materials, will not be returned to Proposer unless
      the Proposal is submitted late.

5.4 CANCELLATION OF RFP; REJECTION OF PROPOSALS; NO DAMAGES.

      Pursuant to ORS 2798.100, DAS PS may reject any or all Proposals in-whole or in-part, or may
      cancel this RFP at any time when the rejection or cancellation is in the best interest of the State
      or the Agency, as determined by DAS PS. Neither the State, DAS PS nor the Agency is liable to
      any Proposer for any loss or expense caused by or resulting from the delay, suspension, or
      cancellation of the RFP, award, or rejection ofany Proposal.

5.5   COST OF SUBMITTING A PROPOSAL




                                                                                                                   ATTACHMENT NO 2
                                                                                                                       Page 30 of 31
                     Case 6:20-cv-01465-MC                            Document 2                 Filed 08/25/20              Page 121 of 125




    Proposer shall pay all the costs in submitting its PrOposal, including, but not limited to, the
    costs to prepare and submit the Proposal, costs of samples and other supporting materials,
    costs to participate in demonstrations, or costs associated with protests.

5.6 STATEWIDE E-WASTE/RECOVERY POLICY

    If applicable, Proposer shall include information in its Proposal that demonstrates compliance
    with the Statewide E-Waste/Recover Policy effective July 1, 2012.
    http://www.oregon.gov/das/Surp!us/Oocuments/E~Waste/107~009-0050 E~WastePolicy Final.pelf




5.7 RECYCLABLE PRODUCTS

    Proposer shall use recyclable products to the maximum extent economically feasible in the
    performance of the Services or Work set forth in this document and the subsequent Contract
    (ORS 279B.025)

5.8 PRINTING, BINDING,AND STATIONERY WORK

 Except as provided in ORS 282.210(2), all printing, binding and stationery work, including the manufacture of motor
 vehicle registration plates and plates required to be affixed to motor carriers, for the State or any county, city, town,
 port district, school distric~ or other political subdivision, must be performed within the State.




                                                                                                                                   AfT~Ol!IMIEtNT NO 2
       Case 6:20-cv-01465-MC                   Document 2                     Filed 08/25/20       Page 122 of 125



                         80th OREGON LEGISLATIVE ASSEMBLY-2019 Regular Session



                                                      Enrolled
                                      Senate Bill 498
Sponsored by Senator GELBER, Representative WILLIAMSON; Senators DEMBROW, FREDERICK,
   GOLDEN, MANNING JR, RILEY, WAGNER (Presession filed.)



                                      CHAPTER ............................................... ..



                                                          AN ACT


Relating to telephone services provided to inmates; and declaring an emergency.

Be It Enacted by the People of the State of Oregon:

     SECTION 1. Section 2 of this 2019 Act is added to and made a part of ORS chapter 421.
     SECTION 2. (1) The Department of Corrections may enter into a contract with an inmate
telephone services provider in which the provider provides inmate telephone services or
other inmate communications systems at the provider's cost and reimburses the depart-
ment:
     (a) For the department's internal and external costs to oversee and manage the inmate
telephone services or communications system; and
     (b) To pay third party providers.
     (2) The department may not enter into a contract with an inmate telephone services
provider that authorizes the department to receive a fee or commission for telephone ser-
vices provided to inmates other than the reimbUJ.'.'sement described in subsection (1) of this
section.
     SECTION 3. Sections 4, 5 and 6 of this 2019 Act are added to and made a part of ORS
169.005 to 169.677.
     SECTION 4. (1) An inmate telephone service provider may not provide a fee or commis-
sion to a local cir regional correctional facility, city or county for the provision of inmate
telephone services other than a fee of five cents per minute or less, or other amount au-
thorized by the Public Utility Commission by rule, for completed interstate, intrastate or
international calls.
     (2) The per-minute rate limits described in section 5 of this 2019 Act apply to the fee
described in subsection (1) of this section.
     (3) Any fee or com.mission received by a local or regional correctional facility, city or
county under subsection (1) of this section must be deposited in the Inmate Welfare Fund
Account, established under section 6 of this 2019 Act, of the city or county receiving the fee
or com.mission, or of the city or county in which the correctional facility receiving the fee
or com.mission is located.
     (4)(a) A local or regional correctional facility, city or county that receives a fee or com-
mission described in subsection (1) of this section shall prepare a quarterly report with the
following information:
     (A) A monthly accounting of the total revenue received from the inmate telephone ser-
vice provider;

Enrolled Senate Bill 498 (SB 498-A)                                                                            Page 1




                                                                                                         ATT ~l!IMEtfll NO 3
          Case 6:20-cv-01465-MC         Document 2       Filed 08/25/20      Page 123 of 125



        (B) The total per-minute fees received;
        (C) The share of revenue received by the correctional facility, city or county; and
        (D) A detailed list of expenditures during the previous quarter from the Inmate Welfare
  Fund Account established under section 6 of this 2019 Act.
        (b) The correctional facility, city or county shall make the report described in paragraph
  (a) of this subsection available to the public and shall place a link to the report on the
  website of the correctional facility, city or county.
        (5) The Public Utility Commission may adopt rules to carry out the provisions of this
  section, including rules that authorize fees in an amount other than that described in sub~
  section (I) of this section.
        (6) As used in this section, "regional correctional facility'' has the meaning given that
  term in ORS 169.620.
        SECTION 5. (1) A local or regional correctional facility, city or county that issues a re-
  quest for proposals to procure inmate telephone services shall:
        (a) Consider call quality as a primary consideration when evaluating proposals; and
        (b) Weight call quality at not less than 35 ·percent of the total weight that the
  correctional facility, city or county gives to all factors in the final evaluation of a proposal.
        (2) A contract between a local or regional correctional facility, city or• county and an
 inmate telephone service provider must include a requirement that the provider submit a
 monthly report to the correctional facility, city or county containing the following informa-
 tion for the previous month:
       (a) All revenue earned;
       (b) Any fees charged;
       (c) Any moneys paid to the correctional facility, city or county;
       (d) The number of completed calls;
       (e) The number of dropped calls; and
       (f) The number of complaints concerning call quality.
       (3) A contract between a local or regional correctional facility, city or county and an
 inmate telephone service provider must comply with the following per~mi.nute rate limits
 except as otherwise authorized by the Public Utility Commission by rule:
       (a) For local or regional correctional facilities with less than 350 beds:
       (A) $0.21 per minute for prepaid intrastate and interstate calls.
      (B) $0.25 per minute for collect intrastate and interstate calls.
      (C) $0.50 per minute for international calls to Mexico or Canada.
      (D) $0.67 per minute for all other international calls,
      (b) For facilities with at least 850 beds but less than 1,000 beds:
      (A) $0.19 per minute for prepaid intrastate and interstate calls.
      (B) $0.23 per minute for collect intrastate and interstate calls.
      (C) $0.50 per minute for international calls to Mexico or Canada.
      (D) $0.67 per minute for all other international calls,
      (c) For facilities with at least 1,000 beds:
      (A) $0.17 per minute for prepaid intrastate and interstate calls.
     (B) $0.21 per minute for collect intrastate and interstate cills.
     (C) $0.50 per minute for international calls to Mexico or Canada.
     (D) $0.67 per minute for all other international calls.
     (4) A contract between a local or regional correctional facility, city or county and an
inmate telephone service provider may not authorize the collection of any fee other than the
following:
     (a) The fees described in section 4 (1) of this 2019 Act,
     (b) For a paper copy of a billing statement requested by a customer, a $2.00 fee per
statement or other fee authorized by the commission by rule.

Enrolled Senate Bill 498 (SB 498-Al                                                        Page 2




                                                                                      AT"Ji~l!ilT     NO 3
      Case 6:20-cv-01465-MC           Document 2      Filed 08/25/20      Page 124 of 125



    (c) For electronic deposits of less than $25.00, a deposit fee of $1.60 or other fee author-
ized ,by the com.mission by rule.
    (d) For electronic deposits of $25.00 or more, a deposit fee of $3.00 or other fee authorized
by the commission by rule.
    (e) For deposits facilitated by a live operator, a deposit fee of $5.95 or other fee author-
ized by the commission by rule.
    (5) Nothing in this section prohibits a contract from authorizing or collecting taxes or
other fees required by law.
    (6) The Public Utility Com.mission may adopt rules to carry out the provisions of this
section, including rules that authorize per-minute rates and fees other than the rates and
fees described in this section.
    (7) As used in this section, ''regional correctional facility'' has the meaning given that
term in ORS 169.620.
    SECTION 6. (1) A city or county that maintains a local or regional correctional facility
shall establish an Inmate Welfare Fund Account, separate and distinct from the general fund
of the city or county, All moneys in the account may be expended· only for inmate welfare
and may not be used for regular inmate meals, inmate clothing, inmate medical care, facility
maintenance or staff salaries, staff clothing or staff equipment.
    (2) As used in this section:
    (a) "Inmate welfare" means items or programs that enhance the lives of inmates, in-
cluding but not limited to education programs, job training programs, drug and alcohol
treatment programs, exercise equipment, televisions, cable subscriptions, electronic law li-
brary access, magazine subscriptions, books, board games, microwaves available for inm.ate
use and meals or other foods provided for special events.
    (b) "Regional correctional facility'' has the meaning given that term in ORS 169.620.
    SECTION 7. Sections 2, 4, 6 and 6 of this 2019 Act apply to contracts for inmate telephone
services entered into, extended or renegotiated on or after the effective date of this 2019 Act.
    SECTION 8. This 2019 Act being necessary for the immediate preservation of the public
peace, health and safety, an emergency is declared to exist, and this 2019 Act takes effect
July 1, 2019.




Enrolled Senate Bill 498 (SB 498-A)                                                        Page 3




                                                                                   ATTA~E!l!lfr4 NO 3
         Case 6:20-cv-01465-MC                                               Document 2             Filed 08/25/20                            Page 125 of 125




 Passed by Senate April 23, 2019                                                              Received by Governor:

                                                                                              .................. :..... M., .................... ,.................................... , 2019

                                                                                              Approved:
                       Lori L. Brocker, Secretary of Senate
                                                                                              ........................M., ........................................................., 2019


                         Peter Courtney, President of Senate

                                                                                                                                                   Kate Brown, Governor
 Passed by House June 3, 2019
                                                                                              Filed in Office of Secretary. of State:

         ..............,,..................................................................   ........................M., ......................................................... , 2019
                                  Tina Kotek, Speaker of House



                                                                                                                                    Bev Clarno, Secretary of State




Enrolled Senate Bill 498 (SB 498-Al                                                                                                                                           Page 4




                                                                                                                                                                 AT'f,~iM!H1JI T NO 3
